mij hifhaawy 4in wl An DzK sou
Name

Case 2:21-cv-00514-APG-EJY Document8 Filed 05/07/21 Page 1 of 193

          

 

Southzxa DESEHI C.Tap “Pa. Bex 208
Dain SPY iv. 89070
CLENK US GISTRI
1082999 by. DISTRICT OF NEIAOLRT
Prison Number SS DEPUTY

AviThony Kenuth. AunzXson

   

  

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

Ect

Plaintiff Case No. &:2l-ty- 00514 -A7G- Ely

(Supplied by Clerk of Court)
vs.
CIVIL RIGHTS COMPLAINT

Stale of NEVADA, Depsahpal » PURSUANT TO

42 U.S.C. § 1983

oF eSthechious ” Dix “Janes Devteuna tol = AHENDED CoH plaiut

(sai

Wer

wide Jiny tHawell ab al, Seaters | Di Disabiltys Act Ag age tale = Laas ADA_

v5 “1.9398. Tent Actions Showin G,
D ud tal, Oo apex AME

 

    
   

 

 

 

G58 THe I S C
Deut eXeutive Stuf, 6.0-CC_, a ww Con plaiat

MEO ital DopHitost efal Defendant(s).

 

 

1)

t

A. JURISDICTION

This complaint alleges that the civil rights of Plaintiff, Q Enal TRSOAI ,
nt plaintiff's name)

who presently resides at Southena Discx| CTW , were violated by
State. Guployze's kcTiue, UNDER bole oF lew

the actions of the below-named individuals that were directed against Plaintiff at

Sow LY Daseit tN, “Eatda! Pius 0 on the eine dates:
(institution/city where violation oe Fitory* "ottobex. 13 2013 ust MP Resant Dete'
ADA. Frauo £160, anal preted sn Oo ea “Dp eh The, ADA.
(Claim 1) el 2) Claim 3)

tovid-17 Dal! betafe. ex posuKe.
(Ela af )

Revised 7/8/19
Case 2:21-cv-00514-APG-EJY Document8 Filed 05/07/21 Page 2 of 193

 

2:21 - Cy-00514- APG-E Ly

 

 

 

UNL IED STATE
Cmiml DiS ICT OF aT Or

 

 

 

 

    

°
rn

 

 

vs —_ Fone a Cou plaarT all 7 a
STATE. _oF JEvAOA slEvaale NAS 4. 6322 uae a ti v!

 

 

 

 

 

 

 

 

 

 

 

 

 

LN es Ll.
C Utd als

 

 
Case 2:21-cv-00514-APG-EJY Document8 Filed 05/07/21 Page 3 of 193

 

 

 

 

 

 

 

 

 

    
  

| File. Sup Leyes ES of THe,
tis EF! Cothoct onl's

" Couttxols shuo

 

 

 

  

Tasions at _uatntousnd . “iis Dz

—LA His — 7 eu diy: dual 7 pxtrcial Sapa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WD
Case 2:21-cv-00514-APG-EJY Document8 Filed 05/07/21 Page 4 of 193

 

+F5 sieaidastt Congo, | _abnua ‘ Hille Eur ou.0 ef
Oo (howe, Also FoK S-DCC. HoOical bhegT Fikes tele<
A NK alousy His Delon 18 SutO aN HEK Ze
OwiOua | “_yitical lafacttu  unNotkK “th Coloit, or

A ate \ TBH. oN

 

 

 

 

 

 

 

 

 

5 ONEICE1On.

touts Foren __Sgasa luk det eed
onl o-18-18 “hey he " Cuitfeak- Yobieal Dihecka—

 

 

 

 

 

 

 

 

 

 

 

 

NEvas €X0os0's  Fhou o® Docoipte (a Pick
lomuttteO Bur D.0.C. Urediea) Ma (pe ial
UNOS [tolok of law tony i Hep “Fleuo ow
Glau.
anid ((5z: L. + G
for, ALD-OC ns ao Case ews, BL ” OlaiahtE
; 4 , Sue Za ~~ Veuoiy:

 

Office] Capacity “tok, Fhau ons A. DA
em Fuel) Ta Rept Hos, Euployys “To ea
Authorid 4s Coucécuins Gy Heu0 ON plauchte [uo ADA sk «}

“Proto ca

 
Case 2:21-cv-00514-APG-EJY Document8 Filed 05/07/21 Page 5 of 193

=AFZ Dalpadaail COSIC ux Chutaall  @uploysnd as

Case weikek Cesir F4_ALD-0.¢, S206. _ hesidzEs
UNK moutal THis Direv Dent 18 &v ED Ta His 2 =D dual

Auo &fFita | CaPacit: a teh Faun ancoalst dest OA re? AID? _ni.00c.

Tai Awtoval OT UW K Dy 12 acres [2Qbr. Fol,

V

 

 

 

     
  
 

 

 

   

ol? oN.

A

 

  

 

Dost worl’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

tr £o.aS'in The lengtt oF Q.Piilso “Due “To ou seus

il-alo pd g huo [no ioe StatF Prsbea ||
Case 2:21-cv-00514-APG-EJY Document8 Filed 05/07/21 Page 6 of 193

 

 

 

 

 

ote Daal bat. : | (5AD: lath
op Wiitifile, 16 O14 92, — |
Fa N20. 0 S$ D.0e lis Que ita is "Buen
aa Lif 1ViDual Aw O — OfFica| Cafoite. Tek ecole
Fac: LCE, Reu witty 20. Poste. TNOMamee ful
Maxtipulatina Fhe, Gite Hike eats dh
__ Subject matt) oF FACE. TE 806636 ito ONCE:

A. WD. A 4 andi OK L, Lt; Dp; eT kK NeEVz[( hal StuBlGagrG. “jhe Sbteo

   

 

 

 

 

 

 

 

TEssu2S iA EXO. be wT Ni i) lofhi}-2. J ¢ [pal Ocic los of Oy!
tt 12 AF eaDaail pAMi E he. : On
M. Hiniew 7 louse as int le

   
  

 

 

 

 

 

Uacthen

Cy sk oF

 

 

 

 

 

 

 

 

 

Ee
Case 2:21-cv-00514-APG-EJY Document8 Filed 05/07/21 Page 7 of 193

/ resides at / / :

(full name of frsyfefendant (address if first defendant)
and is émployed as . This defendant is sued in/his/her

(defeydant’s position and title, ifany)
_— Jndividual offfial capacity. (Check one/or both). Explain how this defghdant was
actin
unfler color of law:

LZ 7 7

7

  
  

 

 

 

#3 Jurisdiction is invoked pursuant to 28

U.S.C. § 1343 (a)(3) and 42 U.S.C. § 1983. If you wish
to assert jurisdiction under different or additional statutes, list them below,

Also ASsexT- Junisdiction UNI DET Tie AMERitous
wild! Disabitty Att H2 use. Ul ialol-I2213 ADA dr We
y /

 

 

B. NATURE OF THE CASE
1) Briefly state the background of your case.

 

 

 

 

| ial Dive cho’
(Horo AZaniac \ Siqus [ADA Vandal Me G58 THe

o OFeet  “b-IA-20/8 — uaspr,

 

 

   

 

 

C. CAUSE OF ACTION

J
Case 2:21-cv-00514-APG-EJY Document8 Filed 05/07/21 Page 8 of 193

Le Matuhe. ot fe (Casz.

witt Lod MansiDaldiy MHowOutés 06 “ile puinnel ws Al O58
tuo _a6_of The, — Pater GIR, tuTonOk Ano HEDica! Dik Ranies

 

 

 

 

       
 
   

 

tA Aw n Condin aK, Available. “Je 80. 1G. “Sade
as. AIK (58 +4)o. or feaaiqage, Spoks
Ae, 658 .04. _bqual kez ss
Ale 658.06 bubsctions dk 7. t_UMENC ¢)(D)
He US8-06 GOES “Thociioneb AOA) heer aveDstious
Bubssabions 1 2.3. 3 3() Pyrs 3(D) 3 (E)
He 68.07 # 1. 2(A) LE) 417) 1(e)
AIK 658.0% zu its _eartait Wnlet oFfeee O” at(s.0.cc)

Ala GS-10 # 123

 

 

 

  
 

 

 

 

 

 

 

 

 

 

 
   

Case 2:21-cv-00514-APG-EJY Document8 Filed 05/07/21 Page 9 of 193

Cc. CAUSE(S) OF ACTION

CLAIM 1

The following civil rights have been violated: gH NID) Violat; onl: crule duo

 

Supporting Facts: [Include all facts you consider important. State the facts clearly, in
your own words, and without citing legal authority or argument. Be sure you describe
exactly what each specific defendant (by name) did to violate your rights].

 

 

 

 

 

 

 

 

q
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 10 of 193

 

 

 

 

 

 

 

 

 

 

    

 

? — + whl GF Aa hn ae
Ww AKL) ROGY . Cy MAINIS : 5 )) LAS, wey

 

 

 

 

 

 

 

 

 

 

 

 

 

40.

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 11 of 193

Choiey ae

 

 

 

 

 

 

 

4 )CRARED NIG, ADDO, AST anicz Const fu Fide, 2
Title a oF Te and "4 se | 1182 Pike Des
ri@el dv i eltue | _ Vy TH. a_i 9A bil A Shel,

OZ =X Dal Fito
ho, Koy fi i Of.
Wilj2sg OT 4 (PuDIic
aio AS Tha,

CTL ated) notch

B 73-208 Qa

   
  
 
  
  

 

>

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

Or C07 f) V U6 SHU r 20l ROF f 4

ps fail I Radon Hat te is a

—Naie—Alleusin4 A.D-A Coe ered Shir Te Raton
if

 

 

 

 

 

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 12 of 193

 

 

 

     

 

    

   

a

ey

  

aqt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

loss, Digestive DisokDENs Pewal DBladok/X<
 )
Fiquxetion, Qhyscakical Dis

 

 

 

 

 

 

a4 » # e A |- - Se ” f f . A
Af egg tr IC G4)GH -Oj . Bb. SubSodien (62. _ Lease: ett

2 A — 2
JIJNEK Heado -AVailable, I “WIDEKSON.

 

 

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 13 of 193

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 14 of 193

Cla\y sé

 

YER: Gaeaet He SE.0 Oo _D_E..

 

 

 

 

DER Gaqe#8 He (658 O11

#4 “A. £ EC. Wuskese, weve Halo.

 

 

Nail; ble 1 Toran

 

 

 

 
 

 

 

12-18, S-15- [8

____ Awa _Dalier, -tei tuo haunting ADA TWauete S

 

 

 

 

 

 

 

 

 

 

 

AS =r Randall. v. oben 980. F Supp JOS) —

“The Courcts HelD THe Fai his \ “lo PEN ie. _ fal

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 15 of 193

eis, oF

 

 

 

 

 

 

 

 

 

 

 

 

  
 
   

2 The 3 Dl OLNGE anil ut eC
OF ADA

 

 

 

£11 (geo%) Con cate = ae
Willer vs sig 384. Fad. Lads — lias - lo)
= ug hop. Spek Gedo.| auntie

a OOF, t

 

 

 

 

 

 

 

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 16 of 193

 

 

 

 

 

 

 

 

 

 

 

 

 

Cain HEA
werplial, ADA. See MO (aa Ms V_ Hawt as
381 Fed yoy (5% ox Loos}\ ats
An + V. HisBouti UY f OE CHihoc ons (" Qa 2ea3

 

Hetty A Hts 32

}
last mo. Shite’s Evo) zal Liekt oF

 

 

 

 

 

 

| Fed Yo) (s*® en 8004)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 17 of 193

Oates ae

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i
.
4

ate 5 ht Fo Oe Faroe a

 

 

fact oOtaps. ok € thecal

  

 

 

 

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 18 of 193

       

Supetse we AR E58 0AL ai
: Fiffective: Date: OS/1S/T8° : . 4,4 ee
- * Change “ Ee de oped ite " vy wer a

    

* liane he ci is Die ot Cort iis DOC s ca jiliamt swith Fide J Lik cudittoe -

 
   
 

 

" ” “Hie Americatis: with: Disabilities Act Aa (ADA) and Section’ 0a ofthe | Rehabilitation Act PRehab els
2 ~ Act):.Thé ADA: Agives federal} oil tahiapepeetins do:individucls woh snliies, tliat to es Pe
ih -; thoseiprovided ‘to indivi viduals.on: the: basis ofrace; color, sex; national origin, he a and religion, Ik nena ET

‘i _ guarantees equiel opportunity: for individuals with disabilities in public:accomingdatigne,"-- "<2" = it

     
  

removal ER Sate nd local eovernmmpnhstvice, apd elecommanaiations: EEE
| RESPONSIBELLTY: “ Bey atts oe cM ony .

      
  
  

et The Diretoris sponte en tSensite thie liao aid sd icrlopiea of Fregalaéons

* eaten iy tae ee

 

“The Deuty Bitestors 6f. ‘ Division are ele t ie inplementation inte
. - Tespective ees es i

 

v = i .

Boe , fo ~ 'Ehs Warden, Fad lity Manager, cdl ges epi me opt ction a prcedies oc Spe a
ee arene at ech fealty oriast Civ TBR

o

  
    
   

 
  
  
   

“ Mle cl cota sacred atest accommbiatigns. we gS
... and any -co alnts ore vances alleging d ctesreninaige On case bili os :

   

   

    
 
 
 
  

     

 

~ ti ee a ‘ Reese es heute
The ‘ADA citer fing by thi jan at seal its aio il As respdndibtents
ensure. efforts ha have been-exhan in ensuri ing the’ td: provide reason ible; me
"pmol, , ALteasonab nable-ac aacpninceation | sany: ae ‘adi s{ihent' to :
ment, ct, asierment Pp ote ses 2 “Work: envit onment-that. ‘will enabl A
SoReal ha sal ay ote athe elie ba pS Dt
2 me eae ns Of: Pe Sey =n rtheb seen eeaee cass ena as ae OR
: ad a Sead “ # Bee feo
# ; », oe 7 cue ‘ , “ at 1

aout Aw ae
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 19 of 193

   

       

. "The, Divecior of Medical: aaa ie) pipciok or Nsig al eac .
fe, Fesponsible: for the ‘opeiational: ‘control and # ed ion gf. this fepulation, noe

- gegponstble for -ensuting its. pasion hr followed and dit al Inmate ‘who haverbeen. _
_ Hiden hevine nena snes aprons wate ant Mee oe

 

 

"nls oSlaae eit inl any asia sdisoider ro

sree

“gondition,: cbitnétic.disfig rement; of 2 atomical-loss.aff auessalentog or
— e: leis oc systems: neurole jodl mausoitoskel |

 

ogee ‘Any: shia ‘or psyéfolodleabiisoer stich as, sinentab eeiniiion, a! L
eo! -Sreani¢ ‘bait Syndrome, Senna or mental dlineasyand spe Z oe Co BBs
ay ate o vot: soya A ope re

    

   
  

 
   

 

 

 

 

. + Sw
: vt ke
2 ey.
. ne 3
es t
rie .
. ese!
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 20 of 193

  

cee a aes ‘ala ation, specif ioiog disasinies | HIV dirs eed ©
Oo net eee Dg symplomatic'ar asymptomatic), : Or ‘tuberculosis: “The, phrase: ’.

    
 

1 ephysicak-oF r mental i dmpaeemens does; nog ecko
e , F pegs wT oo : ve
i, the manner in -which-tasks'aré Cattied: pal thet enable a aealied na wll am Eye

a ; SS functions; aro be ne oe : .

 

pa Oe Q : sistent wit ite pe Snterests:in'order tn: or -
OO let a a eg — Se
: . ie Bee a disabled or junless:doing'so. Wal Greateantundue. . " : a,

a ae Ay :  Bardghip for Prisons, cause tefundamedtal alteration to program: dr page nt
Ao Ua dine et of wt int the alt and sly ofthe Jwidividiaal ¢

 

2
,

 
   
 
 
     

 

les, Or practites,. the aoe.
Lye ee Sditation barnes, or ip Frovision oF: "s

‘aueciiiary’ aids: an ‘Services; raeets'the: ‘essential eliibility.r qt ‘for the: :
‘ -receipt of'zervices or the Participation sn progracs or activities provide bya
“2 Bublig entity, 2 ae : Le

Seg “Uniiue iid on the elie : + dsl auging'GlthorRacdaniecial. Unt te
eer wo 8 alteration ofa service,: program, ‘or activity: or financial and adniinisteative’.. tsa.
Te UB Us “burdens réquitin, ing significant difficulty.or.: expense. in the innplemeniatign's ‘ofan. : ": '
2 |.” deesmimodation, Or threat to:the, salty nd. ‘Security of the fait, ‘staf inmates, Vel
“ Volunteers scale: i

   
 
 
 
 
 
  
  
   
 
 
 

 

 

    

  
   
  
     
  

 
      

we? AE Ka A pose designated :to‘cnis . einpliane gate + 3 Ses
we ite Ds jmnplémentalloniaFthis S policy within NDOG: ‘Fasilige: ‘For purposes of: this," fe pe
. |.” =: poliéyand progreim; that. position shall be thie Aissoclate ‘Warden for Programs'at::" . #-"" *
we, Fanpaee In-the.absence-of an “Associate ‘Warden. of Programs, the: Raoility ¥

  

 

n Ta Dee te
i Tas atl s
.S a “oT et “s 0 ato es
wep, oak . re =
sth mate . : os

eo ve . oe so Pad . .
feo 2 Etseee et to
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 21 of 193

     

. D. . “de ils the pollosof ofNDOC. Cin cai ordre ‘hit itl ‘provide: an abéomtiodion ae" ,
oe ~allow Snmates tp feauest an accommodation for-a:qualified ‘disability that, abet: najor .”

   
 

. eka: fof hi adlag fr. ae
the: physical cal: limmitatior
e's inclus ml iy ie

ee TAS © MG" the: Facility. ADA. Std stn housing nitedage ‘within ti

 

   

: mt” +” gell/dorm:to. ranged saccpmmedate, an inmate;with a qualified
nL disability and. shall identity appeals for ottom bunk’ peibtity., Ae vay
br ty in dl 'inmnate'shall be pis bunk St

   

pees,

Se! etbased on i ao Shae om
oe mereguired ona anomie ei irae es with gu

 

Y RE ppeaennont seat

 
 

 

Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 22 of 193

SR ty tek

  

    

HA cad totic ont tl
"-putden Jo. the JaclityNDOC EE - Pots

aoe = aa ye “visi bes pth nia fictions; ofthe! «
J Eg i pnogtainy with epi feunanible get monetons or: Balke dehy

 
 
 

 

| foasslenmnents, ploprams; actly )
+ ita tills an areal so ets i

 

mddatio 2;
Sener el
Wt ste ee ea “pio nde

Msi insts

oP he

oe targus

 

eect
sefemncl eet

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 23 of 193

  
    

 

 

    

  

snc oy Eli Ylngrenbn on :

        
   

 

maven renuessier = “By re
-Btley

et ie ae will (sibril e ae

, craton cdmnplianée witht A

e ir sin w i vee il ca Pte ty
pate within 45 5 wteina de fh Ethie tomate’ iy

on: ao ee onlin ping. days: 208:
eee ee ical Director’ °

  
  
     

        
 
 
 

   

      
  

 
   
 
 
 
 

   

 
  
  

vet: hs - at wrgas -
Bee aed sirtene rj ‘his ilo the volleys ifthe
" aS is . seams Mir in aoe ae ety :
ht « :
. of Rea ies fersAccomingdstion: eee 2 ;
a for: oft flowing TeasOns. * 7 oy
. I - Riequest for nocorhndation aha bd
QO . ++. tothe. ‘safety and secutity-of the prison: atin a crihe Lig or.
“a -when'the request would:adversely: impact other peiiological: ss

rehabilletve efforts, : and ..

    

g. deterrence OF chime, “inferterenc
iF inmate aiseiplin

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 24 of 193

4

   

 

y efiective access to a asdignment; proptam, activity or. service ear. Da!
be eefonded “thtough.an alternate method that igdeetned'to provide-equally. -: ;
moe "effective access: and/or equally ebietine cpearminication, ang: will teal: the ” .

shad of of reasonableness: : . ‘ate

 

5, ja medical exams

EO as a

ical ‘practioner.
eee aa /
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 25 of 193

“it : rr vloualy spared
ae impale ‘grey ponte accesste aisiety aids nid services, when: required fi
fisctive.communication dp-act sii and: participating in: ‘department proeramis; Senvites, aii

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 26 of 193

’ . eae

“ot
Ted og,

 

 
  
  
   
    

 

thes

é. “-Reateing sc cptnigst¥ video snl wien avai

oe ey

  

, ‘D.-: , Se rela: cat tig of eo ais iin nied, . fet :

 

en ani nitiry aig or-servicei is sagheaiel by deaf ¢ ‘OF icipated timate, ‘thie
ADA. ‘Cogpdinator will consu swith the inmnate-to determine what-did(@) willbe. :
: : ary. Considerdlion'to the inmate’s choice unless:anottier ~~.

oie and/or. provision. pEthe auxiliary: :

  
 
  
  
  

 

 

 

it in-an. n-undué financial ¢ or.

danientil alteration} otis proerdin, : eee

 

  

    

Bes, ‘or din fa cee he etwenie a gets, a
win communication, "stat will cantinuets: provide auxiliary aidsiand: ‘sorvicgs té ‘the janiate’* gy
ti dfcates that he-oeshié idoes not:ivant such ser me

 
 
 
 

   
   
    

  

ye Be "leit siali wilkbe: bovespohsibiéfor -archaging ani keeping ai apbropriat sigekoF an
1” "the most: frequentlyaised hearing ald battetios, *Batfeties forhéaring aids uot. provided.”

bythe ND OC * will be dideréd pon suittéa request by the inmate; “atterigs that ao

tein slocwill be sgplaeed._ _Buitetes thet exep ies wil need to: be’, erdetst F

 
   

  
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 27 of 193

     
  

ae ais damage. d.ofrepatr. 1
- txépaie’ company thie iy r ea Sei
' ¢$firnsited: chargéstt 3 ie
"- "will be serit-to: the Utlation’ Review Pane ‘Any damages:
Jf... ‘i+ 4leemmiingd 10 have’-been-eansed by thie Inmate imay-be subject to:NRS 209,246 charges, ese
Bie wt _ Which require the inmate to piy {00% ofthe cat of ropr or replacement Medel sa ae
ci Sesion Lo all ke heat

 

    

vo ‘lightio ; ea rsa hs “ ¥e —ar B ‘os ta ive times.t - wee ate ay
me "Gai telephorie calls: placed using standart-voicé-equipment, NDOC shall'not impose on 2 = t
eos of ‘TTY: ills a-time.dimit of'iess ‘than'four times the = time lave fr voles telephone sal aes

sil spi Seti ed ‘through tise. of audio. and
iigimal methods. sae pie eat nal inf zat on the ADA‘
ro nd r BR: aA AK $ ve ‘

 
Qe

Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 28 of 193

APPLICABILITY

1, This administrative regulation requires operational procedures on equipment utilized,

for visual and hearing accommodations,

2. This administrative regulation requires an andit.

REFERENCE: ACA 4" Edition 4-4054, 4-4055

&

men om

Medical Director, Romeo Ararias, M.D.

 

 

 

bto2fis-
Date
5-15-19
Date
poge 14011

Melo a4
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 29 of 193

/

 

 

Tia bre

 

 

 

fot OAS a ae

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ “To At Use
PK) Ke
/t tc NCES
Tale
Tinoft/
A Mond
igo F244)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 30 of 193

“VP se ner
iste #45 - Deck Jet bat SES ACA He Lon

4- 40654, CYOES _
. anna
PRINT NAME; :
(Atsa print and ID# at bottom of form where indfoated)

institution: .D. ¢..2. Date submitted: § 1.3 1 /8
;
Medical: Tena ‘Mental Heaith:[7] Nursing:[_]

Reason for request: (Describe be!

 

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 The yah
fs 5 se * ‘ =) . + ’ Ad
dey ay np
¢ "4 ae il f
cane We cD
4D. BDZ AED USB D : te 1
- “DO NOT WRITE IN AREA BELOW ‘
Response to request: .
¥
[-] Appointment Schedule for: | Rescheduledfor: /
[J] Novisit necessary
[7] No Show for Appointment D
[1] _Retused tobe seen, DOC 2523-Release of Libilty signed FAC ELE W :
PRESCRIPTIONS sug 0-2-2010
([] «op ["] NON-KOP
[] OnlerDete, os Initial:

 

 

 

Bla

NEVADA DEPARTMENT OF CORRECTIONS Nawab haw oK
MEDICAL KITE and/or Lest First nal
SERVICE REPORT Dt 1aB 2.44 4 as
n UnivCotit:_[D— Pr d-p

 

 

 

 

 

 

 

 

 

 

 

=< oA" Pas

" Meth: oO |
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 31 of 193

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 32 of 193

 
    

Loui PL Log Number Me LM LOG le

ie!
NEVADA DEPARTMENT OF CORRECTIONS Uti
NAME: Ntbern

GRIEVANT’S sraTmmnr’ atinerty bese nile: Vara

cals eis cet besa aN cals

\ Lond Uns A ir Orie L, tae
been Me i. shame tia : “i . ‘\-

 

 

 

 

 

 

 

 

GRIEVANCE RESPONSE:

 

 

 

 
 
 

 

CASEWORKER SIGNATURE:

 

2411

‘

——GRIEVANCE UPHELD ____

 

 

 

INMATE SIGNATURE: ) _ Ez G- a C/ 2) f?
FAILURE TO SIGN CONSTI aka ANDONMENT OF OF THE CLAIM. A FIRST LEVEL GRIEVANCE MAY
BE PURSUED IN THE EVENT THE S INMATE DISAGREES.
cneeet To. rcs aa complete, or attached to formal esfevance
° To Grievance inator
Pink: Inmate's receipt when formal grievance filed a v ED :
Gold: * Inmate's initial receipt REC

 

pat Eo

oo oz: got (12/01)
Tih +B
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 33 of 193

NEVADA DEPARTMENT OF CORRECTIONS
GRIEVANT’S STATEMENT CONTINUATION FORM

 

GRIEVANCE #: INFORMAL. GRIEVANCE LEVEL; INFORMAL.

GRIEVANT’S STATEMENT CONTINUATION: PG. Z OF 3

 

\ Laie .
Neos COT OA LOtechOns LNAC) Ocanicle: FRGSOM INE (CCONOCTIONS,

. : \ , . ,
Ocacdwstmentl WD Os Ie Assianmenl Othe. AXA cus lication
DIOS SS No Oaen TS CAV alanc (\ = WAN al a

 

\i cal Anh Ahan eatart ie NA} Te AK 4 A
os Ltiewaa L1G Con nue to Ke reskin ve

 

   

Ky iS ORS e iene Ss a Ne, DurkeeninuA a
C AIS LEASH atthe sidtste f ids a) ual Vantecrion
BH Las. Ve oct saMhisl TL Aiagh\ 3 X ‘eho ry Ry

 

Kh ithess (10 | NE Seen ciscrde

ce ts
» i 7.

 

 

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 34 of 193

_NEVADA DEPARTMENT OF CORRECTIONS
GRIEVANT’S STATEMENT CONTINUATION FORM

 

GRIEVANCE #: wo DRM GRIEVANCE LEVEL: |NENRMAL

GRIEVANT’S STATEMENT CONTINUATION: PG. OF 3

 

 

NINDS \he: eo tailuress SY ade rp na ar WANES, SF Me, Get

 

CK SEO LOR Sssioieshect 1 lat y NE ADA, Das Cause ee
Crcvarh exitcern drcktors,, eke.

shit:

 

 

Voit, Since ‘The AMA isa ell estalicheel tedoral tranclate

J
A \\ N fy . ‘ ‘ “ta
ONG Asnewrirnl Nas, Surerech Wor el Savy Uo) Nevirs. He ack tiag-

Original: Attached to Grievance
Pink: Inmate’s Copy

DOC ~ 3097 (01/02)

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 35 of 193
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 36 of 193

 

a State of Nevada moe
we, Department of Corrections
. INMATE GRIEVANCE REPORT
ISSUE ID# 20063069964 if io '  ISSUEDATE: 08/09/2018

 

 

 

enied $500,000
ing to your medical chart you have hed KGmurefs Dissase shoe 2013 and worked on yard bor prior to taking medication for

We received a kite on. ZI6/2018 requesting to see the Uoctor to re retum to work on ight cu. On 8/15/2018 you saw the Doctor and

only asked the Doctor about she AD: A paperwork Mouetated thatyou cannoli wark Eke, before because of your headache and
mee problem. 2 odd not stato that you think that you afe disabled and need accom: Allfhe times you have seen the
Inigo) eryou have Hot requested a resasslication Ge because of your complahis of having a medical prob m and that you
cannot function on this yard.

‘(The orthopedio-diignosed osteoarthritis in your knee from your MRI and the Doctor for your Kimura's disease informed you before
you started taking prednisone that weight gain was a poss! this is documented in your record The diet your were onto > help
decrease { gain you actually requested it to be changed to a igw sodium not the 2000 cal diet that the Medical doctor he:

prescribed. You have nat requested } medication for your Readaches or taken the medication that ls as needed to help the side ¢ effects
Pf idmurels ios Before June 2018. . You also have a speciaist requested outside folow.up which wil he scheduled based on the
offices availability for an appointment.

<
é

 

On 8/3/2018 it was brought to Medical tention tat there fa forn fo lout thatyou are requesting disability accommodations.
pat information has been passedaup my chein of command for what you are requesting, You wil be scheduled again to see the

 

 

 

The Kespuge above uns Mn Note all Sespouse

Fal TS -kuptisons ~x! _
“ala t Hid i ee] enue on ; Ia Blan vn zal
G-3°18. By wok Lacdieel ENKINK, of rete

Hite, Meelicel O«eS Hove This ZO Medica. =F

Ps ED OX bf AL Found RoFKuelwe, NTS
——)
Chnw. C6 (bad ltett) )/ Fay IP

Report Name: NVRIGR
Reference Name: NOTIS-RPT-OR-0217 4
Run Date: SEP-10-18 10:58 AM

 

GRIEVANCE RESPO.

  

 

 

fe oe

F | 82995

  
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 37 of 193

Eth vbd #3

‘ 1s 168 4
SA ae nce Sadasene Stas RBM re THRE eb AO eS BERN ;
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 38 of 193

4

NEVADA DEPARTMENT OF CORRECTIONS
ADMINISTRATIVE CLAIM FORM

 

THIS FORM MUST BE COMPLETED PER NRS 41.036, 41.0322,
209.243 AND ADMINISTRATIVE REGULATION 740

 

DO NOT SEND DIRECTLY TO ATTORNEY GENERAL'S OFFICE,
BOARD OF EXAMINERS, OR DIRECTOR

 

This form is to be attached to your grievance form for any injuries or any other
claim (except property) arising out of a tort alleged to have occurred during your
incarceration asa result of an act or omission of the Department of Corrections or
any of its agents, former officers, employees or contractors.

 

The following information is necessary to fairly evaluate your claim. Please provide complete
information. If you need more space, attach a separate sheet of paper. You may submit
_ additional evidence if. available. Such additional evidence will be returned.

6d
CLAIM IN THE AMOUNT OF $ Ary bas is hereby made against the Department of
Corrections, based upon the following facts:

 

1. NAME OF CLAJMANT (Please print full name) 2. WD.# 3. TUTION

_ [Southern
iON a 182509
4, AMOUNT NG RIS 5. DATE AND DAY OF OCCURRENCE | 6. TIME (a.m, or p.m.)

 

 

 

 

 

 

 

 

ye th ADI Tae g 130 Am.
[7 PLACE OF OCCURRENCE | Conedtian Racine

 

 

 

DOC 3095 (12/01)

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 39 of 193

 

8. Describe here, in complete detail, exactly how your claim loss or damage occurred and why you
believe the institutign is responsible or liable:

; \ ELON BYU Oteuance, We exrasive To Skiie athe
pall Space. Das sled pis Sm the lo le

Acalss Ore. Mande Inthe attache: herd nelonce LNYL7

a ancl atache Wee . sae
: Ditec) RB1B *" 123' GH

ee,

=,

 

 

 

9. Wimesses. Be sure to include any staff member who may have been involved in, or has any
knowledge of, your alleged loss; also, list any inmate who has actual knowledge of facts pertinent to
A, claim:

Daly
t

iC pes ee

SS vanes Athen On * isttatlue doen}
gudinices, an. pian

RVZ-LO8 ‘ers

ae 1
Po | nod

heh Ccbition
44 F405

 

 

 

 

4

ARATE SOP Nay ian l |
sates § his’ maec,cnd pan Tuchec tig oe

 

 

 

== tS te ESL A 4 - H ke 5d
A Pred leerd

f .
& _ aR Be. alfa ih A oa,

Bio Hesiel 0 nf Kassan H€anas\ 12-12
Te, “DiZecfen 2 onde tapes

Grisen (Jaues Darke 6 5-is-18 Also

SIGNED , L583 22 Orr
Z of NS DEO sins Avo 5 Soc. ,

osmanniar
Gain
Hdd = 3

EAM PLUNGE To Tiss abe 1 agtt A WolB7 FE 1B O6/
a |
|

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 40 of 193

*

 

do hereby swear under penalty of perjury that I am the
claimant named a ove, that 1 have read the foregoing claim and know the contents thereof, that

the same‘is true of my own knowledge, except those matters stated upon information and belief,
and as to those muiters, I believe them to be true, and that THIS IS MY ENTIRE CLAJM
AGAINST THE STATE OF NEVADA/DEPARTMENT OF CORRECTIONS.

I] FULLY UNDERSTAND THAT I WILL HAVE TO SIGN A GENERAL RELEASE OF ALL
CLAIMS IN THE PRESENCE OF A NOTARY PUBLIC FOR THE EXACT AMOUNT I AM
CLAIMING BEFORE ANY PAYMENT WILL BE OFFERED TO ME. THIS GENERAL
RELEASE WILL BECOME EFFECTIVE ONLY UPON ACTUAL PAYMENT OF THE

CLAIM BY THE STATE OF NEVADA.
DATED this 0% , day of a 4

 

NOTICE
NEVADA REVISED STATUTE 197.160 provides that every person who knowingly presents a

false or fraudulent claim is guilty of a gross misdemeanor, and is subject to crimmal penalties of
imprisonment of up to one year, and a fine of up to $2,000.00.

DOC - 3095 (1241)
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 41 of 193

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 42 of 193

 

int! ,
Log Number aoneBn neta

touitte

NEVADA DEPARTMENT OF CORRECTIONS
FIRST LEVEL GRIEVANCE

"NAM AN DE LD. NUMBER: 1882999
INSTITUTION:_Southon Dacect (Tah unt:_!2-A-4-9

| REQUEST THE REVIEW OF THE GRIEVANCE, LOG NUMBER ble Bale 9 ef IN AFORMAL
MANNER. THE ORIGINAL COPY OF MY GRIEVANCE AND ALL SUPPORTING DOCUMENTATION IS ATTACHED
FOR REVIEW.

SWORN DECLARATION UNDER PENALTY, @F PERJURY 9-24-2013

DATE:
6:5

   

bs . olahous

 

 

 

 

 

 

 

WHY DISAGREE: ae
f Ae Rf it Nit ARs el otf Ste Kaj ; PY?
by
x Py « : oIRG&. fw Ent ig 2 pet Oe? Z 5 R att pa Thee u tT? Kul .
14) erie, F507 Bhd Al¢ + A (Hel): Alcarok 20 04 f uit * ats. no “ anol OD
‘ Re, 2 ‘ iN "& B NaS ae PY a R. O 2 Py : » Ge A
GRIEVANCE COORDINATOR SIGNATURE: Sa. pare: JR
FIRST LEVEL RESPONSE:
__—__ GRIEVANGE UPHELD GRIEVANG ISSUE NOT GRIEVABLE PER AR 740

 

 
 
  
 

WARDEN'S SIGNATURE:
GRIEVANCE COORDINATOR SIGNATURE:

DATE:
OATE:

 

 

 

FAILURE TO SIGN CONSTITUTESABANDONMENT OF THE CLAIM. A SECOND LEVEL GRIEVANCE MAY BE
PURSUED IN THE EVENT THE (MATE DISAGREES.
Original To inmate when complete, or attached to formal grievance
Canaly: To Grievance Coordinator
Pink: Inmate's recelpt when formal grievance filed ecewed
inmate's initial receipt R

   

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 43 of 193

NEVADA DEPARTMENT OF CORRECTIONS
GRIEVANT’S STATEMENT CONTINUATION FORM

nae Aun 6 shatoe sony 1D. NUMBER: LoRBg

INSTITUTION: Ty UNIT#: 19~-A-H-D
GRIEVANCE #: Joau3augQY  GRIEVANCELEVEL: zisf- love!
GRIEVANT’S STATEMENT CONTINUATION: PG. -@ or 32

4ABE DM 1) (oe2 o68L#3- 0, & \ Sigual wile €Fet-

2-18. #2 Dit_oF PRiSns

     

\ ry mee 4 .
Dito Ci &D Hurkesnt 4-24

Dated ¥-3-I ( Hedics poes vial rave Hits “rare Plecse,

 

 

 

 

 

Original: Attached to Grievance |
Pink: Inmate’s Copy

9-24-2018

yj . a

ee. DOC - 3097 (01/02)

—_am
Mecthyads FEB
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 44 of 193

D7

NEVADA DEPARTMENT OF CORRECTIONS
GRIEVANT’S STATEMENT CONTINUATION FORM

Nathan KhasoeRan LD. NUMBER: {082977

INSTITUTION: Sethe Quad OTs UNIT [2-A-H-D
GRIEVANCE #: DooleRroratee GRIEVANCE LEVEL: +E [eyo]

GRIEVANT’S STATEMENT CONTINUATION: PG... &. OF &

 

 

 

‘on 0 ]a$s Fi Lation Chene s

‘Fas \ : ) F Ry So
Origial: “tached 40 Grievance Adailistrat We, Clee
Ink: ates Copy Fasy ~ Gae-
es 1-24-18 Deo
quanitiiicn DOC - 3097 (01/02)

Meclyng FEZ
 

Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 45 of 193
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 46 of 193

i+ beved

NEVADA DEPARTMENT OF CORRECTIONS

ADMINISTRATIVE CLAIM FORM

9-24-20

THIS FORM MUST BE COMPLETED PER NRS 41.036, 41.0322,
* 209.243 AND ADMINISTRATIVE REGULATION 740

 
     
 

 

 

DO NOT SEND DIRECTLY TO ATTORNEY GENERAL'S OFFICE,
BOARD OF EXAMINERS, OR DIRECTOR

     
 

 

This form is to be attached to your grievance form for any injuries or any other
claim (except property) arising out of a tort alleged to have occurred during your
incarceration as a result of an act or omission of the Department of Corrections or j

any of its agents, former officers, employees or contractors.

 

Aeu2opy

Sought

The following information is necessary to fairly evaluate your claim. Please provide complete
information. If you need more space, attach a separate sheet of paper. You may submit
additional evidence if available. Such additional evidence will be returned.

CLAIM IN THE AMOUNT OF $ Seo , 800 00

Corrections, based upon the following facts:

is hereby made against the Department of

 

1, NAME OF CLAIMANT (Please print full name)

2. LD.#
10% 2999

 

 

 

 

7. PLACE OF OCCURRENCE

 

       

NEVDAD Depot

5. DATEAND DAY OF OCCURRENCE | 6. TIME (am or pm)
OTOba, 1st 1A

2013 ~ Tu

  
    

ee

 

 

Frac Tents Leties

of lorretions

 

 

 

DOC 3095 (12/01)

Peay 4
&

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 47 of 193

 

8. Describe here, in complete detail, exactly how your claim loss or damage occurred and why you
believe the institution is responsible or liable:

 

aE 3 pateO gn
Doc: be- BA PIS D018
9, Witnesses. Be sure to include any staff member who may have been involved in, or has any

knowledge of, your alleged loss; also, list any inmate who has actual knowledge of facts pertinent to
your claim:

5 =
Me ci Reriet.¢ Wi ond Bah Ralf) Crap) oF f fr RVADSA t

 

 

i . : %, - f ; , : . }
fi <{F., di Tis ¥) ne 5 i A a‘ -_ Facet ff a ve P &.
Oicss , ialic Tt ec: ° G f . A 5 hs Pred 1 (5-1 3 vat; awh

10. O Sr pertinent information:

 

 

 

 

AL A

P00 F aY. Jnl "ZC 2IFAID a
DIZ of Getto fouses PZUKeNDA WK 58

Madd =e 2
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 48 of 193

STATE OF NEVADA)

)ss
COUNTY OF Glargt< )
\hlTba PK hain do hereby swear under penalty of perjury that I am the
claimant nansfd above, that I have read the foregoing claim and know the contents thereof, that

the same is true of my own knowledge, except those matters stated upon information and belief,
and as to those maters, I believe them to be true, and that THIS. IS MY ENTIRE CLAIM
AGAINST THE STATE OF NEVADA/DEPARTMENT OF CORRECTIONS.

 

1 FULLY UNDERSTAND THAT I WILL HAVE TO SIGN A GENERAL RELEASE OF ALL
CLAIMS IN THE PRESENCE OF A NOTARY PUBLIC FOR THE EXACT AMOUNT I AM
CLAIMING BEFORE ANY PAYMENT WILL BE OFFERED TO ME. THIS GENERAL
RELEASE WILL BECOME EFFECTIVE ONLY UPON ACTUAL PAYMENT OF THE
CLAIM BY THE STATE OF NEVADA. it

DATED ning co of se] 2018

 

NOTICE

NEVADA REVISED STATUTE 197.160 provides that every person who knowingly presents a
false or fraudulent claim is guilty of a gross misdemeanor, and is subject to criminal penalties of
imprisonment of up to one year, and a fine of up to $2,000.00. *

DOC - 3095 (12/01)

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 49 of 193

 

?
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 50 of 193

State of Nevada
Department of Corrections

INMATE GRIEVANCE REPORT

 

ISSUE ID# 20053069964 ISSUE DATE: 08/09/2018

 

 

Secs ca ee a ated thal you aur oreoroa Spee chars wotetrbar

bs pe your concems to a Spaciaist . This

Sob ou sr ol car fly wae somehow nogiecied and no
” what they are and yo ds wha nosde et et and not what the
patent wan wars Aap are domarad hour os They vil easel you ss meeeea Daa ® Pol fat you WANT them to wate

 

THis 6 ar ai ADA Csrdinateg,
SEG a Hedveed. MUTT 1s

“The Tssuso ~Koldrssace) iM os
GrtEvane Ths um

nul lol “EZ NEVER Geral
0 Ee BE Monk sd

ea ou cERAING ON
zebf7, ai

faAaq 7 Ons

 

 

 

      

CE )
~ VRettdt. Name: NVRIGR™ oe Page 130118
ees fhe 08 D4GA —

mmm bthethyct a3
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 51 of 193

 
orn

Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 52 of 193

~ fllittltpOl
Ss toute? 18 NuMBER D0 cle Sal vd ch

NEVADA DEPARTMENT OF CORRECTIONS
SECOND LEVEL GRIEVANCE

NAME: Lv. numeen: 1/08 QIFFT

INSTITUTION: Sputheen) QeopuD” Cray un: 127 A- 2

| REQUEST THE REVIEW OF THE GRIEVANCE, LOG NUMBERLOA le3laF2of _, ON THE

SECOND LEVEL. THE ORIGINAL COPY OF MY GRIEVANCE AND ALL SUP
IS ATTACHED FOR REVIEW. PORTING DOCUMENTATION

 

 

 

 

 

 

 

  
  

——_ GRIEVANG IU 3 ISSUE NOT GRIEVABLE PER AR 7
SIGNATURE; Li | _ TIS: M 2 pare: A ZP/ I 7

Se
GRIEVANCE COORDINATOR SIGNATURE: Es DATE: ]

 

  

 

 

INMATE SIGNATURE: DATE:
THIS ENDS THE FORMAL GRIEVANCE PROCESS
"To inmate when completo, or attached to formal ee
, To Grievance Coordinator .

Pink: Inmate's when formal grievance filed .

Gold: Inmate's initial recelpt f 5 A

Se —_ naw ne

; ae
° = las DWP

a
BOC sued (12/01)

 

MoctHyad #2
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 53 of 193

_ NEVADA DEPARTMENT OF CORRECTIONS
GRIEVANT’S STATEMENT CONTINUATION FORM

NAME A TTempshcAune{coos ___1D.NUMBER: aR aq

INSTITUTION: Guthaes Out GT UNITH Ie-A-y-o

GRIEVANCE #: Qrolato@9GdU ~~ GRIEVANCE LEVEL: Qatcl
GRIEVANT’S STATEMENT CONTINUATION: PG. / OF 2

 

Sand ial AK lS 09 std. 5 Dak 2E 58-08 #193

(58.04 LSRos #4; ABCO Hd, 52.06 #1 * 3.9 HE
zn touplicuce wit AOA Renews Rel
Sicuvoc) “xaiTo aterk ip Dir Jowe.s DZUIeojs 8-15-18

Original: Attached to Grievance
Pink: Inmate’s Copy

me Doc 207 gem
Mlacthypt ae 3
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 54 of 193

" NEVADA DEPARTMENT OF CORRECTIONS
GRIEVANT’S STATEMENT CONTINUATION FORM

NAMA dupszsns LD. NUMBER: {o&20q9 _
INSTITUTION: Grathsn Drore¥ ced UNT# __ J2-A-G-D

GRIEVANCE # 2nevo3n990, GRIEVANCE LEVEL: nol

GRIEVANT’S STATEMENT CONTINUATION: PG. 9 OF 2

 

DOC ~— 3097 (01/02)

MhacHYada 2

 

 

 

 

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 55 of 193

 

ey

a?
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 56 of 193

ee Qaic! occ

NEVADA DEPARTMENT OF CORRECTIONS
ADMINISTRATIVE CLAIM FORM

————

THIS FORM MUST BE COMPLETED PER NRS 41.036, 41.0322,
209.243 AND ADMINISTRATIVE REGULATION 740

        
    
  

   
           
    

- DO NOT SEND DIRECTLY TO ATTORNEY GENERAL'S OFFICE,
BOARD OF EXAMINERS, OR DIRECTOR

  
   

 

This form is to be attached to your grievance form for any injuries or any other
claim (except property) arising-out of a tort alleged to have occurred during your |

incarceration as a result of an act or omission of the Department of Corrections or it
any of its agents, former officers, employees or contractors, | |

SougiT

The following information is necessary to fairly € your claim. Please provide complete
information. If you need more space, attach a separate sheet of paper. You may submit
additional evidence if available. Such additional evidence will be retuned,

CLAIM IN THE AMOUNT OF $Sé0 009 2° is hereby made against the Department of
Corrections, based upon the following :

   

 

 

 

 

1. NAME GF CLAIMANT (Please print fall name) 2, LD.# | 3. INSTITUTION

o.D.Ce
6. TIME (a.m. or p.m.)
Boo GNA

    
    

 

 

 

 

 

 

 

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 57 of 193

 

8. Describe here, in complete detail, exactly how your claim loss or damage occurred
belicve the institution is responsible or liable: and why You

1 3 —

 

 

 

 

9. Witnesses. Bo sure to include any staf member who inv
may have been involved in, or has any
knowledge of, your alleged loss; also, list any inmate who ai i
knowlege any has actual Inowledge of facts pertinent to

  

 

G8 -os Os Thxsrgh AK toS8.ko ayo is Echn A
TH yotes 2uett_ Dj ssbelt Act ACA | Gh CoWhions

S Se AS ~TX - y Yrdos

 

 

 

 

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 58 of 193

o
©

STATE OF lovVADE __)

. )S5
COUNTY OF ¢ lank )
I, Dcbogt dn uc do hereby swear under penalty of perjury that I am the
claimant na above, that I have read the foregoing claim and know the contents thereof, that

the same is true of my own knowledge, except those matters stated upon information and belief,
and as to those matters, I believe them to be true, and that THIS IS MY ENTIRE CLAIM
AGAINST THE STATE OF NEVADA/DEPARTMENT OF CORRECTIONS.

 

I FULLY UNDERSTAND THAT WILL HAVE TO SIGN.A GENERAL RELEASE OF ALL
CLAIMS IN THE PRESENCE OF A NOTARY PUBLIC FOR THE EXACT AMOUNT I AM
CLAIMING BEFORE ANY PAYMENT WILL BE OFFERED TO ME, THIS GENERAL
RELEASE WILL BECOME EFFECTIVE ONLY UPON ACTUAL PAYMENT OF THE
CLAIM BY THE STATE OF NEVADA.

DATED this -P® day of IY et
qth. Jon G17

  

 

Signature of

NOTICE

NEVADA REVISED STATUTE 197.160 provides that every person who knowingly presents a
false or fraudulent claim is guilty of a gross misdemeanor, and is subject to criminal penalties of
imprisonment of up to one year, and a fine of up to $2,000.00.

DOC — 3095 (12/01)

oe ome

 

 

 Moactlyadd a 3
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 59 of 193

 
wee cee gee

ee et pe ens

 

aN

ee

 

 

Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 60 of 193

State of Nevada
Department of Corrections

INMATE GRIEVANCE REPORT

ISSUE ID#* 20083060964 . ISSUEDATE:__ 08/09/2018

rept Wor erased Rie
ener

 

 

=
i = i an

 

et at eae cals
ar soon S218 for grievance requectof ADA scoxrhmodafions, er eoein 40162018 Doctor. No changes
: sel cleanin Nunca prachtonrwho renewed pa mecdoeion seme of
were seen on ou

heads e, knee pain /fadal pain . Last] submitted by you afterfhese medica visils are for dental and MO oa Youhave

ol stated vital you titnk ara your functonal imiatons ere or what sonommodatons medicaty ea Yoe Peenced oud ¢ oanehal

Fe Oe ee ore wale com itis determined your Classification 9 incorrect then ft and a reciassiication

“

Hu

Rennes 6 0 Seger mmreetti © tae me eememmememinae ents

Agen v0.6.0 AWoid 8
Pi AOA FebrL
feat oes oe Unger eS

18 Q aT jel
Tes ES ovate DealpsolFKY

Dame

"eet
Sepicel oe Ae

(FreGr obs 1

 

 

 

 

Report Name: NVRIGR
Reference Name: NOTIS-RPF-OR-0217.4

BORPN em ames as eee

Pisce Peotone

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 61 of 193

 

a?
-
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 62 of 193

“s
t ‘
‘ .

 

 

S.A?

 

 

 

PRINT NAME,

 

  
 

 

 

 

Dot SOL Tt

Beit FA t

 

(Also.prinl {me and {D# at bottom ( form where Indiested)

Institution: Seuthomn Oxsl—ernsDate submitied: 2 L221207  .

IDA: |
DOB: |

 

Signature;

 

Medical: ft Dente] ‘Mental Health: Nursings[] Other: tadave, Weve To ||
Reason for request: (Describe halow) ° ; . Ds, P
lO. { bomeer aro “19-19 f : Is at Oe LL PAIL
(teak le. Z the.
finhita' tons dppraa al Se ec ede ies casei,
Lad. ix f 73

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

A

 

 

 

 

f
on priority o
: The schedule atime, YOUSTe
needs & Curren Ve fist. Please Wal
on ve Tank you.
wo up te TE ee
[3 Appointment Schedule for: a Rescheduled for|-“ 7 7
[7] Alo visit necessary ‘
[“] Ne Shower Appointment | f
. {] Refused to be seen, DOC 2523-Relcase al Liabliity signed , . f !
Y __. PRESCRIPTIONS ~~ oY i
ve 7 ve tt
7] kop [7] now-Kor N, A i
["] Order Date: {ef oT
P PLAN
["]  Fotlow-up appointment ae | ([“] Return # needed
| At = ~
‘2. Wel (4 i
t t j
Dale i
{

 

NEVADA QEPARTMENT OF CORRECTIONS

MEDICAL KITE and/or
SERVICE REPORT

(Dy:

 

 

wwIT es tee

 

 

 

 

 

 

————a
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 63 of 193

 

co

aR.
>
NON NM NM KR ow WN ND ow em me oe ee —_ +t me
SN ON HW ee BY N = OO DO wN A WN LB Ww ~Y fF OO
_!

ao

Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 64 of 193

 

ITEMS TO BE PRODUCED

 

Cor iod. southern desoxt Gia OfFrese Awd loeahay
Bacon neti heoy [A.D. Al Maadated cerhfied [ADA] CdR DIiNaIeKS

GeclucsiFiestions itacol Concerning AIK G58 iv ite asin

AD. Os TéRus yaiatetaad iw Ehathouy 2 person #1082994
abeal Tle Stored ba [s.0.0¢] Medical Ketoals | -
Foow siaueo hwo “Filled out (2- tl- 2019 ) Avo. SiqdeO
By A! one Splat DE Healt -leatds Ye 1 PREPARED
dy 4 ON Erghyee ‘ Soneja Calle Charge. ‘luce” 500d

3) 0K DR Hous Lena" web fled niétoriced UPA oF rs
'. uF COs

itaz, ~ho Hes da t with! Cee

0 © QA HU BR wD BD |

 

 

        
  

 

ee
Ep
ie
ae
a
|
A
e
qe.
sf
oC
+ &
=
2
ne

elgg iON | Fe o-%) Monn Uses hack

 

 

ee capt gsi

 

 

fuses or " Ensin “Flas (Looe
Tei “antl i Lauclsyeras

 

 

Hevital File, ol ace

 

 

pate OF” ANDER SN 1982999 ND .0. =
7 1 a Congas, vol 00 [FEV Fe aa ésteiby _HeDice

 

 

Oo Hotlal
ee tha a 6
gow,
re

 

_the court fnay, to protect a he

f 193
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 650

EXHIBIT “A”
NEVADA RULES OF CIVIL PROCEDURE
nen eaete UE LL ROCEDURE
Rule 45 ‘

(c) Protection of Persons Subject to Subpoena, wo

(1) Aparty of an attorney responsible for the issuance and service of a subpoena shall take
reasonable steps to avoid imposing undue burgen of expense on a person Subject to that subpoena.
The court on behalf of which the subpoena wall
party or attoiney in breach of this duty an ang

to, lost earnings and a reasonable attorney

    
  
  
 

(B) Subject to Paragraph (d) 2) of this rule, 2 son commanded to produce and permit
inspection and copying may, within A Ai
for compliance if.such time Is less than 14 days after m7. \\Ce, Serve upg the party or attorney

     
  
  
  
  
  
  
     

ft g party serving the subpoena may,
upon notice to the person co: imanded to produgs, move at anyime for an order to compel the
production. Such an order t ompel producti fy shall protect Arly person who is not a party or an
Officer of a party from signi Sant expense res Jiting from the irfspection and copying commanded.
(3) (A) On timely mation, the court by Which a subpoefia was issued shall quash or modify the
subpoena if it fe é

 
  
  

(i) falls/to allow reasona
(li) reqbires a person w :
more than 100 miles from the place where that p
transacts businéss in Person, except that such a/person may in order to attend trial be |
commanded fo travel from any &t the state In which the trial is held, or

(ili) / ‘requires disclosyne of privileged‘¢r other Protected matter and no exception or
waiver applies, or yy fs

(ivy. subjects a pergon to undue burden,

(8) Ifa'subpoena i |

(i) "requires dis¢ osure of a trage’ Secret or other confidential research, development,

or commercial informati a, or iy
é(i) requires disclosure of'an A retained expert's opinion or information not

descfibing specific ‘events or cccurren ges in dispute and resulting from the expert's study
made not at the requést of any party 4’ ;
Person subject fo or affacted by the subpoena, quash or madify the
subpoeng‘or, if the party if whose behalf tha subpoena Is issued shows a substantial need for the
testimony or material that-éannot be oth 2rwise met without undue hardship and assures that the
person‘to whom the sub joena Is addressed will be reasonably compensated, the court may order
appearance or production only upon specified conditions. .
rn - Bf Ke

) ts time for com
is not a party/gr an officer of 4 party to travel to a place
son resides, is employed or regularly

  

  

   

 
   

 

il

 

" (d) [Duties in Resp&nding to Subpoena.

(1) Aperson responding to a subpoena to produce documents shall produce them as they
are kept in the usual course of bugiiiess or shall organize and label them to correspond with the
categories in the demand. ‘

(2) When information Shibj
subject to protection as trial Prefiaration materials, the claim shall be made expressly and shall be

Supported by a description of tit nature of the documents, communications, or things not produced
that is sufficient to enable the demanding party to contest the claim,

   
  
 

Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 66 of 193

EXHIBIT "B"
° . CERTIFICATE OF CUSTODIAN OF RECORDS

” STATE OF NEVADA ) Case No.:
) ss,

)

NOW COMES fname of custodian af records), Who after first
being duly sworn deposes and Says:

 

 

COUNTY OF

 

1. . That the deponent is the (position or title) OF

(name of employer) and in his or her capacity as

 

(position or tide) is a custodian of the records of

 

 

 

 

 

——___ frame of employer)

2. That (name of employer) is licensed to do business
asa in the State of

3. Thatonthe__day of the month of of the year ,

the deponent was served with a subpoena in connection with the above-entitled cause, calling for

the production of records pertaining to

 

 

 

4, That the deponent has examined the original of those records and has made or
Caused to be made a true and exact copy of them and that the reproduction of them attached
hereto is true and complete. |

5, That the original of those records was made at or near the time of the act, event,
condition, opinion or diagnosis recited therein by or from information transmitted by a person
with knowledge, in the course of a regularly conducted activity of the deponent or

(name of employer),

 

Executed on:

 

(Date) (Signature of Custodian of Records}

SUBSCRIBED AND SWORN to before me this
day of ___,20

 

NOTARY PUBLIC in and for the
County of , State of

HHadhpa- #5
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 67 of 193

AFFIRMATION
Pursuant to NRS 2398.030

 

 

   
     
     
 
  
 
      
  

    
  
   

a Contains Yne social security number of 7person as required by:

A. A specific state or federal Yaw, to wit:

 

(State specific law)

8. For the administrgtion of a public program or for a application
for a federal or stat¢ grant. @)

  

(|
, ANS EASD; fi
f4

Signature

   

Dray brow FS, TW GEC Sar)
PrintName [Z)
 

Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 68 of 193

 

 

 

 

Institution OO, i: + Date submitted: ¢f eee
| Medical: [}— Dentas[] Mental Health:[_] Neng] me Hier.

Reason for request: (Describe below) —‘ cy bo eree

   

 

 

 

 

 

 

 

 

 

 

 

DO NOT WRITE IN AREA BELOW

 

Response to request; 8

i

 

te

 

 

You have been placed on nursing stck call.

 

 

Please wait, as schedule Is permitted by
priority of request/situation and order.

 

 

 

 

 

 

 

 

 

 

Thank you.
[-] Appointment Schedule for: if Rescheduled for: if
[-] No visit necessary
[] Ne Show for Appointment
[-] _ Refused to be seen. DOC 2523-Release of Liability signed
PRESCRIPTIONS
a [_] NON-KOP
‘LJ Order Date; fo
= PLAN
‘1 Follow-up appointment on " [CJ ‘Return if needed
CJ - No follow-up required , . .-

 
 
   

diet

Date‘

Sighature/Titis of Provider *

SaaS
oie

 

 

 

 

NEVADA DEPARTMENT OF CORRECTIONS

- MEDICAL KITE and/or
' SERVICE REPORT

 

 

 

 

 

  
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 69 of 193

 

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 70 of 193

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 71 of 193

CLAIM 2

The following civil rights have been violated: gt oy anscletad bHule, | ails ol)
oT

Supporting Facts: [Include ‘all facts you consider important. State the facts clearly, in

your own words, and without citing legal authority or argument. Be sure you describe
exactly what each specific defendant (by name) did to violate your rights].

Sti Dale ass ( ochben jgth 2013) Neva! ot

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 72 of 193

Clas te Q

 

 

 

 

 

 

 

 

 

 

 

 

he O., OHS0 Kone Heaniv ) Je Pou Ze lis Chala Fe . Jae
13 —ratharatel) Bont Carle | EH oad

—whid. again D¢_Anawe — dhtes pis! 192, 1S Ue
lo Coustassl Wz EL: ot __The, ekg Cauial . THis

 
 
 
 

 

 

 

 

 

 

 

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 73 of 193

lain FE

 

 

 

 

 

— . ) Yi 5 re . |
iS. by Cf) 1Cal oALD or Ca Li Fes Lo Mitel) Ke 2S_LISTRI

 

 

Un | aR Auten Or. NEVADA. “BO 4, Us Dist lexus

wy

$6074 (ase alo a16- (We -1410 “ICH (nly) onl
. | aD 2,

 

 

    

 

 

 

 

 

 

A A Z t Zit “0 Ls. - Y A s 4 FE: 4. ry 1 ~
LnicEhalinie = ewolSrteal« Wi til-oud lanldSMan)  SrisFofialG-

 

 

 

 

 

 

"20.

wt
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 74 of 193

 

 

 

 

 

 

 

 

 

 

 

 

-fe
ban et Idea

 

 
  
 
 

. The. ‘olen
Ty Cy) fon with so." “Hens oO ae Hal fe

Ly) iN NEHo cl on, a Ac - CsSu.2, is

 

 

 

 

 

 

 

 

TH tahticl PKeDi Sou 1S_a. Sheds 4
Ste‘ oiD lob 71.2.CobMifon JE) “Fok og lEICeéR

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 75 of 193

Alay 22

 

tiloy 5 uq “Te O ve Otte lone) [Fi ASE.

 

 

 

 

 

 

 

 

 

 

— “Et 3 oO
leas Es Waxhs_. SHll a L).0 Qon OE THOU Soo

 

 

 

 

 

 

 

 

 

 

—GPRepisox) “Da zaqd) Fics SUG, | Ta. "20 HG,
NTH O«st “Di Ao lls AUTUCK IZ a Tica. tL 24. Ly
Llas  Tatellig ) | \ J

 

 

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 76 of 193

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 77 of 193
blaiy #2

“Phuly eo bbticoshe , 2d MSO

 

 

 

 

 

 

 

 

 

 

Jo Gloas alg tin, — +e

of The. Cause

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 78 of 193

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

He TH: ial, SHial
#25 Swoles Hat Dou t Heal
kG Blooal LA) Steal

#1 MOON Fack

at 8 Aft, Joint “Dartags.

HEF Hoh vet hele Eh

FIO (Voor. Worl dD Heal

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

, - . , as
MM 9 1 O.xhH{ “CiSse _Ha: A Mp alo Bu fpPNessn/Z..
Py It KIL , A
VFA la tre. Oe Hiclo, Ate ecl \ TALE USOR]

Af

CX 5! (4 WV boc =

 

 

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 79 of 193

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 80 of 193

Chain ae 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HOKO ap ay nl Howl J
HOO ica) Boao Jot Cal:

 

 

 

 

 

 

 

Albactt poctskX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 2:21-cv- 00914- AP

iled 05/07/21 Page 81 of 193

te ate wn ee

cee regen tm renee eo emer men re tet

 

 

poe - ee oe oe
ry cen oe =e

 

i "G. TIMOTHY KELLY,
- Board Certified F Pheural

 
 

eh mee omen

 

7200 Cathedral Rock Drive, im 110 . -
————7 kas vegas, NV89T28 . soe ommmmmnnns goes
tyo2) 941-5444 ‘

( #2) 341-5445 ‘

 

June 29, 2020 \,

_ Mr Anthony Anderson,
' #1082999
: Southern Desert GIN

Dear Mr Anderson,

| am in receipt of your letter dated June 17, 2020 concerning Your Kimura disease diagnosis.
You certainly may be having side effects from the sterolds used to treat your disorder. In
particular you mention urinating 12 times a nite.

As we have discussed in the past, the prednisone is best minimized. If a person takes more
than mg day of prednisone, undesirable side effects can occur.

Due in particular to your frequent night time urination, | believe you need to be evaluated for
Possibly having diabetes. .

| am sending a copy of your June 17 letter to medical. They also are being a copy of this letter.
Your prednisone dose should be no more than\6 mg day»! strongly suggest you see medical for

a diabetes evaluation. | will be pleased to see you in the future at my office as circumstances
allow.

——s- meee ee

Thank.

‘ou.
Gl

 

GT Kelly, MD. |
cc: Department of corrections SD infirmary GTN’

  
 

Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 82 of 193

 

    

: COMPLETE THIS SECTION

e items 1, 2, and 3.
pur name and address on the reverse .

ee ee eee ee

 

 

jwe oan return the card to you.
ee \nis card to the back of the mallplece,
or on the front if space permits. Se

ae l ‘ 7
|B. Received by (Printed Name)

 

 

   

 

D. Is delivery address different from item 1? Cl Yes

if YES, enter delivery address below: [No

 

 

 

 

Eve
Suite, Fe 140 %,% ,
us Magen Ney Ss _— D1 Priority Mat
WOMDNTEUEC MUU NAMIE (See, Se
9590 9402 3483 7275 rns F Gonied fal Rectioted Delvery "C1 Retum Recelpt far
2, Article Number (ikansfer fom service label) Ea cana Estate Goiimation
7029 0700 O01 B43 7427 rT iat Rett aay Rested Debiery

 

. PS Form 3811, July 2015 PSN 7630-02-000-8053

Domestic Return Recelpt ;
t

 

TRS em etm ye ee
‘

Pte ae

STATE OF NEVADA c
DEPARTMENT OF CORRECTIONS |,
INMATE ACCOUNT TRANSACTION *-
REQUEST C

Date:_J ve (fede &) sheers yee
— Ah6E: G5

Rum
Oa we

To: Inmate services

I hereby authorize my account to be charged in the amount

be

 

Cy oe 4
ors Zoe ( fine ane FEL Dollars).
“
Please Pay to CLOCE

 

 

— hig ise

Print name. Lndiony NGS Gisele. soa

 

 

 

 

 

 

 

 

ve o,
ID No. £0: 2. 22, onrarseceassseanee [NSTILULION-nseensee wt LL an...
Approved by
Transfer Purchase Order Postage Other
White Inmate Services DOC 509 (Rev.2/06},
Canary Institution Copy —_
Pink Inmate -

0 et Sain . . . L

U_S. Postal Service”
CERTIFIED MAIL® RECEIPT

Domesiic Mail Only

 

 

 

 

70145 o700 OnE Lies: 24e7

PS Form 3800, April 2015 PSN Senne rete Cee] See Reverse

for Instructions:

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 83 of 193

¥

~\

.
ee eee

G. TIMOTHY KELLY, M.D.
-7200 Cathedral. Rock Dr #110

: _as Vegas, NV 89128

 

  

jee .

“eee tab
pees
e

+ 1, 1AS VEGAS AWede

yi

rns OM
oe. as stg ee wea -

SE ke EG JUL 2020 PN L ———

 

! (hr dnthony Anderson 41062999
Qeouthean Covvech onal Cantey
PO Box doy
TEndisin Springa NU VOT
—— excerpts) ig tigg FIP
a HEE TEEPE Pt
SNES Wayey fy:
te MU ani0g
- = Breer a Le
ne “A
. See SBME yA
} nebo ae ame ~ pot
we ee ee ee ee A tree Cmte s dere ene Se nee _ ORT, ak. ‘ ‘oe

 

 

 

—

36
 

' Case "i 05/07/21 Page 84 of 193
— PRCHRTS =

pa ee we en ee end ee

; — Can th paenttor whomnftees
-NEVADA DEPT OF CORRECTIONS v. we AKOP|
3

  

3955 W. RUSSELL RD
LAS VEGAS , NV89148

ise 325188 - AUGUSTINE, TMD 4/8/2020

    
 

{ BERSON, ANTHONY
SDCCUIZA4D gootogzese

HRET AKE 2 TABLET(S) EVER RPhMTeche: KLC
EELS ASEEDEO TOR take KLGILG

-SHHEADACHE -——a m4

Toke This Mecioing Balore A Maal Or
As Directed By Your Doctor.

*

BIOTY: 40 ACETAMINIASAICAFFEINE PLO rae

Tiana

\

 

 

 

   

 

 

 

     
        
 
      

 

a-anoresctintinn rues Mav ———\.*

|

e THS NEDICATIONIS AVANTE, ROUND, TABLET, FLMCOATEDIMBRNTED WITH); } — =
Ieeupc:00904.5135-59 Mig: MAJCR ~ .
‘14 Refills bye 06/08/20 THis x ay rot be transfered, uh g g | a
. | J s 9 ! Beg
— x 4 Obes
Fini eae rs bn nde Si gps rato pa oop, a & See 8
4 F uqaeg J . os & a »
. NEVADADEPT OF CORRECTIONS fuy sononig eeu = & (Heese
, 3955 W. RUSSELL RD \ — usta ooh "popua { = =? ge:
; LAS VEGAS , NVE8118 3S ayes en ca voy | S4te
‘Efex #: 32516 AUGUSTINE. TMD aitzzex0 | Bee sosmned & Ogre
3 DERSON, ANTHONY 1 SSS=  paqy seuss iw 2 e+ ag BE
Fare Ral ETS) EVERY renal wax | Ee - Eo - Oe
DAV AS MEEDED POR Ceo ee ey eS wi le 2a ge
EADACHE | | em | SeGauneg 2yd \ 8 Onn ss .
: ~y 1 ES soyoeumeyg 10 10H i a feuk ¢ Oso |
a | i) Bamwoeat Soe Beao WES
SE PEINIE DI] : oy a :
floTy: 40 ACETAMINIASAICAFFEINE PLU” “BSS apse 2832 228 §
5 THE MEDICATIONIS AWETE, ROUND, TALET, FLM-COATED INPRNTEO WITH = [ = —__Barepeven it Ee Z24oU 2a
Sivpc:00904-5125-69 Mig: MAJOR PHARMACEUTICALS | ye ' we 5 9<oG Bees 5
"2 Refills by: 06708120 This Fix may not be fransfered. ' . “s091 <3 ae 5 88B iu
rl , any GOL Papul z = Zs
NEVADADEPT OF CORRECTIONS ea
Bape W. RUSSELL RD [koe] «p " SPL ION 09 “Uatl 52 coat ae eee SION OO
LAS VEGAS , NV 89118 | Jo imoee TT See —_—-
Rx th: 325188 AUGUSTINE, TMD. 5/6/2020 {wenn Sete 6 =| e z.
fescagsow, suruany Y ! Ne en
'AKE 2 TABLET(S) EVERY RPhifechs LEA | | safievanay oma: eral aor i= | 3¢ y
_BEDAY ASNEEDEDFOR | -- ~o . » eeeaanre o Y Esells == in BE
SgHEADACHE | aa i cee «ait
cH ; ‘NN SUDO SE if ares, = ae he!
g “ we toe Guyopisueg Ie s = Q n3e
QTY: 40 ACETAMIN/ASA/CAFFEINE PLU | is feai= 53 3.
: THES MECICATION S AWAITE, ROUND, TABLET, E}M-COATED MO we ne | 3 me = QE O ig |
t Aoc:0na04.5135-59 \ Wig’ MAJOR PHARMACEUTICALS lf y ON == We 3 z
> =i by: agvoatza | _This PX may not be trenferred,_/ lF 3 age: O¢
ie . oe 8
ey OK “oe
feo ox 3. 3
A i i) wis O8
Out) (iss 28 Ft DE
4 Tacs atlg tos ogc pommcacna taba \ raz Zuo Shae
, NEVADADEPT OF CORRECTIONS i bg BONO 36 x &
3855 W. RUSSELL RD tg <u Bes Su Be
LAS VEGAS , NV89116 ad ip eu e aN: a Ql
Bere: 362053 AUGUSTINE, TMD, 6/6/2020 ‘DZ Laudsye le wee ceem GO" ze
‘ ERSON, ANTHONY von Bopyeeard en BunrENED
DRS OP 0001052098

u

ger ee Teel nmi

eo

ee SH 7 . Ss

TY: 40 ACETAMIN/ASA/CAFFEINE PLU | as oicl | qe ato mn |

8 wg MEDICATION 9 AWHTE, ROUND, TASLET, FLMCOATED IMSPNTEO WITH D. a on ene) te Sh ae KN |

Fioc1000045135-58 Mig: MAJOR. PRAPHACEUTCNS B DELAYS eo
‘2Reflby: onsize _____This RX may not be transformed.

57 Mecoit ,

d-$ Qoeo = Hows

eee i ot ON) :

LeOteol boas Foray iy opt
bd (2-19-

N-0-0-G @M 4-8-9020

/ ancl sig Q we
aa

 

Case =, 8 Filed 05/07/21 Page 85 of 193
lena,

 

CAUTION. ROHEITS: itwhon

NEVADA SEPT OF CORRECTIONS.
$995 W. RUSSELL f)
i4S VEGAS. RV ESNTS &, .
i Rix: 289935 CLANOSHAN EHD snrzuunts

ANDERSON, ANTHONY

LAKE 2 TABLETS) S) Pr Tes 4474

+§ TWICE DAILY A
#}NEEDED

€e
Hi QTY: 60 ACETAMINOPHEN 325MGTAB
35 DESCRPTION NOT AVAILABLE
21 noc:61646-0709-10 ‘ig 9 Us SHAR YA

Bef sey. c2reze Tens Ax Af ASk be transferred,

eA

CANOE Ferns hw PROnILTS Doce ot oo

NEVADA DEPT OF CORREC: aaa beat roertal
"

3955 W. RUSSFII RD
LAS VEGAS. AV 891 18

foot :
bape ourkin. SNP Lag ome

DERSON, ANTHONY
Deo UI? ASD por 9E7se9

Y a4 AF! +2
TWh Test 4444
0D AS ICE DAILY

i SUPPLY 7
:

§
TY: 80 TRIAMCINOLONE q
ip THIS MEDICATION iS AWATE OREA

Ehoc#se02.c0e4-6 “EG Ay PANY AA
zRersby.casoze This AX may not be transfered,

SRT tenes sa PASTES re rane Pais gray a Ty DEEN eh Oar De cater her ware | ees BEE bet

NEVADADEPT OF GORRECTIONS : [kop]
3055 W. W. RUSSELL RF

RS NV ENTS

E ne on satesT OMANDAG. SNP 16/2020

ANDERSON, ANTHONY

ji .
* 1
SoU L12 A 4h goptgs7e9 neste. taf

STAKE 2 TABLET(S' EVE!
BRAY AS NEEDED FOR
3 #FEADAGHE
ser 4
sh

ary: 60 ACETAMINIASA/CAFFEINE PLU

Bee wt

Fie: 00904-5135-53 * 9 AJOR PARACEL TEA’ $
4 Refs by: 9°09'20 This Bi fey 00 not be transferred. -
May cause Dazmnesd
3y
Gualow Whole, Do Not ctew Or “
wedeire Bolbte A Meal Or :
Je rented Bp Your Doo

 

 

CANON Fesealinw nr

NEVADADEFT OF CORRECTIONS {kapl-
3955 W. RUSSELL RI
LAS VEGAS. AV 65178 - .
Het 2ASOES 101 2019
Q A

Kbart ys Auboniteae sestehe Ke48
EITABLET(S) EVERY WL -
AY

Ory: 30 PREDNISONE ZOMGTAB

aS tse “Bt Re -"E SIS MRE” Fr Far wees
e's. . we “esa

We: Roxahe
4 De:00054-0016-28 Av This Px Tay fo fat be transferred,

E Refs by, ovlzz'2e

1S 2, Flic Aauist dpe
Precai prions & Hg

NEWOADERT oF connecTiCNS Poa tenors SR auatigict

NEVADA DEPT OF CORRECTIONS
W. RUSSELL RD
aS VESAS. NV ESI 5

—— ineaans

IDERSON, ANTHONY
SDCC L12 A 4 Donp10az999
i AKE 2 CAPSULE(S) PiTesn 4.54.5

 
   
   
    
  
 
   

40MG) EVERY BAY
8
ilory: 80 OMEPRAZOLE 20MGCAP *

ar, 3+
Fan oe Pe “RE sER ag Urbs, Tres

8 Destino Vp OE, ax Bri sickume

“ZU CKA po
oS.
]O~} — 7% “He
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 86 of 193

 

GMI ONnoury AJOL 86K, ’
ugaof batt. Tithwinp Danese _
cumox noQVEL at — CAUTION Feceral bw PROBS pi
* _ NEVABADEPT OF CORRECTIONS NEVADADEPT OF CORRECTIONS ]
. 3955 W. RUSSELL 3855 W. RUSSELL RD
TAS VEGAS. NV ESTI0 LAS VEGAS, NV89116

é &: 250626 AUGUSTINE. TMD 8:42 2019 § &: 284335 LANDSMAN, HMD/ 9/11'2018
DERSON, ANTHONY

DCC Ut2 A 4 Doon inezgss DERSON, ANTHONY

AKE ONE FewTech OKC AKE 2 TABLET(S) Penifesie cna
sTABLET(S) EVERY “ i ICE DAILY A

DAYS" EDED |
fi i

: PHEN 325MGTAB
PARSE were... | FavseonceTagNennEN RETA,
2 rei ee Mo TAB Fy Hot be transferred, 14 Reefs by: CORD nas Reinalh Tot be transtered. °
Hi pulas Dedsnacr Head Palus

‘AME Src 2017 bo Yon Ont

 

 

  

cAmOR:
NEVADADEPT oF CORRECTIONS NEVADA DEPT OF CORRECTIONS Kor]
PAS eens RO ikor} TAS VEGAS NV E9118 &
8
rect 715783 3 px a: 281709 . 3913 2019
NDERSO 20/2019 IDERSON, ANTHONY
ON, ANTHON DOG L12 A4 0 ootogzag9

AKE C ONE Q -tee 14 16 ae AKE ONE REY Tea: 414K

i ABLETIS) TWICE ° * SsTABLET(S) EVERY os TTaT, 807275

Ip AY FOR’ DAYS rT

TY: 60 IBUPROFEN eooMGTAR FaTY: 7 FLUCONAZOLE 200MGTAB

THS MECICATION:S APH © i¢,?m “seer SEPIA TED NY ee fit Bs Se! a
eee anea q eae j 0 Pets by on TH be tanto.
c Susctes “Ther 3
Aurite Sark) Pau? Heel
Lops A YaOns
Neale Faas

 

Hike. [D¥ hugusTud

=s ww bonglane with
[Be \] Sug DosogZ

SEEK bot ary > fe trade oad ~efasesl)|

Mepicoh pact (asl ig
[Ep
Hhcthjaatt AFG
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 87 of 193

 

 

 

 

  
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pa |
SIGNATURE: POL foal £0) NF f ah
(Also print name ar nf) D# at bottorh of form's: neré indicated)
institution: GD. 0.¢ Date submitted: 5 /20/ 2, UnitHouse: J /- 6 - 2,-£.
| Medical: a Dental:| ] | Mental Health: ] Nursing:[_] Other:
Reason for request: (Describe below)
ati “zz alaoo) a pj or! LI fs (PKs J nbiSaay No loons Ta
Cs C de 16.00} fi 2/010) A — rat “Zar CHa hee| Kain
Oy ut (Aoi f (' tral £) Swongs 1 |
W/
DO NOT WRITE IN AREA BELOW
Response to request: .
[-] Appointment Schedule for: fod Rescheduled for: J /
[| Novisit necessary . °
| eb vd 2020
[_] No Show for Appointment ry * 21
[_] Refused to be seen. DOC 2523-Release of Liability signed. ‘22 1°
PRESCRIPTIONS f ) ~~
[_] Kop [_] NON-KOP
[_] Order Date: / /
PLAN
[-} Follow-up appointment il [__] Return if needed
[] _ No follow-up required
A207 AI NA). Fl O12) 12080
Signaturg/THle of Provider . Date
NEVADA DEPARTMENT OF CORRECTIONS NAME: 7 “
MEDICAL KITE and/or First ml
SERVICE REPORT y
Foe inall
¥ a

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 88 of 193

‘ ‘ Oy. Cs
. jh

naienishninpmmmenetiiieeee cnet eee TTY
cee te wT ears .

aie IDt A, BAIGY we UnittCett, 1-9 ~Z-E
[Phe Oc DATE & -2ey2oe)  SIGNATURECRI0y" | (is >

 
 

[toe oy. ea

 

 

 

 

 

    

 

 

1d EM , _ d a STS

 

 

[7] Medica! [7] Dental [—]Peyohiaty [C]Nusing [7] other

 

 

 

 

 

' Response fo request

 

‘call. Please wait, as scheduleis | “~~ pen
Permitted by priority of - See eat
.fequest/situation and order. Thank fpeeint tat tine

IF fou have been placed onnursingsick;. ==S=SSSSSSS*~*~S~SCS

 

4
fe 2 YOU -_
HY Tere —— Se ———e =

 

[__] Appointment scheduled/rescheduled for, ._... _ _
[] No visit necessary

MAY ° 1 a0

 
   

 

' CI No show for appointment BY: 2) i
f J Refused to be seen. Doc 2523 Release of Liabltity signed lt

 

 

A
pica See
. . . ee . Ee - anne

[J Kop [-] NON-koP

ee ee ee ed = Le Sead are ft Leena

ciey arian ¢__ PRESCRIPTIONS i

PLAN —_— cae aera — —

 

= ue ee . —

| [_] Order date _ . ‘
!

[[] Fotlow-up appointment are . (J Retum W needed
[] No follow-up required ;

 

if Signati pract pnetiresponder

 

t
ae
t

 

| a _ NEVADA DEPARTMENT OF CORRECTIONS
_ MEDICAL KITE and SERVICE REPORT

 

 

 

a ee oe gem eee . . . : ae en 4
ea - - ee —— neem rst i .

 

   

s  IkBOCR : fitectysi AD

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 89 of 193

(Aqe7e L .

 

 

PRINT wonechithont eh Nuon Di: (082844 _.
(Also prinkgame and !D# at bottom of form where indicated} DOB: a Gif

Institution: 8 pc Date submitted? #2 /Me_/ 20/4 vewe(l Dede
Medical: ‘Dentet{—] Mental Health:[—] ——_Nursing:[_] otrer xpath OPluiaa!
Reason for request: (Describe below) AS, A. ?

 

 

 

 

 

4 . ?
eat g ui i Z A

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

  
 
 

 

 

 

efit: LP 1 Fi D O25. To TEXnnz i t A api
* tJ
Hove. NSTiCe L ho. NoterRad ext raientiSe, A2LAcikches TD Hoe D TF Fez
—7 s — ’ t
a ' =—_ a) a t
‘ ~DO NOT IN AREA eit Oe .
Response to reqpest: eau neque beset OT 10 ein be
e medical Sg alti WTS ys. W YOU"
Sf ee gs & curren 6-9 ite
Mr geen APP «please SUE panko" |
naision WO qussite ae
[-] _ Appointment Schedule for: it Rescheduled for; /
[-] No visit necessary
[] _No Show for Appointment
[_] Refused to be seen. DOC 2523-Release of Liability signed
é
(J xop . [] Non-kop
[_] Order Date: i i
[-] Follow-up ied [-] Retum if needed
[-] No follow-up requixgd i) lke (6
M {7
Signature/Title of Provider Xe Date
NEVADA DEPARTMENT OF CORRECTIONS NAME: .
MEDICAL KITE and/or Last Ml
— en 60 me Oe Pe me iba "oROa

 

 

 

 

 

 

— rocett 12a 0

a | DOC 2660 (03/18)

Hiedhyotig

 

teu.
PKK
e “To vat

wo Tme,

“$2 SR2Q>

ASih

#

Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 90 of 193

f7ANSN Nol Logie

 

 

[PRINT NABHE: a we IOKZ y.
{Also print name and\D# af boitum 3f torm where indicated) DOB: fi .

nu HOR,

 

 

 
 

Pye submitted: f/f, signature Dn slorea —-

 

 

Medical: Dental:[—] Mental Heatth:[_ ] Nursing:[_] Other: (oceans fio
Reason fi quest: (Describe below) a —_— .
is i. —
o a

 

 

 

 

 

* f . — 2
3. ar,

merit a ;
O NOT AREA BEL b= 1 ar

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

ponse fo request:
; rity of
hedule ts based on prio
ede curen wating time, You wi ceo "
[— Cem t
call, Thank you:
[7] Appointment Schedule for: if Rescheduled for: = / —/
[-]  Novisit necessary °
[-] _No'Show for Appointment
[] _ Refused to be seen. DOC 2523-Release of Liability signed
. PRESCRIPTIONS
[] «op [[] Non-Kop “
["] Order Date: l
aN
OD [-] Return # needed
414 (G
Date
NEVADA DEPARTMENT OF CORRECTIONS N AMETa , rv . | [The K
MEDICAL KITE and/or Last g Firet Ml
SERVICE REPORT wot:_208 O97 Y

 

 

 

 

 

 

oul Univcelit:__ f #-4-D
Loccosome s ———————— oe cS

 

 

 

wan Afeedh yacht =

 
 

Case 2:21-cv-00514-APG-EJY ‘oti Se 8 Filed 05/07/21 Page 91 of 193

DO-c 72 Fallew

(3) DOES SEEDERS Apel Geclalprions
; FEfo Sai pores

 

 

 

fl
3
t OH Y ‘MAG Y 66% 4 SA - (4 C4220. Oy AEA J) Ds
— ee Mats — 5 =

G ™
22.2 Alo Mom? VEAL see VIM —_ YOu, HOSA»

 

 

IMATES - DO NOT WRITE IN AREA BELO aa
ASSIGNED ce

 

 

["] Medical ["]Dental [7] Psychiatry Oo Nursing oo Other

 

 

1)$¢21 SS of “Te.. Lona ee

-{ Response to request ~ _— Te
= ———-— Gis alovey Deep: ac |
I _ Moya, odllowey Hor

 

_Oeuial Ave = NEVE
ce 4 Do Tin. Ex. “Tho, “Esty es |
[Doc ECrrivry

 

 

 

 

 

it]
I Appointment s scheduledlrescheduled for; | mop og i

[] No visitnecessary ¥
[J] No show for appointment ae Wn a

CJ Refused to be seen, DOC 2623 Release of Liability signed

 

 

_PRESCRIPTIONS

 

= 4 NON-KOP
feFforder date <,

[_] Follow-up appointment _ [_] Return if needed
[__] No follow-up required

SARL a HABA |
_ Signature ractitioner/responder . * ‘Date 7

 

 

 

 

 

 

 

NEVADA DEPARTMENT OF CORRECTIONS A The Lo
pL MEDICAL KITE and SERVICE REPORT Ae

[Q- 1 S000 |

a E-Onee
cyt LPL

 

 

 

  

 
  
  
 

 

 

Ore are RAT om 8 et ete teeter, bate int toledo

SO ee we

PET be SOTA TE Gf engin, Bee

Ate Beto IRON AN IT Ee
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 92 of 193

 

HENRY LANDSMAN, Plaintiff(s), v. MEDICAL BOARD OF CALIFORNIA, Defendant(s).
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEVADA
* 2016 US. Dist. LEXIS 86074
Case No. 2:15-CV-1470 JCM (NJK)
July 1, 2016, Decided
July 1, 2016, Filed

 

 

 

Editorial information: Prior History
Landsman v. Medical Bd. of Cal., 2015 U.S. Dist. LEXIS 162895 (D. Nev., Dec. 3, 2015)

Counsel {2016 U.S. Dist. LEXIS 1}Henry Landsman, Plaintiff, Pro se, Las Vegas,
NV. .
For Medical Board of California, Defendant: Greg Chambers,
LEAD ATTORNEY, PRO HAC VICE, California Attorney General's Office, San Francisco, CA;
_ Peter Kevin Keegan, Nevada Attorney General's Office, Carson City, NV.
Judges: James C. Mahan, UNITED STATES DISTRICT JUDGE. ,

Opinion

Opinion by: James C. Mahan
Opinion

ORDER

Presently before the court Is defendant Medicai Board of California's motion to dismiss for lack of
personal Jurisdiction. (ECF No. 12). Pro se plaintiff Henry Landsman filed a response. (ECF No. 19).
Defendant filed a reply. (ECF No. 20). ;

|. Background

Plaintiff is a doctor who received his physician's and surgeon's certificates by the medica! board on or
about April 18, 1981. On January 8, 2008, the United States Army restricted plaintiff's clinical
privileges at Weed Army Community Hospital located in Fort Irvin, California, because he falled to call
immediately an on-call specialist for a patient with a broken wrist. (ECF No. 1, 13 at 4-5). Plaintiff ©
requested an appeal on or about March 6, 2008. A hearing was conducted in front of seven

physicians, one nurse, and one psychologist. Plaintiffs appeal was denied after the hearing. (ECF No.
13).

On December 2, 2011 ,{2016 U.S. Dist. LEXIS 2} the medical board attemptéd to' revoke plaintiff's
California physician's and surgeon's certificates, pursuant to Business and Professions Code sections
141 and 2305, for the same incident. (ECF No. 18) (ECF No. 4 at 4-5). However, the revocation was
stayed, and plaintiff was placed on five years probation. (ECF No. 18). On September 24, 2012, the
medical board prohibited plaintiff from practicing medicine In the state of California due to a violation

© 2019 Matthew Bender & Company, inc.; a member of the LexisNexis Group. All rights reserved. Use of
this product is subject to the restrictions and terms and conditions of the'Matthew Bender Master
Agreement.

s

 

Athethachat H
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 93 of 193

Furthermore,{2016 U.S. Dist. LEXIS 5} plaintiff cannot demonstrate specific jurisdiction over
defendant because none of plainiiff's allegations arise from actions committed In the forum state nor Is
there any evidence that it ever purposefully availed itself of the laws of Nevada. (ECF No. 12).

Defendant notes that there are numerous other reasons as to why plaintiff Is not entitled to the relief
sought, including (1)Nevada Is an improper venue; (2) the defendant has sovereign immunity; and (8)
the court may not grant the requested relief because under the Burford doctrine licensing of medical
professionals falls within the police power of the state. .

Plaintiff argues that Jurisdiction in Nevada fs appropriate because. “[clountless Individuals have gone to
Federal Court to seek redress of grievances against improper loss of property by a state since 1868."
(ECF No. 19). Plaintiff asserts that the "Supremacy Clause" is controlling on federal courts. Plaintiff
also states the revocation of his certificates will make It very difficult for him to obtain a job in Nevada.
Finally, plaintiff argues that jurisdiction is appropriate in this case because he resides in Nevada, and
he. has acquired a Nevada medical license.

"[Plersonal jurisdiction . . . is an essential element{2016 U.S. Dist. LEXIS 6} of the jurisdiction of a
district court, without which the court is powerless to proceed to an adjudication." Auhrgas AG v.
Marathon Oil Co., 626 U.S. 574, 584, 119 S. Ct. 1563, 143 L. Ed. 2d 760 (1999) (citations omitted).
Thus, the court will first decide whether plaintiff satisfied his burden of proving that personal
jurisdiction is warranted in this case. ~

a. General Jurisdiction

Plaintiff has. not alleged any facts that demonstrate minimum contacts between the defendant and the
State of Nevada. In order for the court to assert general jurisdiction over a defendant, the defendant
must engage In "continuous and systematic general business contacts that approximate physical
presence in the forum state." Schwarzenegger, 374 F.$d at 801. "This Is an exacting standard...
because a finding of general jurisdiction permits a defendant to be haled Into court In the forum state
to answer for any of Its activities anywhere in the world.” Ja.

In this case, defendant Is a California agency that was authorized, by the California legislature, to
exercise disciplinary authority against actions substantially related tothe regulatory practice of
California medical licenses. Plaintiff does not dispute the fact that defendant fs an agency of the state
of California, nor does he put forth any allegations that defendant{2016 U.S. Dist. LEXIS 7} exercised

its authority outside the borders of the state of California. Therefore, the plaintiff failed to demonstrate
that this court has general jurisdiction over the defendant.

b. Specific Jurisdiction

If a court lacks general jurisdiction aver a defendant, it can still hear the case if specific jurisdiction Is
applicable,.In order for specific jurisdiction to exist, the defendant must (1) purposefully direct its
activities at the forum state or resident thereof; (2) the claim must arise out the forum; and (3) the
exercise of jurisdiction must not violate notions of fair play and substantial justice. Schwarzenegger,
374 F.3d at 802. The burden is on the plaintiff to satisfy the first two prongs of the test. /d. Thereafter,

the burden shifts to } the defendant o Prove that exercising jurisdiction would violate notions of falr play
and substantial Justice. ‘Id.

To establish purposeful avallment, plain must allege that defendant purposefully conducted

activities in the forum state or purposefully directed Its activities at the forum state. Plaintiff's alleges
that the California Superior Court and the California Appellate Court's decisions rejecting plaintiff's
claims were wrongly decided. However, none of these{2016 U.S. Dist. LEXIS 8} allegations have any
nexus with the forum state. Plaintiff does not allege that defendant performed any activity in Nevada or

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of
this product is subject to the restrictions and terms and conditions of the Matthew Bender Master

3 . quar
Ath yst tf
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 94 of 193

-_—

ow wow aH BW wm Bo WwW ND

mA he ek
32 & BAR & F&F S

18

 

 

 

 

OF THE STATE OF NEVADA
kee
In the Matter of Charges and ) Case No. 11-5951-1
, me )
Complaint Against ) FILED
a )
| HENRY LANDSMAN, M.D., ) DEC 3 0. 201
) NEVADCSTATE BOARD
Respondent. ) By: PRET EXARRNER SO
)
FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER

BEFORE THE BOARD OF MEDICAL EXAMINERS

 

 

 

The above-entitled matter came on regularly for decision before the Nevada State Board of
Mediéal Examiners, hereinafter “Board,” on Friday, December 2, 2011, at the Board's offices
located at. 1105 Terminal Way, Suité 301, Reno, Nevada, and by video conference at the offices of
the Nevada State Board of Medical Examiners/Dental Examiners located at 6010 S. Rainbow

Boulevard, Building A, Suite 1, Las Vegas, Nevada, on the Complaint filed herein against,

Respondent Henry Landsman, M.D., hereinafter “Respondent. » a ‘

The members of the Board " participating in , the “decision were:
Benjamin J. Rodriguez, MD. Beverly A. Neyland, MD., Michael J. Fischer, M. D.,
Ms. Donna A. Ruthe, and Mrs. Sue Lowden. Harry B. Ward, Esq., Deputy Attorney General,
acted as legal counsel to the Board.

_ The Board, having received and read the Complaint and exhibits. admitted in the matter, as
well ds the Synopsis of Record prepared by the Hearing Officer who presided over the hearing and
the transcript of the hearing, proceeded to make a decision pursuant to the provisions of
NRS chapters 233B and 630.
dit

s

a oo | ee

 

Htlacttyoct: =C

.
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 95 of 193

=

—

o on WD RH HR WY ND

N WN
SoRRRPEBBRBRBBSBRBRRE BRE S

Mig 82
—

 

 

VI.
If any of the foregoing Findings of Fact is more properly deemed a Conclusion of Law, it

may be so construed,
CONCLUSIONS OF LAW
I.
The Board has jurisdiction over Respondent.
IL.

Respondent was properly served with notice of the hearing via certified mail at the address
on file with the Board pursuant to NRS and NAC chapters 630 and| _
NRS chapter 233B. a

. The Board concludes that Respondent has violated NRS 630.301(4) as described above,
and accordingly is subject to discipline pursuant to. NRS 630.352.
IV.

If any of the foregoing Conclusions of Law is more properly deemed a Finding of Fact, it

may be so construed. ) . \
ORDER

Based upon the foregoing Findings of Fact and Conclusions of Law, and good cause
appearing therefore,

IT IS HEREBY ORDERED that: |

1. Respondent shall be issued a public reprimand.

2. Respondent shall complete six (6) hours of AMA Category I continuing education
credits on the subject of medical record keeping, more specifically, documentation at the time of a
patient’s discharge against medical advice, within six (6) months of the entry of this Order. These
credits are to be in addition to the regularly required continuing medical education requirements
for medical licensure in the state of Nevada.

3. Respondent is to pay a fine of $200.00 and shalll reimburse the Board the reasonable
costs and expenses incurred in the investigation and prosecution of this case in the amount of

, 5 bebe ed hate

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 96 of 193

°° «0 ~l ON on Pp w bo —

SB NSRRRRBBRBBRBRBESRRAREH SSB

f

 

 

CERTIFICATION

I certify that the foregoing is the full and true original FINDINGS OF FACT,
CONCLUSIONS OF LAW AND ORDER on file in the office of the Board of Medical Examiners
in the matter of Henry Landsman, M.D.,.Case No. 11-5951-1.

I further certify that BENJAMIN J. RODRIGUEZ, M.D., is the President of the Nevada
State Board of Medical Examiners. and that full force and credit is due to his official acts as such;
and that the signature to the foregoing ORDER is the signature of said
BENJAMIN J. RODRIGUEZ, MD.

IN WITNESS THEREOF, I ‘have hereunto set my hand in my official capacity as
Secretary-Treasurei of the Nevada State Board of Medical Examiners.

Fie

VALERIE J. CLARK, BSN, RHU, LUTCF
Secretary-Treasurer
Nevada State Board of Medical Examiners

 
ents © Filed 05/07/21 Page 97 OF T9S ~~

OCUmM

D

=”

-00514-ARG-EJY

asé BIT

Ce

 

HENRY LANDSMAN, Plaintiff(s), v. MEDICAL BOARD OF CALIFORNIA, Defendant(s).
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEVADA
: 2016 U.S, Dist. LEXIS 86074
Case No. 2:15-CV-1470 JCM (NUK)
July 1, 2016, Decided
July 1, 2016, Filed

 

 

 

 

Editorial Information: Prior History
Landsman v. Medical Bd. of Gal., 2015 U.S. Dist. LEXIS 162895 (D. Nev., Dec. 3, 2015)
Counsel {2016 U.S. Dist. LEXIS 1}Henry Landsman, Plaintiff, Pro se, Las Vegas,

NV.

For _Medical_Board_of Catifomia, Defendant: Greg Chambers,
LEAD ATTORNEY, PRO HAC VICE, California Attorney General's Office, San Francisco, CA;
Peter Kevin Keegan, Nevada Attomey Generaf's Office, City, NV.

Judges: James C. Mahan, UNITED STATES DISTRICT JUDGE. *
pb aiken bao kao aes) =

     
 

 

Opinion

Opinion by: James C, Mahan
Optnion

ORDER

Presently before the' court is defendant Medica’ Board of California's motion to dismiss far lack of

personal jurisdiction. (ECF No. 12), Pro sé piaintitf Henry Landsman filed a response. (ECF No. 19),
Detendant filed a.reply. (ECF No. 20). -

|. Background a

_—Flaintift is a doctor who received his clan's and, urgedn's.certificates by the edicgl board on or
about April 13, 1887. On January 8, 2008, the United States‘Army restricted plaintiff's clinical

 
      

 

 

privileges at Weed Community Hospital located in Fa In, ar se he falled to call
cialist for a patient with a broken wrist, (ECF No. 1, 13 at 4-5), Plain!

 

‘Tequested an appeal on of about March 6, 2008, A hearing was conducted In front of seven
“ph S, one nurse, and one psychologist, Plaintiffs appeal Was denied after the hearing, (ECF No.

On December 2, 20112018 U.S. Dist. LEXIS 2} the medical board attempted to revoke plaintiff's
Catifomia physician's and surgeon's certificates, pursuant to Business and Professions.Code sections
141 and 2405, for the same incident. (ECF No. 13) (ECF No. 1 at 4-5). However, the revocation was
ntift was placed on ive years probation. (ECF No. 13). On September 24, 2012, the

medical board prohibited ff from practi medicine in the state of California due to a violation
pn a ape REET PM

 

 

 

   

© 2019 Matthew Bender & Company, inc., a member of the LexisNexis Group. All rights reserved. Use of
this product'is subject to the restrictions and terms and conditions of the Matthew Bender Master
Agreement.

 

   

p-gtha terms of his proba Ss
29, 2013. (ECF No. 13}, As a result, plaintiff filed this patition fo and deci

tL. Legal Standard

To avoid dismissal for lack of personal jurisdiction, a plaintiff bears the burden of demonstrating that
his or her allegations would establish a prima facie case for personal Jurisdiction. See Boschatio v.
Hansing, 539.F.3d 1011, 1015 (Sth Cir. 2008). Allegations in the plaintiff's complaint must be taken as
true and factua{ disputes should be construed in the plaintiffs favor. Rio Props, inc. V. Rio inti
Interlink, 284 F.3d 1007, 1019 (9th Cir. 2002).

When no federal-statute governs personal jurisdiction, the district court appiles the law of the forum
state. See Panavision Int'l L.P. v. Toeppen, 141 F.3d 1316, 1320 (9th Cir.1998). Nevada has
authorized its courts to exercise Jurisdiction aver persons ‘on any basis not inconsistent{2016 U.S.
Dist. LEXIS 3} with . . . the Constitution of the United States.” N.A.S. § 14.065, An assertion of
personal jurisdiction must-comport with due process. See Wash, Shoe Co. v. A-Z Sporting Goods
ine., 704 F.3d 688, 672 (Sth Cir. 2012). To satisfy due process, a court may exercise personal
jurisdiction over a defendant only where the defendant has certain minimum contacts with the forum
State "such that the maintenance of the suit does not offend traditional nations of fair play and
substantial justice." int? Shoe Co. v, Washington, 326 U.S, 310, 316, 66 S. Ct. 164, 90 L. Ed. 95
(1945). These minimum contacts may present in the form of either general or specific jurisdiction. LS!
indus., Inc. v. Hubbell Lighting, inc., 232 F.3d 1369, 1375 (Fed. Cir. 2000).

Genera! jurisdiction arises where the defendant has continuous and systematic ties with the forum,
even if those tles are unrelated to the litigation. Hubbell Lighting, 232 F.3d at 1375 (citing Helicopteros
Nacionales de Colombia, S. A. v. Hall, 466 U.S, 408, 414-16, 104 S. Ct. 1868, 80 L. Ed. 2d 404
(1984)). "[The plaintiff must demonstrate the defendant has suffictent contacts to ‘constitute the kind
of continuous and systematic general business contacts that ‘approximate physical presence." in re
W, States Wholesale Natural Gas Litig., 605 F. Supp. 2d 1118, 1131 (D. Nev. 2009) (citations
omitted). In making this determination, courts consider ‘whether the defendant makes sales, solicits
or engages in business in the state, serves the state's markets, designates an agent for service of
process, holds a license, or Is Incorporated there." in re W. States Wholesale Natural Gas Litig., 605
F, Supp. 2d at 1131.

The Ninth Circuit has established a three-prong test for analyzing an assertion of specific{2016 U.S.
Dist. LEXIS 4} personal jurisdiction:

(1) The non-resident defendant must purpasefully direct his activities or consummate some |
transaction with the forum or resident thereof; or perform some act by which he purposefully
avails himself of the privilege of conducting activities in the forum, thereby Invoking the benefits
and protections of its laws; (2) the claim must be one which arises out of or relates to the
defendant's forum-related activities; and (3) the exercise of Jurisdiction must comport with fair play
and substantia! Justice, |.e., [t must be reasonable.Schwarzenegger v. Fred Martin Motor Co. , 374
F.3d 797, 802 (9th Cir, 2004). *The plaintiff bears the burden of satisfying the first two prongs of
the test. If the plaintiff fails to satisfy elther of these prongs, personal Jurisdiction is not established
in the forum-state." fd. (internal citations omitted).

Ill, Discussion

Defendant argues that the court does not have personal jurisdiction because plaintiff provides no facts
to support a claim that defendant had any contacts with-the forum state. (ECF No. 12). Defendant
states that there [s no evidencs the court has general Jurisdiction because defendant does not have
"substantial, continuous, and systematic’ contacts with the state of Nevada. (ECF No. 12).

cates onsluly
larative relief.

   

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of
this preduct is subject to the restrictions and terms and conditions of the Matthew Bender Master

Agreement.

pe hendsyum Yeo li aval Kad

~9-R2H4-3eIZ— How is ii8 FRactiaing

0 he aS = £103
—_———- Case2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 98 of 193

 

State of Nevada
Department of Corrections

os REPORT

 

ISSUE ID# 20063095454 ISSUE DATE: 01/15/2020

 

 

iedical cannot give you back your days. Medical determines your medical needs, b x
Landsman Is a reveal pression he determines treatment a and care. | You have seen the new. prov

Yo see the provider who 19 has been seeing you 9 you previously fc for | your jour condition. “Once nee approved yo you vs will be be ‘scheduled based on nthe. office ices
Availability. a DS emt RTD Peeve ; a
nate BEATS .

 

 

 

 

 

" yodlead Dept Dost fetusaeo FE TO hoa] XX cononidbe UIDES

ig Tie x te IEE
N.0.9. waTAons HeOledl Oineds.
Aakd athson Dineda KEAWe 7 -Blleud
(OX Landsyenis) Heol! Date Nations
again -DO-c you

tbe Heel a FH Kostatctton Gidee 4-H 2019 wo ud
DE Landsner iS a Hedical GePEssioval io He Mderwyines

: Hort !° ashen will Ale 53 Kido ay 2
Wd (ds (Shbas Yaspor , } 2.

Report Name: NVRIGR Lo Page 1 of 8

Reference Name: NOTIS-RPT-OR-0217.4 @

GRI

 

 

 

Run Date: MAR-16-20 08:34 AM

  
 

Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 99 of 193

nexe\ EL 1030 Teue

Log Number “EA

 

NEVADA DEPARTMENT OF CORRECTIONS
INFORMAL GRIEVANCE

  

 

 

NAME: LD, NUMBER_108 2 {77

INSTITUTION unr:_{24-4-2

GRIEVANT’S STATEMENT: 04 tete- de of wg 24) Pale.
ratios dn 6 HO TF fasdialel |. yaa ef. ris Vox G.ha)

 

 

 

 

 

 

 

 

CASEWORKER SIGNATURE: _DATE:

 

_~.. GRIEVANCE UPHELD —__.... GRIEVANCE DENIED ____. ISSUE NOT GRIEVABLE PER AR 740

 

 

 

 

GRIEVANCE COORDINATOR APPROVAL: DATE:
INMATE AGREES ——____ INMATE DISAGREES
INMATESIGNATURE: __ _. DATE:

 

 

FAILURE TO SIGN CONSTITUTES ABANDONMENT OF THE CLAIM..A FIRST LEVEL GRIEVANCE MAY
BE PURSUED IN THE EVENT THE INMATE DISAGREES.

 

Original: To inmate when complete, or uttached to formel gv’
Canzry: To Grievance Coordinator
Pink: Inmate's receipt when formal ggevatics filed

cot __ ee . T°
™ —~

 

DOC 3091 (12 /01)

ee eee == Ab ob oghae L
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 100 of 193

poss cons webme cpmreme wes th Fee emt eh me 08 ek mt memmee on sate me ee tee ew

NEVADA DEPARTMENT OF CORRECTIONS
GRIEVANT’S STATEMENT CONTINUATION FORM

wan iTouch fase) —— LD. NUMBER: (93299% _
INSTITUTION: Gailhtonl Qncaed OTe UNIT - Ig-A-4-2Q

GRIEVANCE # Srofer- GRIEVANCE LEVEL:~73, facta» 0)
GHEVANTS STATEMENT CONTINUATION: PG. 2 OF 22.

duo “NIKSE Stree!

 

 

Ne placing TNOGKh Se A ALBERS Pants 3 i 9

 

 

 

 

 

 

+E Z #3 490.000- Us oo aa .

Original: Attached to Grievance
Pink: Tnmate’s Copy

 

 

-
sian reve meow a tum eel

oe ere oe
 

Case 2:21-cv-00514-APG-EJY Document 8 MLA Pa 93.
ee, Lith) ae?
; | LLtle LL.

Log Numbe i

“OU

 

 

NEVADA DEPARTMENT OF CORRECTIONS
INFORMAL GRIEVANCE
marta

 

 

 

 

 

  

ERR Me en Ve be eet er ane “iy tan eet EF

PK A s ;

 
  
 
 
 
 

parel226-49 TIME: 63.20 6 ww
pare {2 TIME:

 

GRIEVANCE RESPONSE:

 

 

 

 

CASEWORKER SIGNATURE: _-& gz . pate: ¥} Lf 2G

 

GRIEVANCE COORDINATOR APPROVAL: Sa... DATE:

 

 

 

FAILURE TO SIGN CONSTITUTES ABA sh ONMENT OF THE CLAIM. .A FIRST LEVEL GRIEVANCE MAY

BE PURSUED IN THE EVENT THE INMATE DISAGREES.

DOC 3091 (12/01)

 

Original: To inmate when complete, or attached to formal grievance gue
Canary: To Grievance Coordinator _. eee co
Pink: Inmate’s receipt when formal grievance filed @@ a

  

Gold: . Inmate’s initial receipt

 

 
 

~ Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 102 of 193

NEVADA DEPARTMENT OF CORRECTIONS
ADMINISTRATIVE CLAIM FORM

 

THIS FORM MUST BE COMPLETED PER NRS 41.036, 41.0322,
209.243 AND ADMINISTRATIVE REGULATION 740

 

DO NOT SEND DIRECTLY TO ATTORNEY GENERAL'S OFFICE,
BOARD OF EXAMINERS, OR DIRECTOR

 

This form is to be attached to your grievance form for any injuries or any other
claim (except property) arising out of a tort alleged to have occurred during your
incarceration as a result of an act or omission of the Department of Corrections or
any of its agents, former officers, employees or contractors.

 

The following information is necessary to fairly evaluate your claim. Please provide complete
information. If you need more space, attach a separate sheet of paper. You may submit
additional evidence if available. Such ip coe evidence will be returned.

CLAIM IN THE AMOUNT OF $_ pga, “ ‘ Teishais hereby made against the Department of
Corrections, based upon the following fact

 

4. AMOUNT OF CLA

YE 26,00

 

1. NAME OF CLAIMANT (Please print full name) 2. LD. # 3. INSTITUTION

i), , Late I 0%24q9 h Hoon Dacaotd

DATE AND DAY OF OCCURRENCE | 6. TIME (a.m. or p.m.)

 

 

 

 

“Taxa ye nos”

 

 

IZ-26- BOF x10 (Py

 

7. PLACE OF OCCURRENCE

 

 

Sathorn) Dome Cocroctonat cache Hodis) lgT

12-Zo- LOlF

DOC 3095 (12/01)

goog

Page lof3

   
vas
t
a
ve
s s
ry
"oy

™ Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 103 of 193

. t
,

 

8. Describe here, in complete detail, exactly how your claim loss or damage occurred and why you

       

C fa i = "5009 147 1.4 O

Fartcpepmomay © Tia setts Bile ig gph SALE Ape NS SB

     
 
  

     

Saree PR. te

 

  
    

WEEN Re ER FE IE wae NS

"3 Detel ction om 2-26-19 leudayau |

ROL Oy 5
at 'n AF SERRE Te a Pad T Tose Mise Se POT ree a

 

  

p {
KAI POAL Q NLGASON Fok INEM Sy

eh ties IMAL) Woe I BE, Ba ETE eae i Pe esi eer Be ba ee eet
pon ame

£ Adi t Ah nos léwe ‘he JaS AM FVGLS is. (a

9. Wintessés““"Bé*sire tO" include’ any’ starr meniber™ A ho Tay have peeeivelved"iny-or has any

knowledge of, your alleged loss; also, list any inmate who has actual knowledge of facts pertinent to
your claim:

te 1 Ont

fespan nev OTA TS 4,

   
    
    

le

ofits TPR es ie

    

 

pet. SUAS Tiel baa ised bala, iin? an Peete l

 

 

 

 

Hg AMDT £5 fe, SR Saaatigee

 
 
   
   

deta: Goyer RR PIT

7
Mb "Shealed
er

faut PFs, Tord ue

ancy nan ssyts esl ipl oe BE peer eect

 

 

 

 
    
 
 
   
     

 

Shea

 

 

 

     

6 dts PIR So He hed ato
Ply Aes Sethlrat

Thes_ase. <= lee» “Yat ty) ar ad Win?
i _ bee. =a “tty, ~ Sbig” past “oi5

 

 

 

 

. et weet Ea ik cose free AL Ghcke Bz if pada A gett.

 

 

 

at Uses ee Be ate pe,

ve Dennvelex.

 

aye

4F 1

  

Page 2 of 3
re ooo Caser2:21-ctv-00514-APG-EJY Document 8 .Filed 05/07/21 Page 104 of 193

Log Number BIG EY dt] [

NEVADA DEPARTMENT OF CORRECTIONS
FIRST LEVEL GRIEVANCE

NAME? re Lhe ate A “prad ORF gaond I.D. NUMBER, fon 2774

INSTITUTION: “5.0.0.6 , UNIT: iF: AED

| REQUEST THE REVIEW OF THE GRIEVANCE, LOG NUMBER ferent et eee diy h _ IN A FORMAL
MANNER. THE ORIGINAL COPY OF MY GRIEVANCE AND ALL sGPPORTING DOCUMENTATION IS ATTACHED
FOR REVIEW.

SWORN DECLARATION UNDER PENALTY © rem
INMATE sionaTuRe| La. Docent: 4 Vs bres pate, 7 /Q" ft |
: . - ~ - Jf. - f. we i Sonatas
WHY DISAGREE: while At isa, wea) with, He oxic f esp OIE
re oh

“tlenay” * phot Fuente be (SEE hc. dor oO use

} ue oe acne
fhoas, fu Os hho: dex. “ rer 2. isl) Ei. 3 p # dey F ‘a * A, wah Ad a3 t ThAS ie)

Use it feats ced Bh. As Me! Ue - “Tt Lt Fs. VER LA Hor al To

 

 

 

 

 

 

 

 

 

 

 

 

 

. Ordid hore 2 AenO MED “Sat elo Adeaition hal tales CALIDD “
GRIEVANCE COORDINATOR SIGNATURE: DATE:
a
: i FIRST LEVEL RESPONSE:
GRIEVANCE UPHELD__—sGGRIEVANCE DENIED__s— ss: ISSUE NOT GRIEVABLE PER AR 740
WARDEN’S SIGNATURE: TITLE: _ «zDATE:
GRIEVANCE COORDINATOR SIGNATURE: DATE:

 

 

SSE TT
INMATE AGREES__ INMATE DISAGREES
INMATE SIGNATURE; DATE:

- FAILURE TO SIGN CONSTITUTES ABANDONMENT OF THE CLAIM. A SECOND LEVEL GRIEVANCE MAY BE
PURSUED IN THE EVENT THE INMATE DISAGREES,

 

 

 
 
 
   

=—
Original: To inmate when complete, or attached to formal grievance
Canary: To Grievance Coordinator

' Pink: Inmate's receipt when formal grievance filed

Gold: Inmate's initial receipt
 

oo Case 2:21-cv-00514-APG-EJY Document 8 Filed-05/07/21 Page 105 of 193

Oe? ahs c
Ye, ress Dod ons “Pecaiptions:

 

. Set polispod—s
F conan an a SS ne eapeianetiatate .

   

 

  

ACETAMINASATAFFEINE RXE 3¢

oe,

  

 

 

 

 

 

  

Z en { -
(Kor ! a2c A ).. UO DP iCerticn

 

7 V" “INMATES = DO NOT WRITE IN AREA BELOW -
ASSIGNED TO _. —

ee os : => 7 = a i S
TAD) Ser QOletonT: SEE ALOY 7 2 faqs" x Ohi |e

 

 

[J Medical [“]Dental [—] Psychiatry [7] Nursing rk Other

"Response to request

 

 

 

("Jo be “aah Loleel 72 few — ED

Due to COVID-19 guideline, fewer patients are seen during

F ~~ sick call, making the list and wait time longer. As always, the
‘|[77 Medical schedule is based on priority of needs. You will be
}___ seen in approximately 6-9 weeks. If your condition worsens, tee

please submit a Kite for nursing sick call, Thank you

 

Oo Appointment scheduled/rescheduled for:

 
  

 

 

 

 

 

[_] No visit necessary not, y
[__] No show for appointment BY: Ain ..__ -
CJ Refused to be ‘seen. boc 2623 Release of Liability signed
- _ PRESCRIPTIONS
Oo KOP O NON-KOP sy ,,
[J Order date _ _

 

[_] Follow-up appointment [_] Return if needed

[__] No follow-up required

 

 
 

~~ DEA ONY»

ire-Ot fractitioner/responder Date “7 7 nn,
we ements nye geet sp Ree Lo : ;
.. NEVADA DEPARTMENT OF CORRECTIONS tact t dg

I MEDICAL KITE and SERVICE REPORT

 

 

 

 

 

=

 

 

 

 

 

<==

“NEVE Filep onl] oS ea, |
ID.-1O8- BOZO —_ Meloy uc He ayia

 

PATE POT EE Ee tt one

Oa nme Oy wep sate ne ope hits eos aN et att Se:

SO AT aah SS “ED ee aS wane emtate y on
Case 2:21-cv-00514-APG-EJY
Al. D oO ’ Cc

ocument 8 Filed 05/07/21 Page 106 of 193

$US, “7 Felbus

. Dons Ftecrigtion FIR Sugoliomal

 

 

 

 

 

 

- nt at

wo 1 Tob =

 

TNMAT 'S - DOWOT WRITE IN AREA BELOV ——
ASSIGNEDTO. CT i

 

 

 

 

" Response to request _ \

[“] Medical [Dental [—] Psychiatry [—] Nursing = Other

 

Due to COVID-19 guideline, fewer patients are seen during —_ “

F sick call, making the list and wait time longer. As always, the “ae Nawos Soom cay]
-- medical schedule is based on priority of needs. You will be <* acta -cit al) La a6
__ seenin approximately 6-9 weeks. If your condition worsens, r

please submit a kite for nursing sick call. Thank you

 

 

 

oO Appointment scheduled/reschedul dfor:

  

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

NEVER AG= le] on Ona hal
Gray nex secstion FE yon Ghece ted

mum [ O26 aay

-Oanage, Caused Bt, (jfredise

SDROGGG~ . Pzofonged Use.

w

 

   
 
 
    
   

 

 

[__] No visit necessary No De law Vis: —_ OT
OF - , Pe
[_] No show for appointment Lot!? DR We: on la. a, Trot
CO Refused to be seen. DOC 2523 Release of Liabiilty signed | by
Bee PRESCRIPTIONS
Cn KOP [-] NON-KOP |
[_] Order date __ vA. an
[_"] Follow-up appointment [__] Return if needed
[] No follow-up required 1
“Date A E i
NEVADA DEPARTMENT OF CORRECTIONS ray ‘1 ] g ad i
MEDICAL KITE and SERVICE REPORT 12- 0 Ae

i

am
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 107 of 193

416/2020 Complaints warrant checkups on doctors | Las Vegas Review-Journal

Complaints warrant checkups on doctors

 

Three surgeons in operating room, mid section

 

By Jane Ann Morrison Las Vegas Review-Journal fe ww S
February 24, 2016 - 9:44 pm

— a

Don't miss the big stories. Like us on Facebook. Like 239K

scecee mtemne moen eemimet mom ermmene te ¢ # shattw as etumy waremmnred oe wmemmn ante cma ceammeme—s ome mre eee, sma me eee ae Se eee

The Nevada Board of Medical Examiners had a backlog of 525 complaints at
the start of 2015. An additional 1,078 complaints were filed last year —
about three per day. By the end of the year, 570 complaints were pending.

But only 19 medical doctors and physician assistants were publicly
disciplined last year.

How can a board that’s falling behind ever érase that backlog and fulfill its
duty to discipline bad medical doctors?

hitps:/Mmww.reviewjournal.comnaws/news-columns/jane-ann-morrison/complaints-warrant-checkups-on-doctors/ | H

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 108 of 193

4/6/2020 . Complaints warrant checkups on doctors | Las Vegas Review-Journal
Executive Director Edward Cousineau said Wednesday that the office is
making headway and that the situation not as bleak as the numbers suggest.

Since taking over the board’s top job in January, Cousineau has added *
investigators. But there are so many cases, the investigative committees of
three board members have trouble handling all the complaints — the
committees meet just four times a year.

Despite that, he said most cases are resolved within six to nine months.
“The oldest might be 18 months,” said Cousineau, an attorney who has

worked for the board in various capacities since 2000. ;

Sixteen medical doctors were disciplined last year: Cesar Estela, Peter
Philander, Arlyn Valencia, Emmanuel Acosta, Steven Holper, Arnold Klein,
Michelle Stacey, Irina Volkova, Timothy Beckett, Susan Boyd, Ara
Keshishian, Henry Landsman, Rita Starritt, Jan Thompson, Binh Chung and
Ascar Egtedar. Three physician assistants were disciplined: David Armitage,
Douglas Lynch and Heather Rohrer. :

The Nevada Board of Osteopathic Medicine disciplined three doctors last
year: Daniel Royal, David Moon and Jacqueline Leventhal. The DO board
oversees fewer physicians, about 1,000 compared with 7,210 active MDs.
Only 19 complaints were pending before the DO board at the end of 2015; 85
complaints were dismissed and 23 were dismissed with a letter of caution
last year.

The DO board is able to stay on top of complaints because it gets far fewer
complaints than the Board of Medical Examiners.

If any of these people are your medical providers, I want to teach you how to
research the specifics of their.cases, because it’s all online and you need to
know.

 
  

https:/www.reviewjoumal.com/newsmews-Co lurmns/jane-ann-morrison/compiaints-warrant-checkups-on-doctors/

 

a
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 109 of 193

4/8/2020 ; Complaints warrant checkups on doctors | Las Vegas Review-Journal
If you don’t have access to a computer, you can call the board at 702-'732-
2147 and ask if your DO has been subject to any formal disciplinary action or
if malpractice has been reported.

“What we absolutely do not do is verbally summarize the complaint or the
malpractice case because that leaves too much to interpretation and can be
misstated,” said Executive Director Barbara Longo, who provided the
disciplinary statistics for 2015. |

The websites of the boards also explain that malpractice settlements don’t
necessarily reflect a doctor’s competence or indicate that malpractice
occurred.

I looked at the 22 people disciplined by the two Nevada boards last year.
Some complaints involved substance abuse. Several were disciplined
because they failed to notity the Nevada board they had been disciplined in
other states.

The most serious complairits involve patient care cr sexual abuse. Binh
Chung’s license has been suspended indefinitely for having sex with a minor
patient.

Hand surgeon Ascar Egtedar has had i insurance companies. pay out three
‘malpractice settlements, and lagt year he had a neuropsychological
_ assessment and was deemed a risk to patients. His license also was
suspended indefinitely.

Many medical providers reach settlements with the board and their licenses
are returned to active status. For example, pain management specialist
Steven Hélper’s license is active again, although he has had two settlements

2013, Mae @eacharges were dropped, and he pleaded guilty to
keepi@peurrecords regarding his diagnosis, treatment and cafe of certain

patients, He? s been publicly reprimanded. “——h.
https/Awww.reviewjournal.com/news/news-columne/jane-ann-morrison/complaints-warrant-checkups-dn-doctors/ Ht a f Pip «

  
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 110 of 193

BNSC eS, Fee REPORT _

 

ARAGON, Romualdo, Jr., VI.D.

(9214) Las Vegas, Nevada

Summary. Alleged signing of blank
prescription forms and allowing
unlicensed nurse practitioner
students/externs to use pre-signed
blank physical examination forms
and blank prescriptions, both when
he was present and when he was
not on the premises.

! One violation of NRS
630.304(4) signing a blank
prescription form]; one violation of
NRS 630,305(1}(e) [aiding, assisting
employing or advising an unlicensed
person to engage in the practice of

‘ meflicine contrary to the provisions
of Chapter 630 or regulations of the
Board]; one violation of NRS
630.306(2)(a) [engaging in conduct
which is intended to deceive); one
violation of NRS 630.306(2)(b)
[engaging in conduct which the
Board has determined is a violation
of standards of practice established
by regulation of the Board).

Disposition: On December 2, 2011, the
Board accepted a settlement

t by which it ‘found

. Dr Aragon violated NRS 630.3044),
as set forth in Count I of the
Complaint, and imposed the
following discipline against him:

(1) public reprimand; @) $2,000 |

fine; (3) six hours continuing
medical education regarding ethics;
(4) reimbursement of the Board's
fees and costs of investigation and
prosecution. Count fH, IW and IV of
the Complaint were dismissed.

BOYLE, James, RRT (RC1428)
Anahelm Hilts, California
; Mr. Boyle voluntarily
surrendered his license to. practice
respiratory care in Nevada.
Statutory Authority. NRS 630.240
{voluntary surrender of license].
: On March 9, 2012, the
Board ‘accepted Mr. Boyle's
voluntary surrender of his license to
practice respiratory care in Nevada
while under investigation.

 

BURSTEIN, Alan, M.D. (8524) Disposition: On March 9, 2012, the
Las Vegas, Nevada ar accep’ a__ settlement
Summary. Alleged malpractice and agreement by which it found

Dr. Fishell violated NRS 630.301(4)
and imposed the following
discipline against him: (1) public
patients reprimand; (2) reimbursement of

“One violation of NRS the Board's fees and costs of

630.301(4) [malpractice]; one vio- investigation and prosecution.
eer thacly: leaibby auomare GINIER, Bruce, M.D. (10573)

and complete records relating tothe | Fresno, California

-diagnosis, treatment and care of a .j Summary, Dr. Ginier voluntarily

failure to maintain appropriate
medical records related to
Dr. Burstein’s treatment of two

patient]. . . surrendered his license to practice
| Disposition: On March 9, 2012, medicine in Nevada.

the Board accepted a settlement Statutory Authority NRS 630.240

agreement by which it found [volumeary surrender of license].

Dr. Burstein violated NRS On March 9, 2012, the

630.301(4), as at fortiin Count I of ‘accepted Dr. Ginier’s

the Complaint;.:and ittposed the voluneary surrender of his license to

following discipline’ against him: practice medicine in Nevada while

(1) public reprimand; (2) six hours under investigation.

in-person continuing medical edu-

cation regarding medical records/ GRAHAN, Charles, M.D. (6794)

documentation; (3) reimbursement North Las Vegas, Nevada

of the Board's fees and costs of Summary, Alleged failure to comp ply -
d's

investigation and prosecution, with two orders from the Boar
Count II of the Complaint was Invietigative Committee requesting
dismissed. a response and records.
: One violation of NRS
DUNN, Gerald, M.D, (2827) 630.3065(2)(a) [willful. failure to
Las Vegas, Nevada coniply with a regulation, subpoena
Sommary. Alleged malpractice related or order of the Board or an
to Dr. Dunn’s treatment of a patient. investigative committee of the
Gharges, One violation of NRS Board].
630. 301(4) {malpractice}. | Dispostei On March 9, 2012,
(jor On March 9, 2012, e Board found Dr. Graham
the Board’ acceptéd a settlement violated NRS 630,3065(2)(a) and
agreement by which it found imposed the following discipline
Dr. Dunn violated NRS 630.301(4) | against him: (1} public reprimand;
and imposed ‘the following (2) $5,000 fine; 3. 6) reimbursement
discipline against him: (1) public of the Board's fees and costs of
reprimand; (2) $1,000 Prine: investigation and prosecution.

G reimbursement of the Board's
fees and costs of investigation and GREEN, Brandon, M.D. (13346)

prosecution. Delray Beach, Florida
St , Disciplinary action taken
FISHEL, Michael, M.D. (9403) eeagainst Dr. Green's medical license
Henderson, Nevada in Florida.
Summary. Alleged malpractice and |‘ Gharges’, One violation of NRS
failure to maintain appropriate | 630.301 (3) [disciplinary action taken
medical records related to |. -dgainst. his" medical ‘license in

Dr. Fishell’s treatment of a patient. "’ another state). ;

Charges. One violation of NRS

ae

 

 

NEVADA STATE BOARD OF MEDICALEXAMINERS © Volame 45 & June 2012 # Page 14

Abeta ae 0
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 111 of 193

area after being summoned away from the
treatment area to attend to another patient
experiencing a life threatening medical
emergency. The Oxder also calls for you to
be publicly reprimanded for this conduct
and that you pay the costs of investigation
and prosecution of this matter, which are
in the amount of $3,499.91.

It is now my unpleasant duty as
President of the Board to formally and
publicly reprimand you for your conduct
which has brought professional
disrespect upon you and which also
reflects unfavorably upon the medical
profession as a whole.

Sincerely,

Benjamin J. Rodriguez, M.D., President
Nevada State Board of Medical Examiners

ce: L, Kristopher Rath, Esq.

CHARLES GRAHAM, M.D.
March 19, 2012

Charles E. Graham, M.D.
4591 Borrego Springs Way
Las Vegas, NV 89129

Dr. Graham:

On March 9, 2012, the Nevada State
Board of Medical Examiners (Board)
considered and adjudicated the matter
involving the formal Complaint filed
against you, Case Number 11-7922-1.

In accordance with its findings, the
Board has entered a Findings of Fact,
Conclusions of Law and Order, which
indicates that your failure to comply
with multiple Orxders issued by the
Investigative Committee of the Board
was a violation of Nevada Revised Statute
630.3065(2)a), Le, willful failure to
comply with an order of a committee
designated by the Board to investigate a
complaint. The Order calls for you to be
publicly reprimanded, for you to be fined
in the amount of $5,000.00, and that you
pay the costs of investigation and
prosecution of this matter, that amount
being $5,609.48.

Accordingly, it is now my unpleasant
duty as President of the Board to
formally and publicly reprimand you for
your conduct which
professional gli eapenl

  

 
 

aout,
SP

has brought

 

 

which also reflects unfavorably upon the
medical profession as a whole.

Sincerely,

Benjamin J. Rodriguez, M.D., President
Nevada State Board of Medical Examiners

LYNN GREENHOUSE, MD.
March 19, 2012

Lynn Greenhouse, M.D.
1780 Browning Way
Elko, NV 89801

Dr. Greenhouse:

On March 9, 2012, the Nevada State
Board of Medical Examiners (Board)
accepted the Settlement, Waiver and
Consent Agreement between you and the
Board's Investigative Committee in
relation to the formal Complaint filed
against you in Case Number 11-7546-1.

In accordance with its acceptance of
the Agreement, the Board has entered
an Order finding that youn vio-
lated Nevada Revised Statute (NRS)
Section 630.306(2)(c), engaging in
conduct which is in violation of a
regulation adopted by the State Board of
Pharmacy as alleged in counts I and II of
the disciplinary Complaint filed in this
matter.

' The Order suspends your license for a

period of thirty-six (36) months, stays the
suspension and places you on probation
for a period of forty-eight (48) months
with the following conditions: that you
‘be publicly reprimanded; that you shall
not apply for or hold a certificate of
registration from the Nevada State Board
of Pharmacy to, dispense controlled
substances or dangerous drugs during the
period of probation; that you complete
twelve (12) hours of continuing medical
education in addition to those hours
required to maintain licensure, six (6) on
the topic of ethics and six (6) on the topic
of prescribing and/or dispensing
controlled substances and dangerous
drugs; and that you reimburse the Board
the reasonable costs and expenses
incurred in the investigation and
prosecution of this case.

Accordingly, it is my unpleasant duty as

President of the Board to formally and
publicly reprimand you for your conduct

 

which has brought professional
disrespect upon you and which reflects
unfavorably upon the medical profession

as a whole.

Sincerely,
Benjamin J. Rodriguez, M.D., President
Nevada State Board of Medical Examiners

STUART HOFF M.D.
December 7, 2011

Stuart Michael Hoffman, M.D.
77 Birchwood Dr.
Gouverneur, NY 13642

Dr. Hoffman:

On December 2, 2011, the Nevada State
Board of Medical Examiners (Board)
accepted the Settlement, Waiver and
Consent Agreement between you and the
Board’s Investigative Committee in
relation to the formal Complaint filed
against you in Case Number 10-20386-1.

In accordance with its acceptance of the
agreement, the Board has entered an
Order finding that your actions by failing
to utilize reasonable care, skill and/or
knowledge in the case(s) of Patient A and
B were a violation of NRS 630.301(4) &
NAC 630.040. The Order calls for you to
be publicly reprimanded, that you attend

. ten (10) hours of CME in laparoscopic

cholecystectomy, cholecystitis, urinary
fistula and Gl-related carcinoma, and
that you reimburse the Board the
reasonable costs and expenses incurred in
the investigation and prosecution of this
case.

Accordingly, it is my unpleasant duty as
President of the Board to formally and
publicly reprimand you for your conduct
which has brought professional
disrespect upon you and which reflects
unfavorably upon the medical profession
as a whole.

Sincerely,

Benjamin J. Rodriguez, M_D., President
Nevada State Board of Medical Examiners

ce: David Mortensen, Esq.

ie

 

NEVADA STATE BOARD OF MEDICAL EXAMINERS * Volume 45 ® June 2012 ® Page 19

itecthyid-e
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 112 of 193

(vei REPRIMANDS enact) Ey ms Eon

 

RONIUALDO ARAGON, JR.. M.D.
December 8, 2011

Romualdo Aragon, Jr., M.D.
2870 S. Maryland Pkwy., Ste. 120
Las Vegas, NV 89109

Dr. Aragon:

On December 2, 201], the Nevada State
Board of Medical Examiners (Board)
accepted the Settlement, Waiver and
Consent Agreement between yon and the
Board’s Investigative Committee in
relation to the formal Complaint filed
against you in Case Number 11-12861-1.

In accordance with its acceptance of the
agreement, the Board has entered an
Order finding that your practice of
stamping and/or signing blank
prescriptions in your practice is a
violation of NRS 630.304(4). The Order
calls for you to be publically
reprimanded, that you pay a fine of
$2,000.00, that you complete continuing
medical education hours regarding ethics
and orders you to reimburse the Board
the reasonable costs and expenses
incurred in the investigation and
prosecution of this case.

Accordingly, it is my unpleasant duty as
President of the Board to formally and
publicly reprimand you for your conduct
which has brought professional
disrespect upon you and which reflects
unfavorably upon the medical profession
as a whole,

Sincerely,

Benjamin J. Rodriguez, M.D., President
Nevada State Board of Medical Examiners

ce: Jack C. Juan, Esq.

Jack F. DeGree, Esq.
LAN BURSTEIN, M.D.
March 15, 2012

Alan Burstein, MD.
9030 W. Sahara Avenue, PMB #441
Las Vegas, NV 89117-5744

Dr. Burstein:

Oe 9, oe the Nevada State
Board €f Mcdital fies tenode

 

 

accepted the Settlement, Waiver and
Consent Agreement between you
and the Board's Investigative Committee
relating to the formal Complaint filed
against you in Case Number 11-12112-1.

In accordance with its acceptance of the

agreement, the Board entered an Order
finding that you agreed that the Board

- may find your care of the patients at issue
| constituted a violation of Nevada Revised

Statute Section 630.301(4), malpractice,
as defined by Nevada Administrative
Code Section 630.040. The Order calls
for you to be publicly reprimanded, and
orders you to complete six (6) hours of
continuing medical education on the
topic of medical records/documentation
in addition to those hours required to
maintain licensure, and to further
comply with all terms and conditions of

| the agreement and to reimburse the

Board the reasonable costs and expenses
incurred in the investigation and
prosecution of this case as outlined in the
agreement.

Accordingly,,it is my unpleasant duty as
President of the Board to formally and
publicly reprimand you for your conduct
which has brought professional
disrespect upon you and which reflects
unfavorably upon the medical profession
as a whole,

Sincerely, . ;

Benjamin J. Rodriguez, M.D., President
Nevada State Board of Medical Examiners

ce: Kathleen Janssen, Esq.

GERALD DUNN, M.D.
March 15, 2012

Gerald W. Dunn, M.D.
10432 Profondo Ct.
Las Vegas, NV 89135

Dr. Dunn:

On March 9, 2012, the Nevada State
Board of Medical Examiners (Board)
accepted the Settlement, Waiver and
Consent Agreement between you and the
Board's Investigative Committee relating

 

to the formal Complaint filed against you
in Case Number 11-4343-1,

In accordance with its acceptance of the
agreement, the Board entered an Order
finding that you agreed that the Board

" may find that your care of the patient at

issue constituted a violation of Nevada
Revised Statute Section 630.301(4),
malpractice, as defined by Nevada
Administrative Code Section 630.040.
The Order calls for you to be publicly
reprimanded and orders you to pay 2 fine
of $1,000.00 and to reimburse the Board
the reasonable costs and expenses
incurred in the investigation and
prosecution of this case.

Accordingly, it is my unpleasant duty as
President of the Board to formally and
publicly reprimand you for your conduct
which has brought professional
disrespect upon you and which reflects
unfavorably upon the medical profession
as a whole.

Sincerely,

Benjamin J, Rodriguez, M.D., President
Nevada State Board of Medical Examiners

ce: Robert McKenna, Esq.

MICHAEL FiS' D.
March 14, 2012
Michael L. Fishell, M.D.

2505 Anthem Village Drive, Suite E625
Henderson, NV 89052

On March 9, 2012, the Nevada State
Board of Medical Examiners (Board)
accepted the Settlement Agreement
proposed between you and the Board’s
Investigative Committee in relation to
the formal Complaint filed against you
regarding Case Number 12-18246-1.

In accordance with their acceptance, the
Board has'entered an Order which found
you guilty of violating Nevada Revised
Statute 630,301(4). The finding is related
to your care and treatment of the patient at
issue in the wnderlying Complaint;
specifically, that you inadvertently left a
néedle catheter in the patient's coccygeal

 

NEVADA STATE BOARD OF MEDICAL EXAMINERS * Volume 45 *& June 2012 * thal) 18
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 113 of 193

v

LANDSMAN, Henry, M.D. (4021}

Las Vegas, Nevada
Summary. Alleged malpractice related
to Dr, Landsman’s treatment of a
tient.
One violation of NRS
630.301(4) [malpractice].
Action Taken: On December 2, 1011,
the Bourd found Dr. Landsman
of a violation of NRS
630.301(4), as set forth in the
Complaint, and imposed the
following discipline against him:
(1) publi reprimand; Q $200 fine;
(3) six hours continuing medical
education regarding ere again
at the time of discharge
medical advice; (4) reimbursement
of the Board's fees and costs of
investigation and prosecution.

LEE, Brian, M.D. (12072)

Las Vegas, Nevada

Summary. Alleged failure to maintain

* appropriate medical records related
to Dr. Lee’s treatment of four
patients.

; Four violations of NRS
630.3062(1) [failure to maintain,
timely, legible, accurate and
complete records relating to the
diagnosis, treatment and care of a
patient].

Dispositiom On December 2, 2011, the
Board accepted a settlement
agreement by which it found
Dr, Lee violated NRS 630.3062(1)
(2 counts) and imposed the
following discipline against him:
(1) public reprimand; (2) ten hours
continuing medical education
regarding medical record keeping;
(3) reimbursement of the Board's
fees and costs of investigation and
prosecution.

MATHIS, Eddie, M.D. (6138)

Las Vegas, Nevada

Summary, Alleged malpractice related
to Dr. Mathis’ treatment of a
patient. °

Charges One violation of NRS
630. 301(4) [malpractice].

z On March 9, 2012,
the Board accepted a settlement
agreement by which ic found
Dr. Mathis violated NRS 630,301(4)
and imposed the following
aaa against him: (1) public
, _»Q)..., $2,000 fine;

      

 

of the Board's fees and costs of

investigation and prosecution.

NATHU, Rakesh, M.D. (9337)
Las Vegas, Nevada

} Summary. Dr. Nathu was the subject

of a federal investigation related to
his medical billing practices -and
entered into a settlement agreement
with the Department of Health and
Human Services and the Office of
the Inspector General as a result
thereof.

: One violation of. NRS
630.301(9) [engaging in conduct
that brings the medical profession
into disrepute]; one violation of NRS
630.3062(1) [failure to maintain,
timely, legible, accurate and
complete records relating to the
diagnosis, treatment and care of a
patient].

Disposition, On March 9, 2012, the
Board accepted a _ settlement
agreement by which it found
Dr. Nathu violated NRS 630.3062(1),
as set forth in Count II of the
Complaint, and imposed the
following discipline against him:
(1) $2,500 fine; (2) 15 hours
in-person continuing medical
education regarding medical records
and billing; (8) reimbursement of
the Board's fees and costs of
investigation and prosecution.

OUTLAW, Edward, M.D. (10630)

Las Vegas, Nevada

Summary. Alleged abandonment of
numerous medical records in a
foreclosed, bank-owned property.

Charges’ One violation of NRS
630 -3062(1) {failure to maintain,
timely, legible, accurate and
complete records relating to the
diagnosis, treatment and care of a
patient]; one violation of NRS
630.3065(1) [willful disclosure of a
conumunication privileged pursuant
to a statute or court order].

| Disposition On March 9, 2012,

the Board accepted a settlement
agreement by which it found
Dr. Outlaw violated NRS
630.3065(1}, as set forth in Count I
of the Complaint, and ‘imposed the
following discipline against him:
(1) public reprimand; (2) $2,500
fine; (8) reimbursement of the
Board's fees and costs of in-
vestigation and prosecution. Count
L of the Complaint was dismissed.

 

PAULIN, Sebastian, M.D. (6895)

tas Vegas, Nevada

Summary. Dr. Paulin voluntarily
surrendered his license to practice
medicine in Nevada.

Statutory Authority. NRS 630.240
[voluntary surrender of license}.

: On March 9, 2032, the

Board ‘accepted Dr. Paulin’s

voluntary surrender of his license to
practice medicine in Nevada while
under investigation.

ROBERTS, Gary, CRT (RC36)

Henderson, Nevada

Summary. Alleged practice of

respiratory care. while under the
infiuence of a controlled substance.

; One violation of NAC
630,540(9} [rendering respiratory
care to a patient while under the
influence of alcohol or any
controlled substance or in any
impaired mental or physical
condition]; one violation of NAC
630.540(23) and. NRS 630.306(1)
[inability to practice respiratory care
with reasonable skill and safety due
to illness, a mental or physical
condition or use of alcohol,
narcotics or any other substance}.

Dispasitiom On December 2, 2011, the
Board accepted a settlement agree-
ment by which it found Mr. Roberts
violated NAC 630.540(9), NAC
630.540(23) and 630.306(1) and
imposed the following discipline
against him: (1) revocation of
license, with the revocation stayed
contingent upon compliance with
60 months’ probation with
numerous terms and conditions,
including suspension of his license
for 120 days from the date of
summary suspension of his license
on August 22, 2011, said summary
suspension to be lifted and his
license to practice reinstated to the
appropriate license status on
December 19, 2011; (2) retmburse~
ment of the Board's fees and costs of
investigation and prosecution.

RUHL, Diane, PA-C (401)

North Las Vegas, Nevada

Summary, Ms. Ruhl voluntarily
surrendered her ligense to practice
medicine in Nevada.

itv. NRS 630.240

{voluntary surrender of license].

Disposition: On December 2, 2011, the
Board accepted Ms. Ruhl’s voluntary
surrender of her license to practice

 

NEVADA STATE BOARD OF MEDICAL EXAMINERS * Volume 45 * June ills
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 114 of 193
PL Cia (, | Qi \
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 115 of 193

CLAIM 3.

    
   

The following civil rights have been violated:

Supporting Facts: [Include all facts you consider important. State the facts clearly, in
your own words, and without citing legal authority. or argument. Be sure you describe
exactly what each specific defendant (by name) did to violate your rights].

 

 

 

 

 

“hucasas'” Te LS CB its alert Tons on Tb oss or
is ! oul- ON 1-15-2020
wisteatve, Qraslel "Sl Clik" Stato
? CZ. ALS RcwlSK I 200 e3095 454
Tle “octal” nm Had A FFG Besteiction!
SialGz + HW QOIFG : SEE Atec Ht avit at K FounO

 

—

 

 
 

 

 

 

 

 

28
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 116 of 193

Claim st 3

 

 

(Iai ‘K #2 Qa WIS - tae oldK of -

[kK her U3 ‘Gy AAV IT 1 F f (Jylalf£s “Zt A>

 

 

 

 

 

 

 

Dapt, S. che van low oe Au DEKSe Ayal ' ff ru tor : . o a
_ _Oal (6- A-l] \ ZN Whiel “hasoz kon 1S NE
—To nasi naain - 0, ie , tas eM

 

 

J =a -_ _ Aewdée, Gee: Tne
on ok about [0-13-2013 aK Befare. 20 ol

 

THe _E.Ffacls of Auornsonls Til-
“To “Take Effect
OL abut 5-a-l]

  
 

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 117 of 193

Clair +t 3

 

 

 

 

 

 

 

 

 

 

The érfeds oF ee of. “The

 

 

 

 

 

  

 

 

  

 

 

Duo, Te Sus AC | 2ATV-2A)

td Bete, ton eg Hare 10 Hea.

 

 

 

 

 

 

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 118 of 193

 

 

 

 

 

 

 

RR Qeedit ox work 0 Fey Leap Due To His (Plejsica) Disa: ct: \
; a ) 4° \ ij f
cn OEIC A j } le Ad IaH OA7 ire f A D , Cea wits n?, ¢ YS 5 (vi 4 It i

 

 

OFEK anu Ae (58 THle =eirtr Protection) ~ UW
0

TS a. Dishelraeel Ta Hot BeteB Act

ADA. Mandates Ano

Aaquldion—_AIK_ 58 FifloZIL UE Nerexicous
wit Diée ) sutz
Au Deka) j

ZI

 

 

 

 

 

 

 
Case 2:21-cv-00514-ARG-EJY Document 8 Filed 05/07/21 Pagegi19 of 193

R..,
yee:

' vate
Fa

i

[pave nasney a 1D#: q
pithonty oA print Gime and ID# at bottom of form where Indicated) DOB: i ae |

Institution: OCC. . Date-submitted: Te wae
Medical: ae Dental:[—] Mental sein) S

Reason for request: (Describe below)

 

 

 

 

 

     
 

 

 

 

 

 

 

_DO NOT WRITE IN AREA BELOW

 

Response to request:

 

 

You have been placed on nursing sick call list.
Plase walt, as the schedula Is permitted by
Priority of request/situation & order. Thank
you,

 

 

 

 

 

 

 

 

Appointment Schedule for: if Rescheduled for: I /
No visit necessary
No Show for Appointment
Refused to be seen. DOC 2623-Release of Liability signed
PRESCRIPTIONS

KOP [[] NON-KOP
Order Date: ! f

 

 

 

 

 

Follow-up appointment | [[] Return f needed ©
No follow-up required

OO;/O0) 0000

716 1(g

Signature/Title of Provider Date

 

ow

NEVADA DEPARTMENT OF CORRECTIONS NAME: :
MEDICAL KITE and/or Last First il
SERVICE REPORT on _lotsqag

 

 

 

 

 

 

 

 

 

 

 

 

te >]
wee VE, CI Cloaked

tO Werk Sivcez
unis above th ont onsael “Dede

WH 38k SF, oF GA) ys o Go
 

AE

Yana

pow big

(en 4sel

God
id

Domws_ vavh 2 (5
AH Ge?

Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 120 of 193

s

 

DISTRIBUTION: inmate Medical Record >. i”

a COPYPROVIDED To: [7] Property Fa] Custoly =. ] —— Inmate
"FROM: — Heelth Services R ey
pare: _ 22-17 8

v

: SICAL ORDERS /LAVIF x]

 

 

 

Piease be advised that the following has been ordered by the medical provider for the inmate named
below:

 

 

 

0 10

 

 

 

 

Days; oF 020 030 0 45 o60 090
[_]} Inmate fs to lay-in days , From: To:
[] Inmate is to lay-in weeks From: To:
[_] Inmate is to be medically unassigned From: To:
[_] Inmate is on athletic restrictions From: To:

 

[¥] Other: aunty gee sy mMepe previiovt—

de fena/ fh)

Medical Practitioner Spat " . S

 

§-2-/9
Date:

 

 

 

| understand that ! will not receive work credits until such time as | have been released by the Practitioner
from this medical orders/lay-In or have been retumed to work by the Classification Committee.

 

 

 

Inmate Signature IDF Housing Unil Date
If Required:

["] APPROVED [-] DISAPPROVED
Warden Signature Date:

Note: Warden must confer with health authority to determine what appropriate alternative treatment will be
piven before any disapproval Is finalized,

t

 

NEVADA DEPARTMENT OF CORRECTIONS

Name: “7PDERS 04 | Aniteny *

 

 

MEDICAL ORDERS _ Tad Fiat 7
LAY-IN joe IOZ2779 — wsrrution, £OCC.

 

 

 

DOC 2831 (01/13)

eae OXHi b+ 1G

an
—- Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 121 of 193

*
oy, A

“Yaga, #1 oF Alx G58 Title Tacur Hog Capit i6 Te
‘Ensue THe fri.0.0-4)_i8 ial Couple. tom] with Ti Ties
LIC of AK 668. [A.D.A] Atts As oll As

| Boction 54 Peohabilttions ets The [ADA] Gives

“State. Auo rebekal Civil Ai lid OsstiecT iow 12

Cadivi iduals aut. Disabil’ dine. [A yD Al C uctianlEES

Era | Pratertion ku Boa, al_cppentuuthys eK :
alLOrwiOuals with Got Heco To “Detect O Wi Sar bilites! hua

These. Theol offe._ ' en) uo Ea8u__to Detect " Fox

uy PiwiOuals =e | Publi. ¢ —hocessegac lt. FOALS ._, “Pi Boal Carla —

| Ono Tkausptatation Slate. Auo Federal &udluoiw “st aca

__ Cvexyort show Groteatiasly Sete l ars

“The, “Diredox oF AlEWA Evaod “Pai Sou Sus { i8_Zhaspos Sable
To _@nidsuso, His ADuinisteaioition)s @evallp yaxt— zu eelafedrs
Ag (68 dsootk “Di Dzuresda®  Siquatuee. E -16 - Role

qitbe APP tea Silty te [ADA] + HosiOa1e.6 A which. LS
Feeuo avo" Le aits esasusal (pualt Pe a

4 The wate” oF § Bach. wcashlibon 1S fiasposlsable “lo Youaghe
i, aA “Thain oO alec)  flosp sonable,

Eni GuR2, | Peasitioua) Oza: Cwaduas oF [LDA Ale Vanidales
wee. dort icue! Aw O a ploepesiT&O et backs Taei lity
on —custitytion —~ tslitel Cex EAL aaa Hoursl A UO

=failed TA ENS He &0.0.c,

#3 The YeOicel Dixers at ack, tue ae

zustt Hou 7S Io EnssuZe, a Caenpletolliy

Ceehped A.D.A GtefF 16 Tuple ite] saith
APPlicsBiltty tubioh. Ale G53 teats “Te, Siquatiuc.

oF _Hebical OD itera "Roueo #Zanas’ b-12-18
35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

          

 

 

 

    

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 122 of 193

Claia EZ

 

 

 

 

 

 

 

 

 

 

   

4 a6 [Ptecting pale ee oF The Booys Seto

Ao @rode te _ Suctou _Didbet Q, Ys les op 2.0,iGal Soniss ORGANS
‘OLE D3

658-02 ABODE

(6658-03 #123

458 od Equal 4 00o20

658.06 #4 AB.C.OE tf &. H2 H.3

58 .Ol pawoal : oaSantab | !
1.23 3.4 22 30. 20. BE

U58.07 # 4 44 1z 4F LC

5 8 OF

4668.10 #123

 

 

     

 

Seok : - ere : Mf - oft P.3__ f- MAN 5
MEDical Dikedor Foren teauas G-/2- 18 (AOE So

 

 

 

 

N20 206A-20O lle. Addve, HoxTIone! Kilov Ost ioank R-13+ %
Ta Discover 8.0.0.0 Dosut OffEK tus __A.D.A
j ~10 Zolass i€i efSaaL |

 

£2

DE
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 123 of 193

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 124 of 193

 

 

 

 

Cain zt 3
{ =
AS Ea. TawidalpH OE 9%0 FSupp lO5U
The, ConffTS  HelD That =e ‘io Ke 7 ONiOZ, ON Wren Qs IZ

t- Tailihe, 15
LGUs

 
 
  

 

 

ects 1S

en Chole

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 125 of 193

= ES

 

 

 

a8 Dé Coad 73 EFS

   

 

YW Vi “Texture. e.g 4fO DLL
amido Peo Sega /2, Miptea Diluse’s ON 4 bys
Ree iO ANOELSonl Also Siwce 2HI!4

achat Ta 5 Lu NDo.c, pF Tic L Diy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AIT (2. =o0) set ADA

 

 

SY
———_—- Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 126 of 193

Chintt 3
a a _onl-Yepic cal oFFichal mrartertenw. © (yy ue)

THis Sate. Nog) =HeDical_ ore ea! meutecFeies with.
— Plassey That “Doeld, laudenjan). i Has Declaized 8 =eusip
" Este tl, 429 US a lo, - -06 5 Lopez. Suith,
ioe F.3d Qa. (ate acon) in) wuiel PhaittifE _t as
| 6umretecd Hig. Suck as No [A-D.Al tke “Tihs au ad pid)
is a Bosult oF Pisou officals Deliberate TORE Kealee_
—Phisoal_OTFi cals bani Also. Be Hol d liable, Evan Fox Fllowine
“The. Ad Vick OT. PAiScn)__b Hadical ¢ OTF ical: s__Hoxre, _duornen?
_ ‘Bx img. STs The HHourtions_o F Te Comte His EEO “fox _-
Couel: enicg, aT. " Ab 658 " Du QBisSonl OF Ficels Fer
— Ofhonw. A. DA Oi tice) Cotse Vdlo ” Disab: aie CIC Tevet
_V Samors 611 Fad V4. (ties Aosayth AS SDLC_
fiona 0-Yebical Z | 0FFicods Ailzus Ao Knio:_ ft baits ley TE.
_ VD Iical_slzzol6-ku0. [ABA] S Firguoat_ 9D. ct. von).
Hovis ok Na OF _ADYimisteaadive, = Ding =F
9006304154 [0-18-2090 ° Ov _Wll-2dao_ Ox) 322590
ALO Peisou_offs eal sa i et Te taspoud Thea Sonla hl My 61 T
____Estell, 489. US at (0 uu ees a He EIS UF ad
(369 (Tein (997) Gruzrally Courts Abteo Tt
The _£X) ishulse. ofa “fis ios SK UC bionic Helical NEED
——‘DoResins_ on The. Facts _ SuuqgrauioinG Cac, Tidwidusl
Sarr mer Ta jal_ 118 (Ad che 003)
| Consttclers ns a whe 10 u Have, o Savious Henical
aloo.c) “The best mill Laat at Saytal FE eS
Diloly oy 1 _ushecthu. ' KeaSolehte Lois oT
Qiticat Jo 4 vowid Conaidak the hoot tact oF

_ boypoif_ on TReaLinsl

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40
—- Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 127 0f 193 .

Cla in #3, | .

Nolitz. of Tectual FinOinGs OE Yeiical_sal-Prrcicefh ak.
facts Qleitife _honitinys @.-Liek _HEDical tfal-Practice,

SA He's nleveK Tiaciove da fh.o Al Cloasiti Cations AL

| bthbich The  tachiporil- States C wag labelod dh elage f

Joo 7 “Disable. “Dida a ‘Datailed €Xay By Said Doctor

"t ently lauds " which Ciek’ Place ot Sock) Vyodical awit.

a () Mil- 2019. EN Which, howl & espouse aas “The
Deedee 64 Medical PraltelZd Cant cal etl cuit His Q&T
oF The. er Ao Tle. Dovter Cashiettaloe ou.as foo f

| Disable: | evens Theugls He. wixote, tihat Hes ats after, ow

__ Deailaol 8¥ayivition te. emit Label oou_l0oY Disable
IF Focteoal tuas_in Place tonucexliuG Mandated AK G56 Ft,
The. TForcys left The Prov Oo. if ajoulal Tava] Ta

7 fA. pd. Al Cokowabe Then Roolessificatiol' THis

Sid [ADA] NEVER heft (Hodical Yousing emit) AT

__B.0.0.6]2 PloishifF : Hare. Halls Psisom off eels liable —_

FER Not Doleias kn fa llowists _udhet The. A SsOnt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Teck “Tells Orta 64 Dedlaixs..
__Tebwsonl_ ve Douality | 33 F3cl_jool (TH Cin 20
(PhiBON 6 ushos___o'8 Crue RK foal HoNile| OFFieg ls

alten Piowtalle, Dewy * Plainit: fe Mcaoe Ta [ADA] —
_ Tochjontt_. Cha ADA Accounoodionls «

Brown Ve “Distr of olubia sl Fad 1219
(DC_tik 2oo8 )

| Has. Plainhitt Sariol Doct _dnDEnS J doalastafion!
oF joo Disable 72 [N.D.0.G] ({6.D-0.2]

   

 

 

 

 

 

 

 

 

 

 

Al,
7-7 Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 128.of 193

Claiy a5

653. 3B

ir The, fealth. tino, Pract touex is _onable i Detoayinle Tle.

an zdeutt fac) Entyale. Qualifies ad Oe [A. aA] “The,

“p Ra TionzK 78 Aosporisi ble TB subytté y Di qoaT YQ
Thy, ati bizetion Beton: Pade) Fer _Cosisulb, Buy os
“dut-side Specialist’ Te Rtexyine Te level oF alis sbalitys —
_-tn 2K Honing Last Aalp ab ppski ate. Sale ciedkst CfKo For “Ke!
suey onff Te. Disonslid ts Booal CosiFiaujeo) thio baie,
OF Rectiet onleTed The, “Zatsjate trill fo Samal Gyo Cos wy ithe
—tousiting oF Tle [ADA] . teppei e fe. Accoymonation,Catagefiies..

My Bo seo 7 Assist Tdi s (racsao As eToyined Bre
CL bean dane rat cootounls. abe. This. Jaca fas AMINA)
| Fa bead Glaess Also The. Fiacokels Please Bx. Abyisocl £

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

         
    
     

 

During roy last Visit oth out-side, SPacialish
| Dn te dlog Me, Stetes boty VP tleax <a
tar FAD. A | tox oimator A) Cedifie dd

 

 

 

 

 

 

 

 

= tawnet  dlassifie [ADA] Disabil Patie nN 5S Coal of
Loss Hs Hance | lie. with, These Unshves — 2nowt Dec |
With “dn (ADA)  Avspousibilitys  oslacl ZalFo

PhO TiysThay Helly MD.“ esief falas 3T00.-34- iH

FF 109 - 34 /- 5445

AlA 58.08 . ¢

The =Faeilhts ADA Cas 0ialatex is Pospaysi ble

“Ta herkeo dA) Dutexvinlation Boeo HesDED—

| AtCoyraud LIONS _ Mab iFica los OK Deshial suo. ues Tonls.

__0E Deval Ja “Meoynadatious Faviou) Classifiastion

—Secatirhy —CoalCEifals 5 — Ppaiilift Asisuzes ~The ContAts

THis NEVEK  “Toak Dloc® _md¥e, Fass GO.
TElal Beplar| oF My 658.05 -c 44

    

 

 

 

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 129 of 193

lain tE 3

 

 

Mac Eno Ot pay # 4

 

 

 

 

 

 

 

 

#ZH4
ARocuest Fat Koclassificttos 21% 2080

Ait ct blaig 3 ER
‘aA ns f . “Jal

 

 

 

 

   
 
 
   

 

Hilctitac=0 lain a Ett d
tice | espons_landsyas Fudge 100/
‘Dis Gut v-Dor wost (PRON DL.
Aupeees ete lost Days ot ADA
Atfacthea 0 lait 3 245

 

 

 

 

 

 

Becoun df AL t
ox Disable Fin Ome Clo & 4 kno 5S
tout Ano Back ~

 

 

Roclasifedro ic » at on HoNice Y
Burt Cacé worker Spzcilist OE clai nF SS
{-15- 2080 _OFfFical Kespouse
i jp 3 tl,
neste Deanal ! hor hasci ication!

bp 25-19
SEE 6-6-2019 edical) Cont” tonttra!
The less oF wok ceoakts J roviclen

trait Alleres Cahunt Blast tok. upp Audie. —
2

 

 

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 130 of 193

O late x A

 

 

 

 

 

 

 

AMractyzal Clave #6

 

 

 

bo-lo- “H0l4. Aoclassif tation!

 
 

= Snub aut UEDi ta 0
robles

tect Coleg #3 HE'Y
Que RiEFS OH; CE (Root of SERVICE.

u , tf Moet
f DA

4 ~~
"sd " JEL ol

 

 

 

‘WO Ditectr, Ho IanaS

 

MED Dikertos" N.D.0.C. Tay EX fa] IOod
a Slote. of sz). IM 2x fe]

 

 

Jewaod Dogtof (hh octions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:21-cv-00514-APG-EJY Docume

CN

nt8 Filed 05/07/21 Page 131 of 193

Oe

 

 

 

PRINT NAMET/4J/7,

{Also
finsttution: SDC C.
Medical: Cy tent] Mental Health ae

Reason for request: (Describe below)
LIVE Of

 

fei

Ets

and ID# at ate oftform where indicated)

Date submitted!_7. 1 /) 12920

  

JO NOT WRITE En BELOW

 

Nursing:[ |

 

7}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘SignaturelTitle tte of Provided %

 

Response to request;
reeneeal Schedule Is baseg on priority or
Seen current Waiting time, You willbe {|
0. en in approximately 6-9 wks. If your
i On Worsens, please submit a kite for
nursing sick calf, Thank you,
i
[-] Appointment Schedule for: i} Rescheduled for: /
["] No visit nesessary
CJ No Show for Appointment \ 7
[[] _ Refused to be seen. DOC 2523-Release of Liability signed A" »_ :
, PRESCRIPTIONS, ees
[-]_ Kop oO NON-KOP yo f
["] OrderDate: of J .
= O Return if needed »

 

2/420
Saf (RY

 

 

 

 

NEVADA DEPARTMENT OF CORRECTIONS
NMiEDICAL KITE and/or

 

=

nivetal easel

1Ok RIA

 

 

 

 

 

 

SERVICE REPORT IDi:
univcett:_ (2A —4A (D .
wate “ROE DE00 NTE)
fed AttecP yout Clair + Bed
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 132 of 193

ae en

ay,

wile
a

Se ANS

 

Zz
a San!

 

Institution, 6° J.C. ¢. Date submitted: f gst a "signature, nel ocoeon
= 4
| Medical:  Dentat 7] Mental Heaith:[_]  -Nursing:[_J Other;

Reason for request: (D (Dascribe below) Se
“a 0

    

    
   

 

~

 

7 Ge ~. lt
. “a “i z IDA:
DOB: t ! ji

{Also print e@ and ID# at bottom of form where Ini

 

 

 

 

 

 

 

 

 

 

 

Response to request:

 

 

 

 

 

YD

UA :

 

7 .

 

 

 

 

od

 

 

 

 

 

 

. 7
Appointment Schedule for: { i e Rescheduled for: L | -

 

 

 

 

 

 

OO
[CJ] No visit necessary
[[] _No Show for Appointment
["] Refused to be seen. DOC 2523-Release of Liability signed
PRESCRIPTIONS _
([) Kop [] NoN-KoP
[[] Order Date. l f
_ PLAN

[_] Follow-up appoiritment i 1 CO Return if needed
[] No Ioliow-up required ‘

___! !

 

Signature/Title of Provider Date

 

 

NEVADA DEPARTMENT OF CORRECTIONS NAME! k
MEDICAL KITE and/or bast Fist
SERVICE REPORT _ ioe: JOXD
, Untycen

 

 

 

1

if

 

 

 

 

 

het Cainakgs sto
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 133 of 193

 

 

 

—
——

 
 
 

 

PRINT NAME: ee
(Also print\yamer and ID# at bottom of form where indicated) |

Institution: CG Do Cuz. Date submitted:

 

 

 

 

 

 

| Medical: Jo} Dental:[—] Mental Health: ] " Nursing: a Other.
Reason for request: (Describe below) - |
“gt 1) Freoins Phe 1 Beck sci uctins

Fe)" Buy war He :

A a a j —, Y 7-3 wean, at ” v
Sa aj. o,f . . on , ot

pik SHER ES peas Balk axe ON

Fi af ? . 4 -! ; | -_ 3} x
ade Cefe. NY _DO NOT WRITEINAREA BELOW

 

‘TResponse to request; C

ea —
The medical schedule.is based on priority of
needs & current waiting time. You will be
L..._.  seen in approximately 6-9 wks. If your
condition worsens, please submit a kite for
_—— nursing sick call. Thank you.

 

 

 

 

 

 

 

 

Appointment Schedule for:
No visit necessary

No Show for Appointmenit
Refused fo be seen. DOC 2523-Release of Liability signed

 

 

 

Kop’ §_[[] NON-KOP
Order Date: - / f

 

 

PLAN . ee

Follow-up appointment / sf [=] Return if needed
No follow-up required

 

 

HO} }O0} (OOOO

 

 

“Bignaturert itle(OhProvider *

 

_ NEVADA DEPARTMENT OF CORRECTIONS

MEDICAL KITE and/o
SERVICE REPORT

 

 

 

 

ved AD

_ 4s SOTTO

ay 2 Msc ch Choi) MES eS 3

 

 

 
me Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 134 of 193

 

 

 

 

 

 

 

 

 

 

 

 

 

en State of Nevada
<. Department of Corrections
INMATE GRIEVANCE REPORT
|
ISSUE ID# 20063095454 ISSUE DATE: 01/15/2020

“INMATE NAME". [NDOCID.[- . TRANSACTION TYPE | «|':: ASSIGNED TO Eee:
ANDERSON, ANTHONY KENNETH 1082999 RTRN_L2 MMINEV

LEVEL _ | TRANSACTION DATE| “DAYS LEFT.| FINDING. °.[5 7) USERID ).)2"7[-"STATUS*:,
2 08/24/2020 Resolved VAUSTIN INACTIVE

 

 

 

a INMATE. COMPLAINT. (00 os Dan ay ho De

 

 

 

“Ts. OFFICIAL. RESPONSE... fo 2 0

Monetary demands are not made through grievance process. Your request for $20,000 is denied.

twas e ed to,you during your clifiic visit that the Medica Provider can only fill up his part ofthe form , he cannot Label you as
00% Disabled , he wrote what he saw after a detailed examination . The loss of time is not for medical to decide , you were also made

 

 

 

ND

are about this . These inquiries of yours were all answered on previous orievance response. Resolved.

 

 

 

N-0 -3 oer sé Te He wo what

—Hwis The Ofhievarke Ce gad me weet whe How)
HeS ol veo 7 CN om pee 1 2 .

_ RONDO T —~—F [NLD 0.0] (8.0.0.0 i's
jichael fined AB Fey eso

GRIEVANCE RESPONDER

 
  

    
 
   
 

   

 

 

 

 

Report Name: NVRIGR
Reference Name: NOTIS-RPT-OR-0217.4
Run Date: AUG-24-20 03:08 PM

Atlacthect ¢ bint aed ey

  

Stated Outing
Cine iss Atio “S
Stetud int EKKoG! Gal 6 s.
can lable you Disab ioe “ yi

 

 
 

  
 
     

Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 135 of 193

NEVADA DEPARTMENT OF CORRECTIONS
GRIEVANT’S STATEMENT CONTINUATION FORM

vane Allah fuer LD. NUMBER: - LOB 244 4
mstirution: “@.O.C_.C, ounré U1-B-2-£

GRIEVANCE #: 2006.30 q5d6¢ GRIEVANCELEVEL: <& J op

GRIEVANT’S STATEMENT CONTINUATION: PG. L OF

9-il-org oo tthe ye Bathe } Han)
Aouad cuit. ae Deine Vist
Art

PAD __Laackutar Ay A D. tr
jot Fon. wiser fae aul Hp ww Uh

Webical) +2, _ Deccth _ UNOBA, we hes
OF li Hau iv ton) LneMiat ork Lidice Ve,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ee

 

 

 

 

 

 

 

2 (00 Y_ “Disdes
Due._-Ki nuns Danton es Gr 2 ) w/

Disable, Due B dowler Osonoee Discace ,

 

 

 

 

 

—==

t : gy = ___| Lc) § OD Qo
- THis Citiemonce as aleve, AD? Rownin+
Ons t of “Tega, utr Dl. te lends
0k lin iE ow, This Geeven

ide, Ettech¢

lai ot + 3 ts

 

 

 

 

 

 

     
 

 

 

 

 

 

Original: Grievance
Pink: Inmate’s Copy

 

DOC ~ 3097 (01/02)
 

Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 136 of 193.

NEVADA DEPARTMENT OF CORRECTIONS
ADMINISTRATIVE CLAIM FORM

 

THIS FORM MUST BE COMPLETED PER NRS 41.036, 41.0322,
209.243 AND ADMINISTRATIVE REGULATION 740

 

 

DO NOT SEND DIRECTLY TO ATTORNEY GENERAL'S OFFICE,
BOARD OF EXAMINERS, OR DIRECTOR

 

This form is to be attached to your grievance form for any injuries or.any other
claim (except propérty) arising out of a tort alleged to have occurred during your
incarceration as a result of an act or omission of the Department of Corrections or
any of its agents, former officers, employees or contractors.

 

The following information is necessary to fairly evaluate your claim. Please provide complete
information. If you need more space, attach a separate sheet of paper. You may submit
additional evidence if available. Such additional evidence will be returned.

oo
CLAIM IN THE AMOUNT OF $_20, 020 is hereby made against the Department of
Corrections, based upon the following facts:

 

1. NAME OF CLAIMANT (Please print full name) 2. 1D. # 3. INSTITUTION

08297 1S.0.0.C-
4, AMOUNT OF CLAIM 5. DATE AND DAY OF OCCURRENCE | 6. TIME (a.m. or p.m.)
Tixentty ThrhouSer J ’

tt 20, an0°° 12: Ll - 2019 2110 PY

7. PLACE OF OCCURRENCE

 

 

 

 

 

 

 

 

DOC 3095 (12/01)

Glan tk BARS

 
 

 
   
   
   
   
  
   

cee

Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 137 of 193

State of Nevada
Department of Corrections

INMATE GRIEVANCE REPORT

ISSUE DATE: 01/15/2020

 

 

 

 

 

“05/14/2020

 

 

 

 

 

 

 

 

Denied including the $ 20,000.00 ciaim.

| reviewed your medical records and saw that you were medically classified on 9/21/19_, we cannot classified your as you are requesting
Labeled Disabil we can only write what we saw Is appropriate , about your tine loss _itis not a medical decision_but itis onthe

 

 

 

 

 

Casework Specialist to determine tha pis. write a kite to see a Provider if you think we_missed something during our assessment.
{ A
*S No Case wo

Re; licf . —
ad SOS KOA loz0Wdlsic

 

 

 

  
   

ection G-a -19 )
{20-0

. “this ‘Te “Us I, “Thains--- Jd
Repoft.Name:NVAIGR CaS2 WOK vce vaeialict: At Page 1 of 10

Reference Name: NOTIS-RPT-OR-0217.4 B
Run Date:. MAY-14-20 10:50 AM la if 4 3} APS

 

   
   
 

 

Case 2:21-cv-00514-APG-EJY Document 8 Filed Gila 138 of 193
‘ . , tie)

Log Number Zoab:2n454¢5Y

}

i

NEVADA DEPARTMENT OF CORRECTIONS
FIRST LEVEL GRIEVANCE

wet Thay halves LD. NuMBER: LORRVT F

nstituTION Gouithenn Do morte ay unt: 12 -A-4-)

| REQUEST THE REVIEW OF THE GRIEVANCE, LOG NUMBER 2a3%34 9SG/S' ¢ , INA FORMAL
MANNER. THE ORIGINAL COPY OF MY GRIEVANCE AND ALL SUPPORTING DOCUMENTATION IS ATTACHED
FOR REVIEW.

 

 

SWORN DECLARATION UNDER PENALTY OF RERJURY

J

 

   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIRST LEVEL RESPONSE:
GRIEVANCE UPHELD GRIEVANCE DENIED ISSUE NOT GRIEVABLE PER AR 740
WARDEN’S SIGNATURE: TITLE: DATE:
GRIEVANCE COORDINATOR SIGNATURE: DATE:

 

\

eT JNMAFE)DISAGREES
INMATE SIGNATU Metre Jf

FAILURE TO SIGN CONSTIT ABANDONMENT OF THE CLAIM. A SECOND LEVEL GRIEVANCE MAY BE

  

 

PURSUED IN THE EVENT INMATE DISAGREES.

Original: To inmate when complete, or attached to formal grievance
Canary: To Grievance Coordinator

Pink: Inmate's receipt when formal grievance filed

Gold: Inmate's initial receipt

 

alarit®sakS pce
MAY © 4 2020

 

poc SWP soon)
 

Case 2°21-Cv-00514-APG-EJY Documents Filed 05/07/21 Page 139 o7 193

NEVADA DEPARTMENT OF CORRECTIONS
GRIEVANT’S STATEMENT CONTINUATION FORM

Nae Aro PRES LD. NUMBER: 1082949
INSTITUTION. SO.aGC — UNIT#: (2~4~4~-D Qo

GRIEVANCE #: 22063 09 54SY GRIEVANCE LEVEL: I*Zorol

GRIEVANT’S STATEMENT CONTINUATION: PG. a OF 2,

 

 
   

 

| is LA Fed 1A) Quek, a. Lednan* Was
(waldo OE “The, t4arel a IV- 20 20
“Ec The. See, Bot} uot. felling & Nee, Qu

 

 

 

 

 

 

 

“The. j ‘ ‘ashes Plans . Conezantinge re fil - “W209
& S -
p LA Ny brn I Q JA Quel ON Dy DI. : OIC Aa LA) * Ho; ser / ef Han
PA QcA ical oA col CH ‘i ASL ALES Hi , Si its

 

 

 

 

 

 

 

 

 

etn eof 7 age Ato to +o STALadA

Original: Attached to Grievance
Pink: Inmate’s Copy

Clain tS HS

 

DOC - 3097 (01/02)
 

Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 140 of 193

 

8. Describe here, in complete detail, exactly how your claim loss or damage occurred and why you

believe the institution is responsible or hable: i
“

fend ea AD Hate Bas Lg Vigo

ei
Q

 

 

 

 

 

Califeuisa — Hedliad Hoel aia 3 Bone “#OL, Seer F140

#3 WovAOW UediceD Board #1U-Sasl-l wed ek: |; Dion
ou 12-26-=tY fanchesjoas A)ovanw, Addi octdo el “The Keeso- Ee An
tases Thay turd Sarde Lie, “Te get ek.G Nar

 

 

f444y Hed "reel
nu LSSuUes

y ha ved if, or has any
knowledge of, your alleged loss; also, list any inmate who has actual knowledge of facts pertinent to

your claim:
( Nuxse § san )

 
 
   

 

 

 

 

 

 

 

 

rat TU d A WIRE H CA
1, . wah Of ese! We O enh
f AYO, All. Qrt lL OWch re PJ 4e% wwe EN AIN OC OMEY
p

 

 

 

 

 

 

 

 

 

 

 

 

a ChintS the
a

Page 2 of 3
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 141 of 193

a .

 

~ LE,

NEVADA DEPARTMENT OF CORRECTIONS
INFORMAL GRIEVANCE

  
   

us ri learee me
SWORN DECLARATION UNDER PENALTY OF PERJURY

INMATE SIGNATURE: Nw De Tie
GRIEVANCE COORDINATOR SIGNATURE: = TIME:

GRIEVANCE RESPONSE:

 

 

 

 

 

 

CASEWORKER SIGNATURE:

  
  

DATE: {2 25/9

— GRIEVANCE UPHELD _W__ GRIEVAN! ISSUE NOT GRIEV. ER AR 740

GRIEVANCE COORDINAT: ROVAL: DATE:

   
  

 

INMATE AGREES —_— INMATE DISAGREES

INMATE SIGNATURE: Dibleonst lsd tram pate: 4-25-19

FAILURE TO SIGN CONSTITUTES ABANDONMENT OF THE CLAIM. A FIRST LEVEL GRIEVANCE MAY
BE PURSUED IN THE EVENT THE INMATE DISAGREES.

 

Original: To inmate when complete, or attached to formal grievance oe
Canary: To Grievance Coordinator eS
Pink: Inmate's receipt when formal grievance filed got ae

 

  

RY .
DOC 3091 (12 / 01)

AHadteped- Glain #3 tL

Gold: Inmate's initial receipt Q 6
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 142 of 193

ae Sb fbf!) Clef
Log NumberOOlp Sn KRY17 1

NEVADA DEPARTMENT OF CORRECTIONS
INFORMAL GRIEVANCE

rp.numarr: LOSZTIF_

   

NAME:

INSTITUTION: SPCC. UNIT: l2-A-d-D

GRIEVANT'S STATEMENT:

 

 

GRIEVANCE RESPONSE:

 

 

 

 

Zan —

CASEWORKER SIGNATURE; | DATE: Ir 4 -[ j

—— GRIEVANCE UPHELD ____ GRIEVANCE D ISSUE NOT GRIEVABLE PER AR 740

GRIEVANCE COORDINATOR APPROVAL: DATE: 8) }

DATE: 8-7 Sf 7

 

 

 

SS,
Original: To inmate when complete, or attached to fornal grievance spcc
Canary: To Grievance Coordinator
Pink: Inmate’s receipt when renal plevance filed .
Gold: Inmate's iniieSrecelpi nessenecmntae JUL-0 2 2019

 

   
  

DOC 3091 (12/01)

dois at xt (,
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 143 of 193

NEVADA DEPARTMENT OF CORRECTIONS
GRIEVANT’S STATEMENT CONTINUATION FORM

a LD. NUMBER: [9X 2997 _
3. INSTITUTION:

“G.D.f.6. UNIT#: {Q-A-4-f)

 

GRIEVANCE#: “pA GRIEVANCE LEVEL: Donal

GRIEVANT’S STATEMENT CONTINUATION: PG. 2 OF QQ.

 

it thy iy MOLAR GY
“ Coala ut WOK fe TF DAO Rel tae Leleuste, Misano, Ke aAep
FSSULS U

Original: Attached to Grievance

Pink: Inmate’s Copy

Ci DOC ~ 3097 (01/02)

Claing t 34F6
°

Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 144 of 193

fbi ll
Log Number 200 lo 30% | 7 |

NEVADA DEPARTMENT OF CORRECTIONS
FIRST LEVEL GRIEVANCE

INstTuTION:__“13.0.0.0.

| REQUEST THE REVIEW OF THE GRIEVANCE, LOG NUMBER

LD. NUMBER: JDBZGQQ

unt: Z-h-A-|D

17) , INAFORMAL

 

 

 

 

MANNER. THE ORIGINAL COPY OF MY GRIEVANCE AND ALL SUPPORTING DOCUMENTATION IS ATTACHED

FOR REVIEW.

SWORN DECLARATION UNDER PENALTY. OF PERJURY

 

 

 

 

 

 

 

 

   

 

 

FIRST LEVEL RESPONSE:
eee GRIEVANCE UPHELD GRIEVANE ISSUE NOT GRIEVABLE PER AR 740
WARDEN'S SIGNATURE: JITLE DATE:

GRIEVANCE COORDINATOR SIGNATURE: _

FAILURE TO SIGN CONSTITUTES AB.
PURSUED IN THE EVENT THE INMATE DISAGREES.

 
    
  

MENT OF THE CLAIM. A SECOND LEVEL GRIEVANCE MAY BE

 

Original: Te Inmate when complete, or attached to formal grievance

Oanary: . Te Grievance Coordinator
Pink: Inmate's receipt when formal! grievance filed ed
Gold: Inmate's initial receipt ce

ear at ee -

 

  

DOC 3093 (12/01)

lei 4 3 th
oe mm tem oe

Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 145 of 193

ry

‘ /
" NEVADA DEPARTMENT OF CORRECTIONS
GRIEVANT’S STATEMENT CONTINUATION FORM

NAME:

INSTITUTION: 40.0.0, UNITE: [2A-th-D

  

 

. st Laval
GRIEVANCE #: 279630 84/7) =» GRIEVANCE LBVEL: © teznael—
2 2

GRIEVANT’S STATEMENT CONTINUATION: PG. <2 OF

 

 

Original: Attached to Grievance
Pink: Inmate’s Copy

2 DOC -— 3097 (over)
AlainH#3 4G
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 146 of 193

State of Nevada
Department of Corrections |

INMATE GRIEVANCE REPORT

 

     

 

ISSUE ID# 20063084171 ‘ ISSUE DATE: 06/06/2019

   
 
  

your grisvance twas clearly stato onthe informe ce | itis to the
0 mre Lamapaieor Ito be ben ® rr unfortunately Medical ledical cannot.control your work py Shee wats se ’
yo issues address, tation fs always based on medica history and cummectatate Our Providers are nignced
ed antares a (ation that wil always focus on your medical lesues and never your none sae ee

   
        

 

 

 

 

wpe SH lhe th ay

Reference Name: NOTIS-RPT-OR-0217.4 Guides
Run Date: SEP-19-19 08:29 AM

Clab4 ##3 FE
ro

Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 147 of 193

State of Nevada
Department of Corrections

INMATE GRIEVANCE REPORT

  
    
  

ISSUE DATE: 06/06/2019

 

 
  

Gu Ct

pro bfems will be sean

 

 

 

od. (61 Clark ks ) Yofq 7 p Z
— —— Name: NVRIGR Page 5 of 11
ee
Pd
Clain 463 AFh
RECEIVED

JUN 27 208

CLERK OF THE COURT

Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 148 of 193

 

FILED
JUN 2 7 2019

PROOF OF SERVICE Sebo

 

 

 

 

Court Date: File No, 0016888
Court: DISTRICT COURT CLARK COUNTY Case No, Als79ss66c
Initiator; ANTHONY ANDERSON #1082999 Other: DZURENDA, JAMES
Address: SOUTH DESERT CORRECTIONAL CENTER Address: 5500 B SNYDER AVE
P.O, BOX 208 CARSON CITY, NV 89703
. INDIAN SPRINGS, NV 89070
Plaintiff: ANDERSON, ANTHONY #1082999 Defendant: STATE OF NEVADA IN BK REL NEVADA, DEPT
Address: Address:
t 0 ’ 5 0
I. Documents Served:
SUMMONS & COMPLAINT
2. Service Attempts:
Date Time Served
— Siig S200 Address: 5500. B SNYDER AVE w
Notes:
Address: Q
Notes:
Address: Q
Notes:
3. Party Served: NANCY SANDERS Tifle: AAT
I served the party named in Item 3: To AUTHORIZED INDIVIDUAL
$. Remarks:
6. At the time of service I was at least 18 years of age and not a party to this action.
7. Yam an authorized individual with the Carson City Sheriff's Office and certify that the foregoing is true and correct.
Sathil Litea se
IB DZYAK 9685 Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Carson City Sheriff's Office
911 East Musser Street A-19—780568~-C

i

CY Carson City, NV 897gh isa IR ea, —
pen), Phone: 775-887-25 " i ee
— =

ClaistfZ 2#-)

  
  

  

ov
RECEIVED
JUN 27 2019

CLERK OF THE COURT

Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 149 of 193

FILED

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JUN 2 7 208
es
PROOF OF SERVICE Libre heowree
File No. 0016588
DISTRICT COURT CLARK COUNTY Case No. A19795566C
ANTHONY ANDERSON #1082999 , Other: NEVADA DEPT OF CORRECTIONS
SOUTH DESERT CORRECTIONAL CENTER Address: 5500:E SNYDER AVE
P.O. BOX 208 CARSON CITY, NV 89701
INDIAN SPRINGS, NV 9070
Plaintiff: ANDERSON, ANTHONY #1082999 Defendant: STATH OF NEVADA IN BX REL NEVADA. DEPT
Address: Address:
,0 ,0
I, Documents Served:
SUMMONS & COMPLAINT
2. Service Attempts:
Date Time Served
ears 15:99 Address; 5500 SNYDER AVE w
Notes:
Address: QO
Notes:
Address: Oj
Notes:
3. Party Served: NANCY SANDERS Title: AA
4. I served the party uamed in Item 3: TO AUTHORIZED INDIVIDUAL

 

 

5. Remarks:

 

 

 

6. At the time of service I was at least 18. years of ago and not a party to this action.

7. Tam an authorized individual with the Carson City Sheriff's Office and certify that the foregoing is true and correct.

=, eng ’
DZYAK 9685 Date

Carson City Sh#fff's Office ..

Rema tath ‘itn

 
oe te ee

RECEIVED

JUN 27 2019

CLERK OF THE COURT

Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 150 of 193

 

FILED

 

 

.; JUN 2 7 2019
s ee . % e
‘fF PROOF OF SERVICE beta
Court Date: . File No. 0016588

Court: DISTRICT COURT CLARK COUNTY Case No, A19795566C

Initiator: ANTHONY ANDERSON #1082999

Address;  SOUTA DESERT CO! CENTER
#0, BOX 208 &,
INDIAN SPRINGS, NV E9070.

 

Plaintiff: ANDERSON, ANTHONY #1083999 Defendant: STATE OF NEVADA IN EX REL NEVADA. DEPT

Address: Address:
» 0. : +9

 

 

s

s

. Documents Served:
SUMMONS & COMPLAINT __

 

 

 

 

 

 

 

 

 

 

 

Service Attempts:
Date Time Served
14/19 15:00 Address: 5500 B SNYDER AVE Q
Notes: DID NOT ACCEPT, FORMER EMPLOYER
Address: Q
Notes:
Address: . a
Notes:
Party Served: Title:
I served the party named in Item 3: MOVRD - RETURNED NOT SERVED
Remarks:

 

 

 

At the time of service I was at least 18 years of age and not a party to this action.

Tam an authorized individual with the Carson City Sheriff's Office and certify that the foregoing is trus and correct.

alanis
JAKOB DZYAK 96) Date
Carson City Sheriff's Office

911 East Musser Street A~19-~705666-C
Carson City, NV 89701 Prat !Saven

Phone: 775-887-2500

Mhelbt cde ‘Tara

43 +7

ene.
quas
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 151 of 193

ABE Gin Cla:

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 152 of 193

CLAIM Y
The following civil rights have been violated: gous bpd 2 Mrrilo, ae Ut usa!

(Piniobs feat Causzo By Ts j bat =
Quo hub By Ao Tangle Dihuds tahio-4 supuaihe,

 

 

 

Supporting Facts: [Include all facts you consider important. State the facts clearly, in
your own words, and without citing legal authority or argument. Be sure you describe
exactly what each specific d defendant (by name) did to violate your rights].

 
   
 
  
 

 

2020 "Soathona Deut C. Tal.  WUWJas Placzo ont loetfDows

Duo. To The Wile, SPhe.c] Dames a
Cowio —19 Pans OEMic “the Jour | lofauavicus
(slaufec0 Dai hS~ Cov-a\ Planititt Anidxso lag oe
TA F.0-builio oqo anit AB. Uihich. w -
" TREE. Tha Covi runtection [-Lstfe deo Ny es"
Theil Were wiley dd To 50 unpacks Hours00 ‘Al
Uuit 1) Far okt q Howths On lougek wWlide,
auuit Hors Boon \

A 8.0-C.c.. Shel 1

 
  
 
 
  

heage. 1 i = Hots

auuit#3 ati he uh aus UNitar

 

 

 

 

   

bangs - “THeat Del a Lite eo. MoAD a
Aba Dec. ay dog. sL.D0.f-S.0.60,

Lal! No 14. ~unaks “Tiaushéxed

45

 

 

 

 

 

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 153 of 193

Whats atk 4

 

TNT A bwion-4 Fare Zone IJ-©
THis utS Done UNDER The. ‘be OF lar) ithe
eli be FE Thode. TIN
Cowig —I9 prctlve “Fay “tourkayiaktFe0 anacts #6 tH
“the Fist 80) Ttvout. My off. S Conte! Malep_

 

 

 
     
 
 

Lio. live inl “Close ude cEE I iniG, Fiona yosr
re a teed aocel 7, Shas Shoes 2 Test tents

“fuo Social Aes aul
yates Suet as ‘Oba ORSAY aK, figs

o Daltheate DD ifisorecs Hove. “Thloz ase” Taal,

: Coin * 19. Virus = i fiver 12298020

aU aH wie AR OK LOA ON : Unda Ko LAS And Aur FLOW. HO?

 

 

 

 

 

E

   

 

~{) 22h) Teal - ACTYS ‘olD NO) (@) CyUZO TS :

Shoct- noes _ of Bator alo Taste. CowrO Made.

if Alypst TH bsble, Te tu Halo. Aik ath VDOC
AS iaurhowse Ni b ES | Is Altea h, UBiN

 

 

 

  
 

 

 

 

 

Cain ‘Due TO Ane ll al
Exton _N.0.0.C F Te Tange S___

 

 

 

 

ADee | AT LOfO -~Ce)SiW Youstés Nelor-e
ful DE SONI ua Starches with CaliO —19

df,

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 154 of 193

(lain EY

 

 

 

 

 

 

Co, MOEA; wr —fuozsson Sein,

 

 

 

 

 
  

oid-9 | The “feosK DS Hotflecd—

SMe Riiginia! “DA O oICE Cali in

Met) iCal base.

 

 

 

 

 
 
  

re | aT be zk “Tl Di FER omic, te.

 

 

-D.0.c. Placol ‘hug
AllowiuG, _CoviO -19 “ihe

 

“The Builoisly und sper fitedine The Diskuce He

Fee.

 
  

2d Vac.

oTalJzZD Al
tol L Teds

 

OQ to C V9 Ae ENE 5
5@_abot 42 UlecKV duo OAuo !

Asai | ZS. Fil Cui - tg. “Teal
» Cz) torn [8% Va Onley ort
‘1d Shou Of U Dy The “plone.

 

 

 

 

 

oon Anas Coarse hu aleord

ith Ou oli brgate. WalOiHefanco Y Sadtineg LI He

 

. it Ota LijantT me lot
MIL (ptofac al_iw Placz Au “fej lin
DE oosth uv, | he. 7 Tern | (Ave Had

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 155 of 193

( feaiag +tY

 

 

 

TJHen) Auorgsou—Fintella, Had Coulac]— wit
Ces iu be ZILA Me chy, ASKED HER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- lke No “Thos Ox CC10 D pas 9f) (2, eN
Ore cout Oe tt-Ou Parte. lection’ Hicegsou
Us “16 1D. ‘© A, INFERS) Oz (Stan hut
a aw. 16 PD Wald Th a Tle) Thus Oke &O.

 

Orn) BED in) a

 

 

 

 

 

 

 

 

q ” e , 2 ‘ fi ans
-C dL, Harlintls, T\rlouilo x0 ost PRIDE IS

—

CAA IDOE A HA AK Til lo AA Je (Rse0 Td OW LDF AO™ ()
By ste, Séutien, Excubvo. SketE of ALO AC.

 

 

 

 

 

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 156 of 193

o non oa ®§ Oo NY HF

bo NM NM BF Be YP BP BP BP BP BP Ye ee
S BRR REBB ES BBA SK EUR DSH SG

 

 

XAI-cy- 00514 -Apbr EJ y

NGS AND AUTHORITIES
Y DISUNEKED

Mr. Anderson has filed ajett Act ta) petition arguing the heightened and
inexorable danger of death or serious illness from the COVID-19 virus while in prison

   

I. ‘Tatvoduetion o

represents a cruel, unusual, and disproportionate punishment in violation of the

State and Federal Constitutions. Myr. Anderson moves to be released 6 ‘ant -HEvicel eoncidtions

NRS 178.4871(2). Release pending the ultimate determination on the petition is
justified here. The dangers Mr. Anderson faces as a result of being incarcerated
during the pandemic is an exceptional circumstance deserving of special treatment
in the interests of justice. These dangers are imminent as the Nevada Department of
Corrections has reported its first positive tests for inmates at six different facilities,
including the one housing Mr. Anderson. Nationally, the rates of infection inside
prisons have been skyrocketing. It is only inevitable this will happen in Nevada.
There also can be no doubt the issue here presents both a substantial question of law
and fact. Further Mr. Anderson has made a clear case on the merits. Mr. Anderson
was convicted of a non-serious felony, is within three years of his release date, and
has a verified release plan. Because Mr. Anderson is a great candidate for release: 4

~~ this motion should be granted. . \
Il. Legal Analysis .

Under NRS 178.4871(2), a petitioner who has filed a post-conviction petition

may be admitted to bail pending appeal. A court may grant such a request if the
petitioner can show:

(1) the petition was .s filed: in a the proper jurisdiction;

(2) the petition presents a substantial question of law or
fact and does not appear to be barred procedurally;

(3) the petitioner has made out a clear case on the merits;

ee wowed ke A
Sin sp cra cumeanage, “te oS eS

pout Awd Book,

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 157 of 193

2nd

 

 

 

 

  
 
 

 

 

\ F IS COVE KE [8 ais es : nciamsonl el CN 00 §
Cle: < Iu (age , ae :
al. A. S a. 05.22 5 |
. Wt, hauo -Mesg a
5 © 2) adic M199
aA fe ne Hi co ‘ ha| He .
ssifi cutis Ron)

 

Ls

 

voted
Lf. >. ‘A Sa

 

 

D

Te Ap6,- EY

 

Stealth

iuDicen

=

| Piaet

 

iy
Cw y 7 ¢. wv
i | uz coe. Loiltin ay

 

 

Ltell.

 

nat

“One

 

  

 

 

  

WEK jOUG

 

 

Tll- dzss's Fi

   

 

 

 

 

us ) sile, = sis So
u : ion 4) :
eT
Y Srl al) WeEOLRe |

 

 

 

 

 

 

 

 

, c~.

21 *OO61Y -

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 158 of 193

Di al-ev-OO514- KPO EYY

on on on Ff oOo NM

mo NWN NY ND EH SE BO Ee SE BE EP ES le
S’SBSRPSKEHKH SE BRASEHAKRBHE GS

 

 

A-19-19755G6- ¢
. (4) there are exceptional circumstances deserving of special
treatment in the interests of justice.
See Bergna v. State, 120 Nev. 869, 878, 102 P.8d 549, 551-51 (2004) (discussing
availability of release while post-conviction petition is pending).
For the reasons discussed below, Mr. Anderson can meet each element of this
standard.

A. The pandemic clearly presents an exceptional circumstance

The world is currently grappling with a dangerous pandemic without prece-
dent over the past century. The novel coronavirus represents a serious and
existential danger to people who are incarcerated. Prisons are the ideal environment
for an infectious disease to spread. Due to the nature of incarceration, the mitigating
steps the rest of society can take to minimize spread of the disease are simply
unavailable. As a result, the danger of infection to inmates is both heightened and
unpreventable. It is simply inescapable that an outbreak will happen in prisons, no
matter what mitigation steps prison officials may take. Indeed, such an outbreak
may be in its beginning stages right now as the Nevada Department of Corrections
has announced its first confirmed cases in six separate facilities. It’s especially likely
to cause substantial harm or death to people with the same risk factors as Mr.
Anderson. Nationally, the number of cases in prisons is increasing exponentially.
The virus therefore poses an overwhelming threat to Mr. Anderson, and this threat
is an extraordinary circumstance supporting pre-decision release.

1, The novel coronavirus is causing worldwide havoc.

The novel coronavirus (named SARS-CoV-2) first caught attention in late
December 2019 and has quickly grown into one of the most serious crises to affect the
safety and security of the entire world since perhaps World War JI. The first outbreak.
occurred in Wuhan, China; the Chinese government confirmed dozens of cases on
December 81. See Derrick Bryson Taylor, “A Timeline of the Coronavirus Pandemic,”

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 159 of 193

oon oma kf © WH

wm wpisyps YM YM NW YD BF BF RP BP BP Be et Be fe
aan PF OUelUmNDlUumPlLlUCOUlUCUCOUlUMUC NOOO UL RlUULUNLUh CUO

 

 

L’'RI=CW ~ 0d514- APOE TY

te {FA ~14 6546-C

The New York Times (Apr. 7, 2020), available athttps:/nyti.ms/2wNznJd7 (ast visited
May 26, 2020) (hereinafter “Timeline”), China reported its first known death from
the virus (the illness it causes is called “COVID-19”) on January 11. Jd. Within the
next couple weeks, the virus spread to other parts of East and Southeast Asia, and
then on from there, including to Washington State. Jd. The Chinese government
locked down Wuhan on January 23; the World Health Organization declared a global
health emergency soon after} and the Trump administration responded by barring
certain travel from China. Jd.

Concerns continued to mount from there. Within a month after China reported
its first death, the number of confirmed cases had skyrocketed to 44,653. See
Timeline, supra. Substantial outbreaks developed in mid-February in France, South

 

Korea, and Iran. Jd. The Lombardy region in Italy became a major cluster, and the
local government closed schools and events in late February. Jd. By the end of
February, the United States recorded its first domestic death from COVID-19. Id.
The Trump administration banned travel from Europe and declared a national
emergency; the European Union and its associated countries imposed similar steps
over the coming weeks; and the world is now scrambling to contain the impact. Jd.
The novel coronavirus causes initial symptoms somewhat like seasonal
influenza’s, but with a higher risk of negative outcomes. Like the flu, people who
contract COVID-19 often suffer fever, cough, and/or shortness of breath. See
“Symptoms,” U.S. Centers for Disease Control and Prevention, available at
https‘//bit.ly/88U4pey (last visited May 26, 2020). But unlike the flu, serious illness
can develop in about 16 percent of all cases. See “Situation Summary,” U.S. Centers
for Disease Control and Prevention, available at https‘//bit.ly/2X60slJ (last visited

|. May 26, 2020). In severe cases, the disease can cause pneumonia, which is a

dangerous lung infection. See James Gallagher, “Coronavirus: What it does to the
body,” BBC News (Mar. 14, 2020), available at https‘//bbc.in/2UL8wFG (last visited

f
|

[4

 
ood on ® wo MW HY

Sw NW BP HP HP eM BP Be HP er Fe Ee
SSRE ERR SES FETE KRBRE ERE SE

Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 160 of 193
QAl-wl-oosld- Aph-esy
-h- 14-1 BGG C.

May 26, 2020). As the pneumonia worsens, the condition can develop into acute
respiratory distress syndrome (“ARDS”), which is life-threatening and requires |
ventilators to manage. Jd. The virus can also cause septic shock and serious damage |
to other organs. Jd. |

The disease is a public health crisis on an unparalleled scale for many reasons,
including because it’s so much more deadly and virulent than seasonal flu. Seasonal
flu has an average death rate of 0.1 percent; estimates for the novel coronavirus’s
death rate range much higher, from between 1 percent and 3.4 percent. See Denise

| Grady, “How Does the Coronavirus Compare With the Flu?,” The New York Times
(Mar. 27, 2020), available at https‘/Mnyti.ms/2WRsRvz (last visited May 26, 2020).
Meanwhile, someone who contracts seasonal flu is likely to infect only another 1.3
people; someone who contracts coronavirus is likely to infect a much more significant
total of 2.2 people. Jd Thus, the novel coronavirus is more serious than the typical
flu because it’s more likely to cause death and more likely to spread to more people.
Notably, the incubation period for the virus can be up to two weeks—that is, someone
can be infected for up to two weeks without noticing any symptoms—and some people
can be asymptomatic for the entire duration of the infection. See, Graham Lawton,
“You could be spreading the coronavirus without realizing you've got it,” New
Scientist (Mar. 24, 2020), available at https‘//bitly/2QVeToy (last visited May 26,
2020). People who haven’t yet suffered symptoms or who won’t end up suffering any
symptoms might still be contagious and can still spread the virus without realizing
it. Id.

Given these threats, governments across the world took unprecedent steps to
combat the virus. Here in Nevada, Governor Sisolak ordered the closure of non-
essential businesses (including casinos) for nearly two months to avoid the possibility
of community spread. See Megan Messerly et al., “Sisolak orders statewide closure,”

Nevada Independent (Mar. 17, 2020), available at httpsifbitly/SdgeTJt (last visited

 

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 161 of 193

LQ

oan oom ke wo NM Fe

bo bo bo Pe od
SBBRPSBRBSEEHRE ROH E S

 

 

|-QV-00 5 id- APG EJy

4-19-19 5b6l~ 6

May 26, 2020); Riley Snyder, “Sisolak extends COVID-19 shutdown until end of April,

.| urges residents to shelter-in-place,” Nevada Independent (Apr. 1, 2020), available at

https‘//bit.ly/2xWmOeS (last visited May 26, 2020). Almost every state government
instituted similar lockdowns. See Sarah Mervosh et al, “See Which States and Cities

| Have Told Residents to Stay at Home,” The New York Times (Apr. 20, 2020),

available at https://nyti.ms/2XheRwvn (last visited May 26, 2020).

Courts realized the seriousness of the situation, too. For example, this Court
and the other courts in this state took extraordinary measures to limit the spread of
the disease in the courthouse. See, ¢g., In re COVID-19 Emergency Cancellation of
Oral Argument and Public Hearing (Nev. Sup. Ct), available at
https‘//bit.ly/3bbW744 (last visited May 26, 2020); Administrative Orders 2020-01
through 2020-13 (Nev. 8th Jud. Dist. Ct.), available at https‘i/bit-ly/397CPeT (last
visited May 26, 2020). The U.S. Court of Appeals for the Ninth Circuit canceled, or
heard remotely, oral arguments on a case-by-case basis through August. See COVID-
19 Notice (9th Cir.), available at https‘//bitly/2wol5NJ (last visited Apr. 20, 2020).
The U.S. Supreme Court has switched over to telephonic arguments. Press Release |
(U.S. Sup. Ct.) (Apr. 18, 2020), available athttps'//bit ly/3cz¥ 237 (last visited Apr. 20,
2020). |

Despite the mitigating measures, the exponential growth of the virus around
the world and the ensuing death rates, in particular in the United States, have
confirmed both the high rates of transmission, the high death rates, and the serious
health risks the virus poses. As of June 25, 2020, the United States has the highest
number of confirmed cases of COVID-19 in the world at over 2.4 million and also the
highest number of deaths from the virus|at over 120,000, The number of deaths has
kept pace with the federal government’s grim projections of between 100,000 and
240,000 American deaths even with appropriate social distancing measures. Cara
Buckley et al, “White House Projects Grim Toll from Coronavirus,” The New York

 

6

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 162 of 193
1: 81- CY-O0614 - APE, -

S 514 -APG, - & Jy

th IF~196566~C.

Times (Mar. 31, 2020), available at https:/nyti.ms/2xIdNWG (last visited May 26,
2020).

Although the initial spike may have passed, the fear has always been that
there would potentially be a new upturn in infections as the country reopens. See
Dale Smith, “A Second Wave of Coronavirus: When It Could Come, How Long It Could
Last and More,” enet.com (May 81, 2020), available at https://enet.co/805T7nG (last
visited June 3, 2020). That is now a reality. The United States saw one of its largest
number of confirmed daily cases on June 23, 2020. See “The U.S. just recorded its

oOo on oa fF &© NH HF

third-highest total of new cases, as hospitalizations rise in some states,” The New
York Times (June 24, 2020), available at https/nyti.ms/2Nsobqc (last visited June
24, 2020). This increase is being seen in Nevada. Sarah Almukhtar et al, “Nevada
Coronavirus Map and Case Count,” The New York Times (June 24, 2020), available
at https-/myti.ms/2ZBroLk (last visited June 24, 2020). And the continuing concern

Ke Be Be Se fe
& Cc WO fF GG

is that it will likely get even worse as the state’s economy is dependent upon tourism.

 

a
oa

As people travel here from all over the country, especially neighboring hot spots like
Arizona, California, and Utah, the risk of spread in Nevada could drastically increase.

Ee or
1 8

In sum, the pandemic is an unprecedented crisis that has required

He
fo)

unprecedented responses from all our branches of government.
2. The prison population is especially likely to get infected.
_ While the entire country is at risk, inmates in jails and prisons are particularly

No bw Ff
- © ©

vulnerable to contracting the disease. The very nature of incarceration as communal

bp
bs

space makes prisons “festering petri dishes” for coronavirus. See Jake Harper,
“Crowded Prisons are Festering ‘Petri Dishes’ for Coronavirus, Observers Warn,”
NPR (May 01, 2020), available at htips‘//bit.ly/2yzQ8sc (last visited May 26, 2020);
see also Ernesto Londono et al, “As Coronavirus Strikes Prisons, Hundreds of’
Thousands Are Released,” The New York Times (April 26, 2020) (stating prisons

so bw NW NWN WNW
Io oO -& &

 

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 163 of 193

A

co oN Oo oa eR wo DY

bo do pw NM BE HY eH EH we BP eB BP HP
SBpRPRP SREB SE FSF &SF@&ASBaRDNMeH OO

!

ve

Qi- ev-d0614+ APG BY |
A-4~95566-0

across the world have become powerful breeding grounds for the coronavirus),
available at https‘//nyti.ms/2XtsLJ9 (last visited May 26, 2020).

The mitigation measures society has used to limit the spread simply are
inapplicable to the prison setting. Among other things, people in the community can
combat spread by staying isolated at home whenever possible; practicing social
distancing (i.e., staying six feet apart from others) and wearing gloves or masks in
public; sanitizing theix surroundings; and washing their hands or using hand
sanitizer frequently. Inmates don’t have the same luxuries; they can’t stay in their
own homes, they can’t avoid interacting with officers or other inmates at their
pleasure, they can’t sanitize their living spaces, they can’t wash their hands at will.
See, e.g., Timothy Williams et al., “Jails Are Petri Dishes’: Inmates Freed as the
Virus Spreads Behind Bars,” The New York Times (Mar. 30, 2020), available at
https‘/nyti.ms/2UrZ8b0 (last visited Apr. 20, 2020). Inmates unavoidably live in
cramped, unsanitary conditions. The main weapons our society has to combat the
virus, social distancing and sanitizing, is impossible to implement in prison.

Further, there is a great deal of stress on inmates in prison. There is poor
nutrition and a lack of quality sleep. Their access to medical facilities is inadequate.
Prison medical capability is insufficient to address an outbreak and it takes a vast
amount of resources to send prisoners out to be treated. Inmates are medically 10
years older than someone outside prison. Inmates disproportionately suffer from
chronic illness and other health conditions that exacerbate the impact of COVID-19.
German Lopez, “Why U.S. Jails and Prisons Became Coronavirus Epicenters,”
Vox.com (April 22, 2020), available at https://bit.ly/2ZBlDgl (last visited May 26,
2020); see also COVID-19 in Correctional and Detention Facilities — United States,
February — April 2020, Centers for Disbase Control and Prevention (May 6, 2020)
(listing difficulties of controlling} spread in prisons), available at

 

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 164 of 193

x

oman fo ao fF S&S NW FB

Ss ws we SS WY BS BP YP BP BF BH BP EF BS Ee
SRPRPESBSRBE SF EKSHRGBaoREHBE SE

 

'Al-Cv- cosid-ApG- BJ 4
4-19-195566~C

https*/Mbit.ly/3d141YN (ast visited May 25, 2020). These factors significantly
increase the danger of more serious complications froni the virus.

Thus, as the New York Times has reported, “Defense lawyers, elected officials,
health experts and even some prosecutors have warned that efforts to release inmates
and to contain the spread of the disease are moving too slowly in the face of [thel
contagion.” Jd.

In a declaration attached to the petition, Dr. Karen Gedney, who was a senior
physician with the Nevada Department of Corrections, echoes these concerns. See
Exhibit 1, [ 2. She states, “Prisons are more susceptible to the spread of the highly
contagious novel COVID-19. Due to the nature of incarceration, the steps the rest of
society can take to slow the spread of the disease are simply not possible in prisons.”
Id, | 8. She explains, most importantly, social distancing is not possible. Id, § 9.
She adds hand washing cannot be done at the level necessary to adequately fight the
spread; hand sanitizing will likely be limited; and sanitation will be inadequate. Id,
| §J 10-11. The danger is also higher for prisoners due to the physical condition of the
inmates. She explains, “COVID-19 affects older populations most severely.
Incarcerated men and women are 10 years older than their chronological age because
of their lifestyle choices. The inmate population overall has more heart and lung
problems,” which is another population vulnerable to the disease. Jd, { 12. She adds,
“Stress, poor nutrition, and lack of quality sleep are common in prison and they all
affect the inmates’ ability to fight the virus.” Jad., [ 18.

Dr. Gedney states, even more troubling, “NDOC does not have the resources
necessary if there is an outbreak.” Jd., { 14. There is a limited number of medical
beds in each prison. Jd. There is only one regional medical facility and it only has 60
beds. Jd. No institution has the ability to take care of an inmate who needs a

'! ventilator or IcU care.” Jd. The facilities also would not have the resources to assist

 

 
[
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 165 of 193

wo Ww NY wD WH DY NY HP BSB KBP BP PP FP EF FY KK &
NV BRee ve ew FC HF HOA BaAROO DWE GC

oC wmeNa ake © NH EF

Ri QI- M006 -APQ-E
A-19-9556lo-C

multiple inmates who would need outside medical care as an outside trip to a hospital
requires two custody officers in attendance: Jd.

Dr. Gedney concludes, “The only real way to mitigate the spread of the disease
within the prison to inmates and staff alike is to decrease the number of incarcerated
individuals.” Jd., J 16.

Beyond Dr. Gedney, public health experts have voiced substantial concerns
about the prison population’s susceptibility to infection. For example, in a letter to
President Trump regarding federal inmates, dozens of health experts explain prisons
“contain high concentrations of people in close proximity and are breeding grounds
for the uncontrolled transmission of SARS-CoV-2.” Letter from Sandro Galea, MD,
DrPH, et al., to President Trump (Mar. 27, 2020), available at https://bit.ly/39uc7x5
(last visited Apr. 20, 2020). Thus, prisons “present significant health risks to the
people housed in them,” as well as prison staff. Jd. Prisoners are often “housed cheek-

| by-jowl, in tightly-packed and poorly-ventilated dormitories; they share toilets,
showers, and sinks; they wash their bedsheets and clothes infrequently; and often
lack access to basic personal hygiene items.” Jd. The institutions “lack the ability to
separate sick people from well people and to quarantine those who have been
exposed.” Jd, Thus, the experts urge the President to help combat the pandemic by
reducing the total federal prison population. See also, e.g., “Preparedness, Prevention
and Control of COVID-19 in Prisons and Other Places of Detention: Interim
Guidance,” World Health Organization (Mar. 20, 2020), available at
hitps'//bit ly/SbAqlsf (ast visited Apr. 20, 2020).

Given these concerns, litigation has ensued across the country about the
possible effects of the pandemic on the prison population; in connection with that
litigation, doctors have repeatedly stressed the likelihood that the disease will spread
rapidly throughout prison facilities. See, e.g., Valentine et al v. Collier et al, Case
No. 4:20-ev-01116 (S.D. Tex.), ECF Nos.i12 through 14; United States v. Toro, Case

10

 

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 166 of 193

oo onan a fF OO N HF

bo ee =
SRBRBRPBBRS SE REHRSERBRBEHE SE

 

R'BI- Cv- OOS -APG-CJ
4-19-915S66 -C

No. 1:19-cr-00256-NONE-SKO-8 (E.D. Cal.), ECF No. 145 at 29-65 (collecting various
declarations). Similarly, the American Civil Liberties Union of Nevada has written
a letter to state government officials discussing the problem; as they explain, “People
in prisons and jails are highly susceptible to outbreaks of contagious illness” because
“[t]hey are housed in close quarters and are often in poor health.” Letter from ACLU
of Nevada to Steve Sisolak et al. (Mar. 26, 2020), available athttps‘//bit.ly/2WWW886
(last visited Apr. 20, 2020). Some of that litigation has already been successful,
including here in Nevada. See, e.g., Ricardo Torres-Cortez, “Henderson immigration
detainee, at high risk of coronavirus, is released,” Las Vegas Sun (Apr. 2, 2020),
available at https://bit.ly/3dT6yvy (ast visited Apr. 20, 2020); Rose v. Baker et al,
Case No. 17-15009 (9th Cir.), ECF No. 62 (order granting release pending the State’s
petition for a writ of certiorari to the U.S. Supreme Court),
Courts across the country resoundingly agree: inmates face a heightened risk
of contracting the virus compared with the general public. See, e.g., United States v.
| Raia, 954 F.8d 594, 596 (8d Cir. 2020) (stating the virus “poses unique risks in
population-dense prison facilities”).1

 

1 See also, e.g., Gomes v. U.S. Dep’t of Homeland Sec., Acting Sec’y, Case No.
20-CV-458-LM, 2020 WL 2514541, at *4 (D.N.H. May 14, 2020) (stating “[plrisons
and detention centers are particularly susceptible to the introduction and spread of
the virus,” and collecting cases); Mays v. Dari, Case No. 20 C 2134, 2020 WL 1987007,
at *28 (N.D. Dll. Apr. 27, 2020) Plaintiffs are reasonably likely to succeed on their
contention that grow housing or double celling of detained persons is objectively
unreasonable given the immediate azid significant risk to their life and health from
transmission of coronavirus.”); Basank v. Decker, Case No, 20 CIV. 2618 (AT), 2020
WL 1958847, at *5 (S.D.N.Y. Apr. 23, 2020) (stating “[t]he riature of detention
facilities makes exposure dnd spread of the virus partic arly harmful’ and collecting
cases); Cristian A.B. v..Decker, Case No. CV 20-3600, 2020 WL 2092616, at *2 (D.N.J.
Apr. 12, 2020} (“{Alvoiding exposure to COVID-19 is impossible for most detainees
and inmates.”); Coreas v. Bounds, Case No. CV TDC-20-0780, 2020 WL 1663133, at
*2 (D. Md. Apr. 8, 2020) (Prisons, jails, and detention centers are especially
vulnerable to outbreaks of GOVID-19., preliminary injunction granted, 2020 WL
2292747 (D. Md. May 7, 2020); Jones v. Wolf Case No. 20-CV-361, 2020 WL 1648857,
at *8 (W.D.N-Y. Apr. 2, 2020) (“The petitioners also have shown that they face a
heightened risk of contracting COVID-19.”); United States v. Rodriguez, Case No.

11

 

 
|
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 167 of 193

© MON aa fF FO NS KF

np i] nN Dw MP KF eH BS BP FP BP e He fe
SRRBRSBE SF FB BFA SBaR BREF SC

 

 

B:91- CN - DOBI> APB Ey 14
te 19-19 §566-C

The novel coronavirus has infiltrated the prison population, and outbreaks are
likely to get much worse over time. The Federal Bureau of Prisons reported the first
death of an inmate due to COVID-19 back in March. See Walter Pavlo, “COVID-19
Takes Life of Federal Inmate in Louisiana,” Forbes (Mar. 29, 2020), available at
https‘//bit.ly/2yDXwlQ (last visited Apr. 20, 2020). Hundreds of inmates and jail staff
members in New York City have contracted the disease. See David Brand, “At least
167 NYC inmates, 114 jail staffers now have COVID-19,” Queens Daily Eagle (Mar.
80, 2020), available at htips://bit-ly/39PeVoE (last visited Apr. 20, 2020). Overall, the
Marshall Project reports that, as of June! 18, 2020, the number of people in prison
who have tested positive stands at 46,249 and there have been 521 inmate deaths.
“A State-by-State Look at Coronavirus in Prisons,” The Marshall Project (June 18,
2020), available at https‘//bit ly/8diaidJ (ast visited June 24, 2020).

Some prison systems—federal and state—have already been releasing inmates
early to mitigate the threat. See, eg., Paige St. John, “California to release 3,500
inmates early as coronavirus spreads inside prisons,” Los Angeles Times (Mar. 31,
2020), available at https‘/flat.ms/2R6qpNX (last visited Apr. 20, 2020). Concerns
abound in other jurisdictions. See, e.g., Douglas Berman, “Reviewing more headlines
from more states about coronavirus cases among prisoners and prison staff,”
Sentencing Law and Policy (Apr. 6, 2020), available at https‘//bit.ly/34eCcid (last
visited Apr. 20, 2020).

Prisons in Nevada have taken some steps to mitigate the danger, but the
nature of incarceration makes it practically impossible for official to stop the spread.

 

2:03-CR-00271-AB-1, 2020 WL 1627331, at *8 (B.D. Pa. Apr. 1, 2020) (“Prisons are
ill-equipped to prevent the spread of COVID-19.”); United States v. Barkman, Case
No. 3:19-CR-0052-RCJ-WGC, 2020 WL 1811343, at *2 (D. Nev. Mar. 17, 2020) (“While
measures are being taken by facilities all over the world, no facility is prepared.”);
Foster v. Comm'r of Correction, 484 Mass. 698, _ N.E.3d _, at *18 (2020) (stating
“there can be no real dispute that the increased risk of contracting COVID-19 in
prisons, where physical distancing may be infeasible to maintain, has been
recognized by the CDC and by courts across the country,” and collecting cases).

| 12

|

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 168 of 193

woroaonenankti Pr © NW FH

Sw we NS ND NY YF SF BF Be Be et Be eS Se Re

 

 

B:2 |-N-DOGIE- APE, - es y
f-)4-195566-C

While prisons have modified their policies somewhat—for example, by eliminating
visits (see, e.g., Ricardo Torres-Cortez, “Coronavirus precaution: Visitations at
Nevada prison facilities halted,” Las Vegas Sun (Mar. 7, 2020), available at
https‘//bit.ly/2QTA8ak (last visited Apr. 8, 2020); see also Rose v. Baker ot al, Case
No. 17-15009 (9th Cir.), ECF No. 60 (attaching memorandum from Charles Daniels,
director of the Nevada Department of Corrections))—it’s only a matter of time before
an outbreak occurs. Even assuming prisons follow mitigation protocols to the letter
(which is likely a generous assumption), there’s no way the protocols will reduce the
risk enough to make the pandemic unextraordinary and a grave and heightened
threat to inmates. See, e.g., Prieto Refunjol v. Adducci, Case No. 2:20-CV-2099, 2020
WL 2487119, at *18 (S.D. Ohio May 14, 2020) (“While the virus’s infectious spread
may be mitigated by the prophylactic measures that [the jail] has taken, Respondents’
evidence does not engender confidence that [the jail] remains safe for high-risk
detainees.”), reconsideration denied, 2020 WL 3026236 (S.D. Ohio June 5, 2020).?
Indeed, the initial outbreak may be beginning as the Nevada Department of
Corrections reported its first positive test result for an inmate at High Desert State
Prison on May 22. Jeff Mosier, “Nevada Prisons to Start Widespread Coronavirus
Testing,” Las Vegas Review-Journal (May 26, 2020) (“Prison Testing”), available at

 

2 See also, e.g., Ruderman v. Kolitwenzew, Case No. 20-CV-2082, 2020 WL
2449758, at *12 (C.D. Ill. May 12, 2020) (“However, as other courts have found, the
‘DC’s guidelines, while important, are not dispositive standing alone.”); Bent v. Barr,
Case No. 19-CV-06123-DMR, 2020 WL 1812860, at *6 (N.D. Cal. Apr. 9, 2020}
“(Elven assuming that Respondents accurately describe [the detention center's
current practices, these practices are inadequate to ensure the ‘safety and general
wellbeing’ of [the] detamees during the COVID-19 pandemic.”); Hafzel L.O. v.
Tsoukaris, Case No. CV 20-3481 (JMYV), 2020 WL 1808843, at *8 (D.N.d. Apr. 9, 2020)
(“[Thhere are certain realities that neither [the prison] or ICE can overcome.”); Malam
vy. Adducci, Case No. 20-10829, 2020 WL 1672662, at *8 (E.D. Mich. Apr. 5, 2020), as
amended (Apr. 6, 2020) (“Though the CDC has recommended public health guidance
for detention facilities, and though the [prison] has indeed implemented measures
designed to prevent spread of the disease, these measures are inadequate to
sufficiently decrease the substantial likelihood that Petitioner will contract COVID-
9.”). :

18

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 169 of 193

o© on @ oO B® © HY KF

wm op b bw SEB BP Be He BY ee Se
NRBBRPSBE SE GZHREEaGQGREKREAS

 

 

BQ I- OM 00 5i]-APG-eyy
A-19-19 6566 -C

https‘//bit.ly/2MO0K8Im (last visited May 26, 2020). The number for all inmates was
up to 18 on July 16, 2020. “Facilities with Reported COVID_19 Cases,” Nevada Dep’t
of Health and Human Services, available at https://bit ly/3cBC6o2 (last visited July
16, 2020) (sort by facility type “Correctional”). The number for High Desert has now
reached 12. There have also been positive results for inmates at Ely State Prison,
Northern Nevada Correctional Center, Southern Desert Correctional Center,
Tonopah Conservation Camp, and Lovelock Correctional Center. Jd. This is now in
addition to 49 prison staff members at various facilities testing positive. Jd. There
may be other staff members or inmates who have the disease but haven’t received a
positive result yet, and thus a serious outbreak might be right around the corner. In
fact, the number of infected is probably significantly higher as the Department of
Corrections has acknowledged that, until recently, it has only tested a small number
of inmates. Katelyn Newberg, “Low number of coronavirus tests in Nevada prisons
questioned,” Las Vegas Review-Journal (May 14, 2020), available at
https://bit ly/2LZueBQ (last visited May 26, 2020).?

This is critical here. Even if there isn’t an outbreak yet, and even if the prison
is trying to stop infected or symptomatic staff members from entering the facility, a
staff member could still have the disease, be asymptomatic (or pre-symptomatic), but
still be contagious; if that person enters the prison, they may unwittingly spread the
virus. Due to the nature of incarceration, that is a near certainty.

In fact, the current conditions around the country show how quickly the
situation is deteriorating within the prison population. Timothy Williams, Libby
Seline and Rebecca Griesbach, “Coronavirus Cases Rise Sharply in Prisons Even as
They Plateau Nationwide,” N.Y. Times Gune 16, 2020), available at

 

3 On May 26, 2020, the Department of Corrections announced it would begin
widespread testing in prisons. See Prison Testing. This will hopefully provide insight
into the extent of any possible outbreak in the Nevada prison system. As of June 25,
2020, there has been no public statement about the results of any further testing.

14

 
Co mn nt An Fe wD WD He

DOO tt

 

 

Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 170 of 193

|Q:al- en- 00614 ~ Ap& “ES

M-19-148566-¢

https://nyti.ms/2BgRr0g (last viewed June 19, 2020). The cases of coronavirus in

| prisons have soared in recent weeks, Jd. The number of prison inmates with

confirmed cases has doubled during the past month and the number of deaths has
also risen by 73 percent since mid-May. Jd. “Public officials have long warned that
the nation’s correctional facilities would most likely become vectors in the pandemic
because they are often overcrowded, unsanitary places where social distancing is
impractical, bathrooms and day rooms are shared by hundreds of inmates, and access
to cleaning supplies is tightly controlled.” Jd.

Thus, given the exponential growth of infections throughout the world,
throughout the country, throughout Nevada, and now throughout the prison
population—it's highly likely Nevada prisons will begin suffering major outbreaks in
the all-too-near future. It is clear the pandemic and its risk to Mr. Anderson presents
a special circumstance.

This is particularly true for Mr. Anderson. Mr. Anderson was diagnosed with
Kimura Disease (KD), an immune system disorder, in 2013, SDCC has treated Mr.
Anderson’s KD with prednisone for the past three years. This treatment puts him at
a higher risk if he is infected with COVID-19. See “Individuals taking class of steroid
medications at high risk for COVID-19,” Endocrine Society, available at
https‘//www.endocrine.org/news-and-advocacy/news-room/2020/individuals-taking-
class-of-steroid-medications-at-high-risk-for-covid (last visited July 7, 2020).
Individuals taking corticosteroids “may be more susceptible to COVID-19 as a result
of the medication suppressing the immune system. They may also experience more
severe disease once infected because these medications suppress their own steroid
response to infection.” Jd.

Additionally, Mr. Anderson could be at higher risk because he is borderline
diabetic. The illness is more severe for individuals with diabetes. Id. He is borderline

15

 
|
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 171 of 193

‘ i DMD FP BE Bo eB BP Be Be Pe
SSRRFSBBRBSESEHRBERRERE SE

oOo aN eae a F DO NY

 

 

BQ l- en ~0o gid ApS ely
| A- 19- 196566 -C.

oe

diabetic due to his obesity, which also increases his risk of severe illness from COVID-
19. See “People of Any Age with Underlying Medical Conditions,” U.S. Centers for
Disease Control and Prevention, available at https‘//www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-with-medical-

conditions.html?CDC_AA, refVal=https%3A%2F%2Fwww.edc.gov%2F coronavirus%
2F2019-ncov%2Fneed-extra-precautions%2F groups-at-higher-risk.html#obesity
(last visited July 7, 2020). Finally, Mr. Anderson is African American, and the CDC
recognizes that “[Ilong-standing systemic health and social inequities have put some
members of racial and ethnic minority groups at increased risk of getting COVID-19
or experiencing severe illness, regardless of age.” See“COVID-19 in Racial and Ethnic
Minority Groups,” U.S. Centers for Disease Control and Prevention, available at
https‘//www.cdc. gov/coronavirus/2019-ncov/need-extra-precautions/racial-ethnic

| minorities.html (last visited July 7, 2020). Based on Mr. Anderson’s medical issues,

he has an increased risk of developing a severe illness.
B. Substantial question of law with a clear case on the merits

The issue in the petition is obviously substantial. The novel question in the
petition is whether the heightened and inexorable danger of death or serious UJness
from the COVID-19 virus while in prison. represents a cruel, unusual and
disproportionate punishment in violation of the State and Federal Constitutions. As
shown above, the pandemic is an extraordinary circumstance creating new challenges
for our society to address. One of those is the inevitable outbreak of the virus in
prisons, where the danger of spread is heightened due to the nature of incarceration.
The danger represents an additional punishment, raising serious constitutional
questions.

Mr. Anderson has a clear case on the merits of this issue. The Eighth
Amendment provides: “Excessive bail shall not be required, nor excessive fines |
imposed, nor cruel and unusual punishments inflicted.” Under this provision, a

|
16

 
oo nr rn an F&F WwW DS F&F

wo NM FF S&S fF fF Be SY BP eS RY et
SRBRRPRSBEB BERBER OH ESE

 

 

Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 172 of 193

QiQl-ev- 00514 -APG,- Sy
A-19-196544-C

“sanction imposed cannot be go totally without penological justification that it results
in the gratuitous infliction of suffering.” Gregg v. Georgia, 428 U.S. 153, 182-88
(1976). Therefore, once a judge or a jury has determined the appropriate punishment
for a crime, additional punishment for the same crime would violate the Eighth
Amendment, Cf Foster v. Florida, 587 U.S. 990, 993 (2002) (Breyer, J., dissenting
from denial of certiorari) (discussing Eighth Amendment problem presented by
inmate suffering “more than a generation spent in death row’s twilight” in addition
to death sentence); Lackey v. Texas, 514 U.S. 1045 (1995) (Stevens, J., memorandum
respecting denial of certiorari). The Nevada Constitution also prohibits “cruel or
unusual” punishment. See Nev. Const. art. 1, § 6. By its very terms, the state
constitutional protection, written in the conjunctive, would appear to be broader than

| its federal counterpart.

A sentence also violates the Highth Amendment if it is grossly disproportionate
to the crime. Harmelin v. Michigan, 501 U.S. 957, 1001 (1991); Solem v. Helm, 468
U.S. 277, 296-97 (1988).

Mr. Anderson is already serving the sentence that has been deemed
appropriate and constitutional. It is the sentence imposed by the judge and reflected
in the judgment. However, because of the current global pandemic, he is facing
additional, unjustified punishment, namely the threat of death or serious ilmess and
the extreme anguish of having the inability to prevent contracting the virus. Mr.

Anderson was not convicted of\a crime for which death or serious illness is a

|| justifiable punishment,

Inmates face the ever-present risk and attendant fear that they will be exposed
to and contract the virus, Their risk is greater than that of the general public. There
is an additional risk and fear for an individual like Mr. Anderson who is particularly
vulnerable to the virus due to his health condition. The prison environment creates

an existential and ongoing threat to inmates for which there are insufficient

17

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 173 of 193

oo wonana oa fF Oo NW we

mo wD NW WD Be eB eB Be Be BP et et oe oe
SSBRRSRBEK SF EBSA ERBEBSRHE SE

 

 

ggi-ew-o0slt- AP& - EJ t
A-19-95566-C

mitigation measures to prevent spread. The result of contagion and serious illness is
unconscionable for an inmate such as Mr. Anderson who is approaching his release
date and was not convicted of one of the more serious felonies. See NRS 207.012(2)
(Mr. Anderson’s conviction is not listed among serious felonies for which habitual
treatment is non-discretionary). The virus will interfere with his legitimate
expectation that he will complete his term of incarceration and be released. The
situation here is unprecedented and exceptional.

These circumstances constitute a separate and disproportionate punishment
from the originally imposed incarceration. The Supreme Court has recognized that a
prisoner can face punishment beyond an imposed sentence due circumstances of the
incarceration. See In re Medley, 184 U.S. 160, 171 (1890) (recognizing time spent in
solitary confinement awaiting execution as “an additional punishment of the most
important and painful character”); cf Davis v. Ayala, 135 8. Ct. 2187, 2209 (2015)
(Kennedy, J., concurring) (discussing years in solitary confinement as an “added
punishment”).

First, Mr. Anderson faces an added punishment because prisoners are
confronted with an unprecedented health risk that could result in severe
consequences, including death. Mr. Anderson was not sentenced to death. Such a
sentence would not be justified and clearly would be disproportionate. See, e.g.,
Enmund vy, Fla., 458 U.S. 782, 797 (1982). The second factor of the punishment is the
fear attendant with the high risk to Mr. Anderson’s health, which is amplified by his
lack of control and inability to protect himself from the virus. He faces extreme
uncertainty as to his fate. Cf In re Medley, 134 U.8. 160, 172 (1890) “[When a
prisoner sentenced by a court to death is confined in the penitentiary awaiting the
execution of the sentence, one of the most horrible feelings to which he can be
subjected during that time is the uncertainty during the whole of it.”); Glossip v.
Gross, 185 S, Ct. 2726, 2765 (2015) (Breyer, J., dissenting) (“The dehumanizing effect

“18

 
co an oOo ao fF Oo NY FS

Ss NW NS DO BP HY YFP BP BP BF FBP BF HF
SRPRRSBBEB SE EH BAaAEEEHBEA SE

 

 

Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 174 of 193

Q:Q1- A) -02 BI APG - ey¥
A-19-1955¢6-C

of solitary confinement is aggravated by uncertainty as to whether a death sentence
will in fact be carried out.”).
There can be no penological justification for this additional punishment. The

.| judge who sentenced him already weighed the appropriate sentence that was justified |

by the crimes. Mr. Anderson has done nothing to allow the additional punishment
they now face. Incarceration under these circumstances results in excessive and
disproportionate punishment. |

Continued incarceration of Mr. Anderson given the risk to his health and life, |
beyond prison officials’ ability to prevent, and the mental anguish that results “is
nothing more than the purposeless and needless imposition of pain and suffering and
hence an unconstitutional punishment.” Atkins vy. Virginia, 536 U.S. 304, 319 (2002)
(internal quotation marks and citation omitted). It therefore violates the Eighth
Amendment,

This claim is appropriately brought in a habeas petition. The situation here is
exceptional. The COVID-19 pandemic is a new punishment to incarcerated
individuals. The virus is an existential threat in prison beyond prison officials’ ability
to stop. The prison environment, on its own, no matter what mitigating steps prison
officials may take, is creating the new punishment. It is the nature and fact of
incarceration that is creating the new punishment. Thus, the issue here is not about
prison officials’ failure to protect an inmate from a harm. In this regard it is
distinguishable from those cases that bars prison administration issues from
litigation in habeas petitions. Sée, e.g., Bowen v. Warden, 100 Nev.489, 490, 686 P.2d
250, 250 (1984) (holding that challenges to conditions of confinement cannot be raised
in a habeas corpus petition). To the contrary, the ongoing danger from the virus goes
straight to the question of the legality of continuing confinement in the face of that
threat. Cf Director, Nev. Dep't of Prisons y. Arndt, 98 Nev. 84, 86, 640 P.2d 1818,
1819 (1982) (observing that this court has “consistently held that use of the

19

 
|

Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 175 of 193

-o on’ oa ®»_ @ NW HF

bo rp wb ee Se eS ee ms ke
SBRBREPESBRSEEHRSBSEaEURSBERE SE

 

 

9:21- eu-00514- APC, - 2)
A-19-195566-C

extraordinary writ [of habeas corpus] is warranted only to challenge present custody
or restraint and the legality of that confinement”).

Onee again, the constitutional violations are acute for those, like Mr. Anderson,
who have been convicted of less serious felonies and have an upcoming release date.
He has a legitimate expectation of release from prison. It is inequitable to fail to
remedy the coritinuing harm to petitioners who face the danger of dying or serious
illness so close to their eligibility for release.

This establishes a clear case on the merits of the constitutional claim.

C. There are no procedural issues ith the petition

Preliminarily, the petition was ai in the proper jurisdiction. The petition
challenges the constitutionality ofthe judgment of conviction and sentence and it was
filed in the judicial district in which the judgment was entered.

The petition is also not procedurally barred. To be sure, the petition is both
successive and filed outside the relevant one-year time period. But Mr. Anderson
clearly has good cause for filing this petition now. The claim is based on newly
discovered evidence. The legal claim is that Mr. Anderson is facing a new punishment
as a result of the coronavirus pandemic. The virus was first detected in the Wuhan
province of China in December 2019. WHO Timeline — COVID-19, available at
https://bit.ly/2YemGIA (last visited June 19, 2020). The first known case of the virus
in the United States was January 21, 2020. Erin Schumaker, “Timeline: How
coronavirus got started,” ABC News (April 28, 2020), available at

| https‘//abcn.ws/2Cp2UeE (last visited June 19, 2020). The first known case of the

virus in Nevada was February 24, 2020. See Southern Nevada Health District
COVID-19 dashboard, available at https‘//bit.ly/2V0ZncM (last visited June 19,
i one year of the discovery of the factual
predicate of the claim, which could not have been discovered previously through the
ate, 131 Nev. 95, 110-11, 368 P.3d 729, 739-

 
 

exercise of due diligence, See Rippo v. Si

| 20

 
we] Boe we YP ee ee Be Se oe
SRRRPRERERBE RBH EE ER EES

Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 176 of 193

2:01- Cy- 0051- KP) EJ 4

40 (2016). Furthermore, Mr. Anderson ‘can establish prejudice for the reasons
discussed in subsection B.
D Mr Anderson is a good candidate for release

Mr. Anderson is a good candidate for release as he is within 14 months of his
September 1, 2021 release date, committed a non-serious felony, and has a release
plan. As fully explained by Tammy Smith in her Declaration, attached as Exhibit 3
to the petition, Mr. Anderson would move in with his mother, Doris Anderson, if

released. Ms. Anderson has owned her home in Las Vegas for 17 years and would

oO wont oo oO F&F CF WH HY

welcome her son into her home. Mr. Anderson’s sister, Sharon Anderson, would also
support Mr. Anderson upon his release by providing transportation, financial
assistance, and emotional support.

The extraordinary circumstances justify that this motion be granted and that
reasonable bail be set so that Mr. Anderson can be released.

BE. Conclusion Pree wane
agen ie Herm, Mr. Anderson’s motion for release and/or bail

f eriding the decision on his ee should be granted.

'. Dated July 17, 2020.
“ a submitted,
> es

  
 

 

21

 

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 177 of 193

wo wmonrnnkt fF © NW te

ms wom wo wm WM WH # FF SY SB FF KF FEF HP KS FE
VRBPRRE SB S&F SF FG HOKQ AOD HE SO

PBI CN-OOENE APE Ey

; CERTIFICATE OF SERVICE
I hereby certify that on July 17, 2020, I electronically filed the foregoing with
the Clerk of the Eighth Judicial District by using the Court’s electronic filing system.

Participants in the case who are registered users in the electronic filing
system will be served by the system and include: Steven B. Wolfson,

Steven, Wolfson@clarkcountyda.com, Motions@clarkcountyda.com.

I further certify that some of the participants in the case are not registered
electronic filing system users. I have mailed the foregoing document by First-Class
Mail, postage pre-paid, or have dispatched it to a third party commercial carrier for
delivery within three calendar days, to the following person:

Anthony Anderson

No. 1082999

Southern Desert Correctional Center
PO Box 208

Indian Springs, NV 89070

==.

 

22

 

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 178 of 193

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

| : ,
Aallboy E a iskicl ( _
Vi Piel O)eseK Coral JEvAGA
Ys. uns. Distae) 2:21 ~ ev 06514 -APG ~
_ last A-IE 195560-C.
Shite. Halevi Dye XE |
“Depa fe | ae Cant edtons
Dx AT. Be leon) |
_ Janes \zu Kautcda ela J _
Wh Qoal
oe Hall of ol. “lal Disecnnned
“Ys Lond, [deen ad Deol ennai jon) OT Dickens bz
Vt _ we Ex prtossce aF DA 4G }
woud Caltify lip ,___1—_] aS Sub Poenq ~ -etv') Duexs ye LQCouby
o Brfavehrt 6
e EN D2. ave. Li Ti Syph
oT _ DistoyeKed
. ( UH S 4 shale a Tho “The, SahS
Foun 4 he. “PAison) _,
Health, (Cé&Ke, Sysop Dat Chontt
—rnt_ Violation) ot gla! HAE | Cons 7, |
(fubswil Za A.D-2 le. Use. I2 or: iba

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 179 of 193

Nusleg ‘Dis conare ¢
INO2X oF EXHbits
a Ox Koken Ged
#< EX PELencée Ox ,
| 3 Subpocsia Civ | Quces 1ecey

|
7
Oo oN DH HH HP WD NY

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 180 of 193

 

 

 

 

 

 

 

 

 

 

' No. | DATE DOCUMENT COURT CASE.#
1. | 06/09/2020 | Declaration of Dr. Karen N/A NA ©
Gedney -
2. | (undated) | Curriculum Vitae of Karen N/A N/A
Gedney
8. | 07/07/2020 | Declaration of Tammy R.
Smith Regarding Doris Ander-
son
DATED July 9, 2020.
Respectfully Submitted,
Rene L. Valladares
Federal Public Defender

/s/ Megan Hopper-Rebegea
MEGAN HOPPER-REBEGEA
Assistant Federal Public Defender

 
Cc oN DA UH FF YW N =

ww NH NY LN WHY PY Ne Re ee eR ll
RPePRRRBBBRSGa AAA Rw DN KH CO

 

Case 2:21-cv-00514-APG-EJY Docume 8 Filed 05/07/21 Page 181 of 193

CERTIFICATE OF SERVICE

I hereby certify that on July 9, 2020, I electronically filed the foregoing with
the Clerk of the Eighth Judicial District by using the Court's electronic filing system.

Participants in the case who are registered users in the electronic filing sys-
tem will be served by the system and include: Steven B. Wolfson,
Steven_Wolfson@clarkcountyda.com, Motions@clarkcountyda.com.

I further certify that some of the participants in the case are not registered
electronic filing system users. I have mailed the foregoing document by First-Class
Mail, postage pre-paid, or have dispatched it to a third party commercial carrier for
delivery within three calendar days, to the following person:

Anthony Anderson

No. 1082999

Southern Desert Correctional Center
PO Box 208. oo,

Indian Springs, NV 89070

/s/ Adam Dunn

An Employee of the Federal Public
Defender, District of Nevada

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 182 of 193

Declaration of Dr. Karen Gedney

1, ' Lam a doctor licensed to practice in the State of Nevada.

2.  Iworked at the Nevada Department of Corrections for 30 years. I.
retired as a senior physician and before that was'the chief resident for the Internal
Medicine Program at the University of Nevada Medical Program. As a result, I have
extensive experience working with vulnerable populations, in particular the
incarcerated.

3.  Aftey retiring from the Nevada Department of Corrections, I founded
DRG Consulting, LLC, for which I am the sole proprietor. I give presentations on
holistic prison reform and have spoken at universities, correctional associations,
community. service groups, political groups, and book: clubs, ete.

4, I blog about issues related to prisons in newspapers and many of my
blogs are available on my website, DiscoverDrG.com,

5. ma board member of The Ridge House, which is a non-profit
organization whose mission.is to help individuals involved with the criminal justice
system with residential housing as well.as wrap around medical and psychological
services.

6. I submit this Declaration in support of NDOC inmates seeking release
during the COVID-19 pandemic. .

7, ° When I first started my career at NDOC in 1987, I battled a different
virus, HIV. HIV killed many young men before drugs. were discovered that work,
COVID-19 has the potential and be move-dangerous. Unlike HIV, medical and
custody staff can bring COVID-19 into their homes and community thru casual
contact. .

8. ° Prisons are more susceptible to the spread of the highly contagious,
novel COVI-19, Due to the nature of incarceration, the steps the rest of society can
take to slow the spread of the disease are simply not possible in prisons. .

9, Social distancing'is not possible in prison, where 120 men sleep in one
room, share 10 toilets, one urinal, and 12, showers, assuming they are all working,
which is rare.

10. The prison can promote washing hands, but many inmates will not be
able to afford their own soap. While NDOC is now providing soap at every facility
for free, the bar of soap the prison provided when I worked there was three inches

long, and less than two nickels thick. For the amount of hand washing necessary, it
won't last long.

11. Inmate sanitation teams cah use bleach to clean surfaces, but bleach is
a popular commodity in prison and may ended up. being sold instead of used for
cleaning. Similarly, hand sanitizer is a necessary tool, but it was banned when I
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 183 of 193

EXHIBIT 1

EXHIBIT 1
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 184 of 193

worked for NDOC because of the-high alcohol content and the concern that inmates
would drink it, not use it for its intended purpose.

12. COVID-19 affects older.populations more severely. Incarcerated men
and women are 10 years oldex than theix chronological age because of their lifestyle
choicés. Tie inmate population overall has more heart and lung problems.

18. Stress, poor nutrition, andJack of'quality sleep-are common in prison
and they all affect the inmates’ ability to fight the virus.

14. The NDOC does not have the resources necessary if there is an
outbreak. Bach prison only has a limited number of medical beds. The Northern
Nevada Correctional Center, where l.yworked,.is the only institution, with a regional
medical facility. It has 60 médival bets and 60 psychiatric beds fox a state
population of 18,000 inmates. There is nv ability at any institution to take care of
inmates who need-a ventilator on: ICU care. Auy inmate who needs that type of care

‘must be sent to an outside hospital with usually two custody officers in attendance.

15. While the NDOC has recently begun widespread testing, the results of
that testing won’t be known until a significant portion of the inmate population is
tested. Givon the delay in undergoing such widespread testing, the results are likely
to reveal multiple positive tests across several, if not all, institutions. Thus, it’s
possible an initial outbieak may just be beginning.

16. ' The only veal way to mitigate the spread of the disease within the
prison to inmates and staff alike is to decrease the number of incarcerated
individuals. . 7

I declare under penalty of perjury that the forgoing statement is. true. This
statement was executed in Carson City, Nevada on June__7 __, 2020.

 

4
<

Karon Gedney, ai
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 185 of 193

EXHIBIT 2

XHIBIT 2
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 186 of 193

Karen Gedney MD

karen@discoverdrg.com
775-720-8611

EXPERIENCE

Consultant for DRG Consulting, LLC, author, speaker
Senior Physician Nevada Department of Corrections
Chief Resident, University of Nevada Reno
Microbiology Supervisor, Los Gatos Labs, California

2017-present
1987-2016
1986-1987
1979-1980

EDUCATION

M.D. Board Certified Internal Medicine 2010, 2000, 1990
M.D. Board Certified Anti-aging and Regenerative Medicine 2017

M.D. University of Cincinnati Medical School 1980-1984
B.A. Clark University, Massachusetts 1975-1979
AWARDS

Service to Society Award, Clark University, MA 2019

Best in the Business, American Correctional Association 2002
Nevada Heroes for Humanity Award 2000
National Health Service Corps Directors Award 1991
Director's Award, Nevada Department of Corrections 1990
PUBLICATIONS

Memoir, ’30 Years Behind Bars,’ Trials of a Prison Doctor 2017

AFFILIATIONS

Board Member of The Ridge House, Transitional housing and

wrap around psych and medical services for formerly incarcerated
Mentor for Big Brother Big Sister Organization

Advisor for Carson Tahoe Hospital Tumor Board

2017-present

2010-present

- 2009-present
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 187 of 193

EXPERTISE |

Medica! Expert in Court Cases
30 years of experience in testifying in court for the Nevada Attorney General’s Office

Speaker

Presenter on issues related to prison reform.

Presenter on HIV and hepatitis in the past for Bristol Myers Squibb, Boehringer Ingelheim,
Vertex and Gilead.

Teacher

Instructor for continuing medical education for medical and custody staff in the Nevada
Department of Corrections.

Precepted physician assistants and nurse practitioners In the Nevada Department of
Corrections. .

Developed and taught substance abuse and life skill courses to the inmates in the Nevada
Department of Corrections as a volunteer.

For more information check out

.discoverdrg.com

www.linkedin.com/in/karen- gedney-md-dr-g-4314a497
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 188 of 193

 

 

E. REQUEST FOR RELIEF

I believe that I am entitled to the following relief:

4 Decl na [ONL ~_ Jug onl” a eEHal Proclaratioas
r th Dae. Lacs d UL

 

— J
OT Qui stati ol of ai (251

t 7 (J --
“B_alet wy Inyo —_ esull of FO wjuias W2S2.4 50,

 

 

 

Skat nct 13 Rol Caus ing 4 Ne daleulatary
Er Dus, Jo BDLL .
Nat 4 Mlatati —B it ia Paha

   

 

fabs 2 Doys a Yo Idh rwdikKinG, Ano’ Full Hedieod
ak By S.Oce ©

I understand that a false statement or answer to any question in this complaint will
subject me to penalties of perjury. I DECLARE UNDER PENALTY OF PERJURY
UNDER THE LAWS OF THE UNITED STATES OF AMERICA THAT THE
FOREGOING IS TRUE AND CORRECT. See 28 U.S.C. § 1746 and 18 U.S.C. § 1621.

pny annit hc HarAruczigou

  
  

    

Non

 

 

 

 

 

 

(Name of Person who prepared or helped (Signatue bf Plaintiff)
prepare this complaint if not Plaintiff) Ma gtt- ROQ |
5-'-9aa!
(Date)

 

 
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 189 of 193

Vouats§ 4

D. REQUEST FOR R

 

 

 

 

 

 

2

I believe I am entitled to. the following relief: a ont

For, Clal ls ee Troe ugh tt. dq wt dde-out—
A f TEn Yi lliou aus Dellors

 

d 10, 000, 0060 oe Plaisihifé 1S Opens TER,

_ Ale gotiable =rsten wat 0 Nani Disclose,

 

 

 

I" _OFFE 0} Con dict! ee Is
&A OnDEz “fo au Spooifed Surf Of Howl
aUWER, The Clea joF law “it ood Fail] wit. (Gpodtause Shawn

I understand that a false statement or answer to any question in this complaint will subject me to penalties
of perjury. I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE
UNITED STATES OF AMERICA THAT THE FOREGOING IS TRUE AND CORRECT. See 28
U.S.C. § 1746 and 18 U.S.C. § 1621.

 

 

 

450
Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 190 of 193

3),

 

c) The case was dismissed because it was found to be (check one): frivolous

malicious or failed to state a claim upon which relief could be granted,

d) Issues raised: Duclrnor v2. qt Count Crrautedd
The. Succomve. Gibtiony (LOA)

¢) Approximate date it was filed: Geo onl beg MLE

f) Approximate date of disposition: oct LEH RUF

 

Lawsuit #3 dismissed as frivolous, malicious, or failed to state a claim:
a) Defendants: State. of ajey N.0.0 ~¢. UeOic ! Quel
b) Name of court and case number: RY. Cv: IGIO ~ APL, ~CuwA ’

Cc) The case was dismissed becausg it was found to be (check one): frivolous
malicious or 1-fikato state a claim upon which relief could be granted.

d) Issues raised: _ al. D.0.C. “tallo} To Supalio, Adena] a
Thu, thet we Fou Oct 12 9018 aul Yor] —

i
e) Approximaté/date it was filed: tut au. 59K} Qo

f) Approximate date of disposition: Su 4 HES RO q

Have you attempted to resolve the dispute stated in this action by seeking relief from the
proper administrative officials, e.g., have you exhausted available administrative grievance
procedures? ee No. If your answer is “No”, did you not attempt administrative
relief because the dispute involved the validity of a:(1)____ disciplinary hearing; (2)___

state or federal court decision; (3) ___ state or federal law or regulation; (4)____ parole

board decision; or (5) ___ other fl Civil e4s SPe Hons FH AITFTISSOOC
If your answer Ses provide the following information. Grievance Numbex* 02 30 11

HH -LO0l(p3O LS —_—>
Date and institution where grievance was filed Southsany Dra t CF Aj.

i

 

 

 

ri ul Ki KL

 

 

Response to grievance:_ Ushievionice C&D jeden. - ~ Oe
ALO . | < 4} NEV Chana, pu Su bajo Custer.
OT gD bo HTN LY os CES Aaa fall ADOkexL0 4 WOU HE SSLIS 4

(while Yule, Golb) oF A-IV-19S566-C owas Doatelin
Q loging ti Fileo Netice or Kettal at [¢-z] O
5
9)

10)

Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 191 of 193

Have you filed other actions in state_or federal courts involving the same or similar facts as
involved in this action? Circle one:(Yeg or No. If your answer is “Yes,” describe each lawsuit.
(If more than one, describe the others on an additional page answering the following auestions.)

a) Defendants: State. oF Nev. sth Distiugl airs ree

b) Name of court and docket number: 4 5 Dishut boikf ae AL2= cVv-o l Gt] - _Me HD

 

c) Disposition (for example, was the case dismissed, appealed or is it still pending?):
. )
1iQH| ach) Y. 9, “ISSuesS

d) Issues raised: : 10 Convidto

Hugfison Haid _wait-nnoas's against H2 Wear,

mot Cihodable,
e) Approximate date it was filed: Sue K ROIZ

 

f) Approximate date of disposition: Hall AUS

Have you filed an action in federal court that was dismissed because it was determined to_be
frivolous, malicious, or failed to state a claim upon which relief could be granted? Circle one:

or No. If your answer is “Yes,” describe each lawsuit. (If you had more than three actions dismissed

based on the above reasons, describe the others on an additional page answering the following
questions.)

Lawsuit #1 dismissed as frivolous, malicious, or failed to state a claim:

a) Defendants: Nz. -D.0- : ‘cad
b) Name of court and case number:_Ki13- CV- 02334 — J CH
c) The case was dismissed because it was found to be (circle one): (1) frivolous;
(2) malicious; or(3) led to state a claim upon which relief could be granted.
d) Issues raised: y kD) caf TsSuLe
a yedicPion For, “Lil-alody)
Artec “tape Rortoread Sutras,

€). Approximate date it was filed: - 2013

f) Approximate date of disposition: AO l 3

HL
2)

Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 192 of 193

outline).

a) Defendants: Pain wi Hlicys, fayeo Akanas Dusit Alzsizal The be cog hpthir
AS CHO Ghanté&
b) aan of court and docket number: Dist tx.%t # A-17-'70/3517-C. [ee 76061

c) Disposition (for example, was the case dismissed , appealed or is it still pending?):

d)

 

e) Approximate date it was filed: ‘Soue Ta. iA Boi
f) Approximate date of disposition: akeD.0. C tact _ NENT | allows

   

; STani Os Ad } ~ ~
Have you filed an action in federal court that was dismissed be@auce it was determined to

Pe ws malicious, or failed to state a claim upon which relief could be granted?
Yes No.. If your answer is “Yes”, describe each lawsuit. (If you had more than

three actions dismissed based on the above reasons, describe the others on an additional page

following the below outline.)

Lawsuit #1 dismissed as frivolous, malicious, or failed to state a claim:
a) Defendants: Stel @ of aj cal Gee + of tattheatous .
b) Name of court and case number: 21] 3 ~cV-T IG- APG- vct .

Cc) The case was Sismssed Depause it was found to be (check one): frivolous

 

____ malicious or _“__ failed to state a claim upon which relief could be granted.

d) Issues raised: Resi PT Al Comting, Hoxt Tiy.2,
unre, WES 209-4YKS 489. Days, abit Cxasile)

e) Approximate date it was filed: __ 20 ¢3
f) Approximate date of disposition: _ri ol Oo:

 

 

Lawsuit #2 dismissed as frivolous, malicious, or failed to state a claim: nifA

a) Defendants: Stat: @ oF Altilada AcBratatusiliougs +4 al )
: Xv

b) Name of court and case number: _QilG = cy- ABR IS- APG, ~ Pa .

DB

 
 

10
11
12

13

45
16
17
18

19

20

"21

22
-23
24
25

26

27

28

 

Case 2:21-cv-00514-APG-EJY Document 8 Filed 05/07/21 Page 193 of 193

CERTIFICATE OF SERVICE

 

hereby certify that | am the

Petitioner in this mat and !am representing myself in propria persona.
On this © dayof_™ , forl | served copies of

 

the_Clent oF united stetés District bodat , Disteic oF ev-

BI3_has lvds Soy 1324 Las Woops wew Repl
in Case No. 005h4-Ape-e yy , and placed said document(s) in the United States

Mail, first-class postage prepaid, addressed as follows:

 

 

 

 

pues 7 7 —————

Linyd D. GEstG,c U9. ia ae ag ae 188

 

 

DECLARATION UNDER PENALTY OF PERJURY
The undersigned declares under penalty of perjury that he is the Petitioner in the

above-entitled action, and he has read this Certificate of Service and the information

contained therein is true and correct.
Executed pursuant to 28 U.S.C. § 1746 and 18 U.S.C. § 1621 at

Souter Deooit OT v on this Bt day of
mea , BOR |

 

 

NDOC No. 106294

Petitioner — /n Propria Persona

be

 
